EXECUTION VERSION

EXHIBIT 10.1



--------------------------------------------------------------------------------





NRG RPV HOLDCO 1 LLC
a Delaware Limited Liability Company

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
Dated as of April 9, 2015

--------------------------------------------------------------------------------



THE SECURITIES (MEMBERSHIP INTERESTS) REPRESENTED BY THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR REGISTERED OR QUALIFIED
UNDER ANY SECURITIES OR BLUE SKY LAWS OF ANY STATE OR JURISDICTION. THEREFORE,
THE SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNTIL A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR THE APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD TO THE
PROPOSED TRANSFER, OR UNLESS REGISTRATION OR QUALIFICATION UNDER THE SECURITIES
ACT OR BLUE SKY LAWS IS NOT REQUIRED IN CONNECTION WITH THE PROPOSED TRANSFER.





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




NRG RPV HOLDCO 1 LLC

Amended and Restated Limited Liability Company Agreement
TABLE OF CONTENTS
 
 
Page


Article 1 DEFINITIONS
 
2


      Section 1.1
Certain Definitions
2


      Section 1.2
Other Definitional Provisions
20


 
 
 
Article II THE COMPANY
 
21


     Section 2.1
Continuation of Limited Liability Company.
21


     Section 2.2
Name.
21


     Section 2.3
Principal Office.
21


     Section 2.4
Registered Office; Registered Agent.
21


     Section 2.5
Purposes.
22


     Section 2.6
Term.
22


     Section 2.7
Title to Property.
22


     Section 2.8
Units; Certificates of Membership Interest, Applicability of Article 8 of UCC.
22


     Section 2.9
No Partnership.
23


 
 
 
Article III CAPITAL CONTRIBUTIONS
23


     Section 3.1
Class A Interest
23


     Section 3.2
Class B Interest
23


     Section 3.3
Other Required Capital Contributions.
23


     Section 3.4
Member Loans.
25


     Section 3.5
No Right to Return of Capital Contributions.
25


 
 
 
Article IV CAPITAL ACCOUNTS; ALLOCATIONS
26


     Section 4.1
Capital Accounts.
26


     Section 4.2
Allocations.
26


     Section 4.3
Adjustments.
28


     Section 4.4
Tax Allocations.
30


     Section 4.5
Other Allocation Rules.
30


 
 
 
Article V DISTRIBUTIONS
 
31


     Section 5.1
Distributions of Available Cash Flow.
31


     Section 5.2
Limitation.
32


     Section 5.3
Withholding.
32


 
 
 
Article VI MANAGEMENT
 
32


     Section 6.1
Manager.
32


     Section 6.2
Standard of Care; Required Consents.
37


     Section 6.3
Fund Company Acquisitions; Fund Company Call Events.
41


     Section 6.4
Removal of Manager.
43


     Section 6.5
Indemnification and Exculpation
44


     Section 6.6
Company Reimbursement.
44




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




     Section 6.7
Officers.
45


     Section 6.8
Approved Budgets.
46


 
 
 
Article VII RIGHTS AND RESPONSIBILITIES OF MEMBERS
46


     Section 7.1
General.
46


     Section 7.2
Member Consent.
46


     Section 7.3
Member Liability.
47


     Section 7.4
Withdrawal.
48


     Section 7.5
Member Compensation.
48


     Section 7.6
Other Ventures.
48


     Section 7.7
Confidential Information.
48


     Section 7.8
Company Property.
51


 
 
 
Article VIII ADMINISTRATIVE AND TAX MATTERS
51


     Section 8.l
Intent for Income Tax Purposes
51


     Section 8.2
Books and Records; Bank Accounts; Company Procedures.
51


     Section 8.3
Information and Access Rights
53


     Section 8.4
Reports.
53


     Section 8.5
Permitted Investments
54


     Section 8.6
Tax Elections
55


     Section 8.7
Tax Matters Person and Company Tax Filings.
56


     Section 8.8
Financial Accounting
58


     Section 8.9
Membership Interest Legend
58


     Section 8.10
Representations, Warranties and Covenants of the Members.
59


     Section 8.11
Survival.
60


 
 
 
Article IX TRANSFERS OF INTERESTS; PURCHASE OPTION
60


     Section 9.1
Transfer Restrictions.
61


     Section 9.2
Permitted Transfers.
61


     Section 9.3
Conditions to Transfers.
61


     Section 9.4
Encumbrances of Membership Interest.
63


     Section 9.5
Admission of Transferee as a Member.
63


     Section 9.6
Purchase Option.
64


     Section 9.7
Terminated Member.
65


 
 
 
Article X AGGREGATE TRACKING MODEL AND FLIP DATE
65


     Section 10.1
Aggregate Tracking Model.
65


     Section 10.2
Calculation Rules and Conventions.
66


     Section 10.3
Flip Date, Tax Return Dispute and Production Report Resolution.
69


 
 
 
Article XI INDEMNIFICATION
69


     Section 11.1
Indemnification by the Members.
69


     Section 11.2
Limitation on Liability.
70


     Section 11.3
Procedure for Indemnifications.
71


     Section 11.4
Exclusivity.
72


     Section 11.5
No Right of Contribution.
72


     Section 11.6
Entire Agreement.
72


 
 
 
Article XII DISSOLUTION, LIQUIDATION AND TERMINATION
72


     Section 12.1
Dissolution.
72




Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




     Section 12.2
Liquidation and Termination.
73


     Section 12.3
Deficit Capital Accounts.
74


     Section 12.4
Termination.
75


 
 
 
Article XIII GENERAL PROVISIONS
75


     Section 13.1
Offset.
75


     Section 13.2
Notices.
75


     Section 13.3
Counterparts.
76


     Section 13.4
Governing Law and Severability.
76


     Section 13.5
Entire Agreement.
76


     Section 13.6
Effect of Waiver or Consent.
76


     Section 13.7
Amendment or Modification.
76


     Section 13.8
Binding Effect.
77


     Section 13.9
Further Assurances
77


     Section 13.10
Jurisdiction
77


     Section 13.11
Limitation on Liability
77






















































Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------












ANNEXES, SCHEDULES AND EXHIBITS:
Annex I
Members
Exhibit A
Form of Fund Addendum
Exhibit B
Form of Membership Interest Certificate
Exhibit C
Form of Assignment Agreement
Exhibit D
Initial Operating Budget














Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




NRG RPV HOLDCO 1 LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of April
9, 2015 (this “Agreement”), is made and entered into by and among NRG YIELD RPV
HOLDING LLC, a Delaware limited liability company (the “Initial Class A
Member”), as a Class A Member, and NRG RESIDENTIAL SOLAR SOLUTIONS LLC, a
Delaware limited liability company (the “Initial Class B Member”), as a Class B
Member. This Agreement supersedes all prior and contemporaneous agreements,
statements, understandings and representations regarding the terms and
operations of the Company, including without limitation that certain Limited
Liability Company Agreement of the Company dated as of January 22, 2015 (the
“Original Agreement”).
RECITALS
A.    NRG RPV HOLDCO 1 LLC, a Delaware limited liability company (the
“Company”), was formed by the Members pursuant to the Act on April 9, 2015 by
virtue of its Certificate of Formation (the “Delaware Certificate”) filed with
the Secretary of State of the State of Delaware.
B.    The Company has been formed by the Members to own interests in subsidiary
companies (each a “Fund Company” and collectively the “Fund Companies”) that
either own or will purchase solar power generation projects and other ancillary
related assets (each a “Project” and collectively, the “Projects”);
C.    The Company will hold its interest in the Fund Companies through one or
more intermediate wholly-owned companies (each an “Intermediate Company” and
collectively the “Intermediate Companies”). An Intermediate Company may be the
sole owner of a Fund Company or it may be the managing member of such Fund
Company if such Fund Company is jointly owned with one or more investors (each,
a “Fund Investor” and collectively, the “Fund Investors”);    
D.     Upon the approval of the Members for acquisition by the Company of a Fund
Company, the Members will each make capital contributions to the Company to fund
the Company’s purchase of such Fund Company, if such Fund Company is a going
concern, and to fund the ongoing obligations of each Intermediate Company with
respect to its Fund Company subsidiaries in accordance with the Company’s
Approved Budget.
E.    The Company adopted the Original Agreement on January 22, 2015 and now
wishes to replace such Original Agreement.
F.    The Members desire to enter into this Agreement to describe their
respective right and obligations as members of the Company.
NOW, THEREFORE, in consideration of the premises and the mutual undertakings
contained herein, the parties hereto hereby agree, as follows:

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Article I    
DEFINITIONS
Section 1.1    Certain Definitions.
The following initially capitalized terms, as and when used in this Agreement,
shall have meanings set forth below:
“Accepted Acquisition” is defined in Section 6.3(b).
“Act” means the Delaware Limited Liability Company Act, 6 Del. Code §§ 18-101 et
seq., as amended from time to time, and any successor to such statutes.
“Additional Project Document” means, collectively, any Contract (or series of
related Contracts) entered into by the Company or any Subject Company subsequent
to the Effective Date.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in the Capital Account established and maintained for
such Member, as the same is specially computed as of the end of the Taxable Year
after giving effect to the following adjustments:
(a)    Credit to such Member’s Capital Account any amounts (including unpaid
Capital Contributions expected to be paid by the end of the relevant tax year)
which such Member is obligated to contribute to the Company or to restore
pursuant to Section 12.3 of this Agreement or is deemed obligated to restore
pursuant to the penultimate sentences in Treasury Regulations
Sections 1.704‑2(g)(1) and 1.704‑2(i)(5), and
(b)    Debit to such Member’s Capital Account any items described in Treasury
Regulations Sections 1.704‑1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704‑1(b)(2)(ii)(d)
and shall be interpreted consistently with the Treasury Regulations.
“Adjusted Deficit Capital Account Balance” has the meaning set forth in Section
12.3.
“Advisors” is defined in Section 7.7(a).
“Affiliate” means, with respect to any designated Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, such designated Person. Any
Person shall be deemed to be an Affiliate of any specified Person if such Person
owns more than fifty percent (50%) of the voting securities of the specified
Person, if the specified Person owns more than fifty percent (50%) of the voting
securities of such Person, or if more than fifty percent (50%) of the voting
securities of the specified Person and such Person are under common Control.
Notwithstanding anything to the contrary

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




herein, the Initial Class A Member and the Initial Class B Member shall not be
considered Affiliates for purposes of this Agreement.
“After‑Tax Basis” means, with respect to any payment to be actually or
constructively received by any Person, the amount of such payment (the “base
payment”) supplemented by a further payment (the “additional payment”) to that
Person so that the sum of the base payment plus the additional payment shall,
after deduction of the amount of all federal income taxes required to be paid by
such Person in respect of the receipt or accrual of the base payment and the
additional payment, using an assumed rate equal to the Highest Marginal Rate
(and ignoring state and local taxes), taking into account any federal income tax
savings realized (or likely to be realized in the future as a result of such
base payment) at a discount rate equal to the Target IRR by the recipient as a
result of the payment or the event giving rise to the payment, using an assumed
rate equal to the Highest Marginal Rate, equals the amount required to be
received.
“After‑Tax IRR” means, with respect to the Holder of a Class A Unit and at the
time of any determination, the annual effective discount rate (calculated and
compounded on a daily basis using the Microsoft Excel XIRR function on all
after‑tax cash flows) which sets A equal to B, where A is the sum of (a) the
present value of all Cash Distributions in respect of such Class A Unit, plus
(b) the present value of all Tax Benefits in respect of such Class A Unit, plus
(c) the present value of all indemnity payments (net of any tax gross-up
payments) received in respect of such Class A Unit, that compensate for loss of
any item listed in the foregoing clauses (a) and (b), minus (d) the present
value of all Tax Costs in respect of such Class A Unit; and B is the present
value of all Capital Contributions made in respect of Class A Units.
“Aggregate Tracking Model” means the base case model for the Company, to be
prepared and approved in connection with the execution of the second Fund
Addendum and updated (a) to reflect each Accepted Acquisition, (b) monthly
during the Investment Period and (c) as otherwise required by this Agreement
from time to time, in each case, to reflect actual results of the Company, in
accordance with and subject to the assumptions, conventions and procedures set
forth in Article X as such assumptions, conventions and procedures may be
supplemented or modified by the applicable Fund Addendum. The updated Aggregate
Tracking Model shall be delivered by the Manager to the Members, each time it is
updated as set forth above.
“Agreement” means this Amended and Restated Limited Liability Company Agreement.
“Anti‑Corruption Laws” means (a) anti-bribery or anti-corruption Laws, including
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the U.K. Bribery
Act 2010, and (b) Laws relating to financial record keeping and reporting,
currency transfer and money laundering, including, as applicable, the US PATRIOT
Act of 2001 and all “know your customer” rules and other applicable regulations.
“Approved Budget” means the annual operating budget prepared and approved (or
deemed approved) by the Members in accordance with Section 6.8 and updated upon
each Accepted Acquisition.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Accepted Acquisition” means the acquisition by the Company, indirectly through
an Intermediate Company, of membership interests in a Fund Company, with the
Consent of the Members in accordance with Section 6.3.
“Assets” means all right, title and interest of a Person in land, properties,
buildings, improvements, fixtures, foundations, assets and rights of any kind,
whether tangible or intangible, real, personal or mixed, including contracts,
leases, easements, equipment, systems, books, data, reports, studies and
records, proprietary rights, intellectual property, Licenses and Permits, rights
under or pursuant to all warranties, representations and guarantees, cash,
accounts receivable, deposits and prepaid expenses.
“Available Cash Flow” means, with respect to any Distribution Date, the gross
cash receipts from Company operations (including sales and dispositions of
Company Assets (including Contracted RECs), insurance payments, warranty
payments, cash previously reserved less the portion thereof used to pay, or
establish reserves (in accordance with the Approved Budget) for, all expenses of
the Company and of the Subject Companies, including Company Reimbursable
Expenses. For the avoidance of doubt, Available Cash Flow will not include the
Capital Contributions by the Members, which shall be applied by the Manager to
fund Company obligations and expenses in accordance with this Agreement. For the
avoidance of doubt, proceeds from the as sales of Uncontracted RECs shall not be
included in Available Cash Flow and shall be distributed in accordance with
Section 5.1(c).
“Bankrupt” means, with respect to any Person: (a) that such Person (i) files in
any court pursuant to any statute of the United States or of any state a
voluntary petition in bankruptcy or insolvency, (ii) files a petition or answer
seeking for such Person a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any Law or the
appointment of a receiver or a trustee of all or a material portion of such
Person’s Assets, (iii) makes a general assignment for the benefit of creditors,
(iv) becomes the subject of an order for relief or is declared insolvent in any
federal or state bankruptcy or insolvency proceedings, (v) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against such Person in a proceeding of the type described in (i)
through (iv), (vi) admits in writing its inability to pay its debts as they fall
due, or (vii) seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator of any material portion of its Assets; or (b) a petition
in bankruptcy or insolvency, or a proceeding seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any Law has been commenced against such Person, and sixty (60) days
have expired without dismissal thereof or with respect to which, without such
Person’s consent or acquiescence, a trustee, receiver, or liquidator of such
Person or of all or any substantial part of such Person’s properties has been
appointed and sixty (60) days have expired without the appointment’s having been
vacated or stayed, or sixty (60) days have expired after the date of expiration
of a stay, if the appointment has not previously been vacated; or (c) if a
Member, the whole or any material portion of such Person’s Membership Interest
is levied or attached, and such levy or attachment is not released or discharged
within sixty (60) days.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Business Day” means any day except Saturday, Sunday and any day that is a legal
holiday in New York City or a day on which banking institutions are authorized
or required by Law or other government action to close in New York City.
“Capital Account” means the capital account established and maintained for a
Member pursuant to Section 4.1.
“Capital Call Amount” is defined in Section 3.3(b).
“Capital Contribution” means any cash or the initial Value of any other property
(net of liabilities secured by such property that the Company is considered to
assume or take subject to under Code Section 752) that a Member directly or
indirectly contributes to the Company with respect to the Units held or
purchased by such Member, including any capital contributions made by such
Member pursuant to Article III hereof, and any reference to the Capital
Contributions of a Member shall include the Capital Contributions of any
predecessor Holder of the Member’s Units.
“Capital Contribution Request” is defined in Section 3.3(b).
“Cash Difference” is defined in Section 10.2(g)(i).
“Cash Distributions” is defined in Section 10.2(c).
“Cash Trigger Amount” is defined in Section 10.2(f)(i).
“Certified Public Accountant” means a firm of independent public accountants (a)
that is one of Ernst & Young, Deloitte & Touche, PricewaterhouseCoopers or KPMG
LLC, as selected from time to time by the Manager or (b) with respect to any
other firm, as selected from time to time with the Consent of the Members.
“Class A Claims” is defined in Section 11.1.
“Class A Capital Contribution Amount” is defined in Section 3.3(c).
“Class A Interest” means, with respect to any Class A Member: (a) that Class A
Member’s status as a Class A Member; (b) that Class A Member’s share of Company
Items and the right to receive distributions from the Company; (c) all other
rights, benefits and privileges enjoyed by that Class A Member (under the Act,
this Agreement, or otherwise) in its capacity as a Class A Member, including
that Class A Member’s right to vote, consent and approve and otherwise to
participate in the management of the Company, to the extent provided in this
Agreement; and (d) all obligations, duties and liabilities imposed on that
Class A Member (under the Act, this Agreement or otherwise) in its capacity as a
Class A Member, including any obligations to make Capital Contributions.
“Class A Member” means each Member holding a Class A Interest.
“Class A Member Capital Contribution Commitment” means $150,000,000, as the same
may be increased from time to time by the Class A Members upon delivery of
written

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




notice to the Class B Members and the Manager. If the Manager determines that
the Class A Member Capital Contribution Commitment is insufficient to meet the
projected contribution requirements of the Company under any Fund Documents,
then the Class A Member shall use its good faith diligent efforts to obtain the
necessary approvals to increase the then current Class A Member Capital
Contribution Commitment to the amounts projected by the Manager that are so
required.
“Class A Parties” is defined in Section 11.1.
“Class A Unit” means a unit representing a Class A Interest having the rights,
preferences and designations provided for such class in this Agreement.
“Class B Capital Contribution Amount” is defined in Section 3.3(d).
“Class B Claim” is defined in Section 11.1(b).
“Class B Interest” means, with respect to any Class B Member: (a) that Class B
Member’s status as a Class B Member; (b) that Class B Member’s share of Company
Items, and the right to receive distributions from the Company; (c) all other
rights, benefits and privileges enjoyed by that Class B Member (under the Act,
this Agreement, or otherwise) in its capacity as a Class B Member, including
that Class B Member’s right to vote, consent and approve and otherwise to
participate in the management of the Company to the extent provided in this
Agreement; and (d) all obligations, duties and liabilities imposed on that
Class B Member (under the Act, this Agreement or otherwise) in its capacity as a
Class B Member, including any obligations to make Capital Contributions.
“Class B Member” means each Member holding a Class B Interest.
“Class B Parties” is defined in Section 11.1(b).
“Class B Unit” means a unit representing a Class B Interest having the rights,
preferences and designations provided for such class in this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any corresponding provisions of any successor tax statute.
“Company” is defined in the recitals to this Agreement.
“Company Items” means the separate items of income, gain, loss, deduction and
credit of the Company for purposes of subchapter K of the Code, as determined
for Capital Account maintenance purposes consistent with the principles of
Treasury Regulations Section 1.704‑1(b)(2)(iv).
“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
set forth in Treasury Regulations Section 1.704‑2(b)(2) and will be determined
as provided in Treasury Regulations Section 1.704‑2(d).

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Company Reimbursable Expenses” means all reasonable and documented Third Party
costs and expenses incurred in the ordinary course of business by the Manager on
behalf of the Company in performing the duties hereunder or relating to the
Company’s activities and business, including all reasonable and documented costs
and expenses incurred for legal, accounting and auditing fees paid or payable to
Third Parties in accordance with this Agreement and as provided for in the
Approved Budget, but excluding such costs and expenses attributable to the gross
negligence, willful misconduct or fraud of the Manager or a breach by the
Manager (or a Member if such Member is, or is an Affiliate of, the Manager).
“Competitor” means any Person directly or indirectly engaged in owning,
managing, operating, maintaining or developing facilities utilizing solar power
for the production of electricity for sale to others; provided that a Person who
is involved in owning, managing, developing, maintaining or operating such
facilities solely as a result of such Person, directly or through an Affiliate,
making passive investments in such facilities shall not be considered a
“Competitor” hereunder so long as such Person certifies in a manner reasonably
acceptable to the Class B Members that it has in place procedures to prevent any
Affiliate of such Person that is not a passive owner, manager, operator,
maintenance provider or developer from acquiring confidential information
relating to its investment in the Company.
“Confidential Information” is defined in Section 7.7(a).
“Consent of the Class A Members” means the written consent or approval of the
Class A Members who own in the aggregate more than fifty percent (50%) of the
Class A Units.
“Consent of the Class B Members” means the written consent or approval of the
Class B Members who own in the aggregate more than fifty percent (50%) of the
Class B Units.
“Consent of the Members” means both the Consent of the Class A Members and the
Consent of the Class B Members.
“Contracted RECs” means any REC projected to be generated by a Project in the
future, that, as of the date on which the Class A Member is making a Capital
Contribution with respect to the associated Project, is subject to a contract
with either NRG Power Marketing LLC or Boston Energy Trading and Marketing LLC
or another third party to be agreed upon with the Consent of the Members,
providing for such REC to be sold at a fixed or determinable price.
“Contracts” means contracts, agreements, leases, licenses, notes, indentures,
obligations, reinsurance treaties, bonds, mortgages, instruments, and other
binding commitments, arrangements, undertakings and understandings (whether
written or oral).
“Contribution Event” is defined in Section 3.3(e).
“Control” and the terms “Controlled by” and “under common Control” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership,
by contract, or otherwise.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Damages” is defined in Section 11.1.
“Delaware Certificate” is defined in the recitals to this Agreement.
“Depreciation” means, for each Taxable Year, an amount equal to the
depreciation, amortization (including pursuant to Code Sections 197 and 709) or
other cost recovery deduction allowable for federal income tax purposes with
respect to an Asset for such period, except that if the Value of any Asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such period, Depreciation shall be an amount which bears the same ratio to
such beginning Value as the federal income tax depreciation, amortization or
other cost recovery deduction allowable for such Taxable Year bears to such
beginning adjusted tax basis; provided, however, that if such Asset has a zero
beginning adjusted basis for such Taxable Year, Depreciation shall be determined
with reference to such beginning Value using any method selected by the Manager
with the Consent of the Members.
“Disqualified Entity” means at any time during the Recapture Period, an entity
that is referred to in Section 50(b)(3) or 50(b)(4) of the Code, provided, that
if any indirect owner owns its indirect interest through a taxable C corporation
(as defined in the Code), but excluding any entity that is a “tax exempt
controlled entity” defined in Section 168(h)(6)(F)(iii) of the Code, then such
Person will not be deemed to be a Disqualified Entity.
“Disqualified Transferee” means (a) any Person that is, or whose Affiliate is,
then a party adverse in any pending or threatened (in writing or other
reasonably satisfactory evidence of such threat) action, suit or proceeding to
the Company or any Member or an Affiliate thereof, if the Company (with the
Consent of the Members) or such Member (in its sole and absolute discretion), as
applicable, shall not have consented to the Transfer to such Person; provided,
however, that any foreclosure upon any Membership Interests pursuant to an
Encumbrance permitted hereunder shall not be an action, suit or proceeding for
the purposes of this clause (a), (b) with respect to any Transfer of a Class A
Interest, a Person that is, or whose Affiliate is, a Competitor, (c) a Related
Party or a Disqualified Entity, (d) a Person who is, or who is an Affiliate of
any Person that is, then Bankrupt, or (e) a Person who, or is an Affiliate of
any Person who, is a Sanctioned Person, in each case, other than an existing
Member.
“Distribution Date” means each day that is five (5) Business Days following a
distribution of cash from a Fund Company to the Intermediate Company; provided
that the Members may mutually agree in writing to regular monthly or quarterly
Distribution Dates for administrative ease.
“DRO Amount” means $0 on the Effective Date, and from and after the Effective
Date means $0 unless such amount is increased pursuant to a Fund Addendum.
“Effective Date” means the date of this Agreement.
“Encumbrances” means encumbrances, liens, pledges, charges, collateral
assignments, options, mortgages, warrants, deeds of trust, security interests,
claims, restrictions (whether on voting, sale, transfer, disposition, or
otherwise), assessments, easements, variances,

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




purchase rights, rights of first refusal, reservations, encroachments,
irregularities, deficiencies, defaults, defects, adverse claims, interests, and
other matters of every type and description whatsoever, whether voluntary or
involuntary, choate or inchoate or imposed by Law, agreement (including any
agreement to give any of the foregoing or any conditional sale or other title
retention agreement), understanding, or otherwise, and whether or not of record,
impairing or affecting the title to real or personal property (including
membership interests), and “Encumber” means any action or inaction creating an
Encumbrance.
“Energy Regulatory Approvals” means any License and Permit issued by or filed
with an Energy Regulatory Authority that is required to be maintained by any
Project or any Subject Company.
“Energy Regulatory Authority” a Governmental Authority with jurisdiction over
public utilities, energy, natural resources or any similar subject matter.
“Environmental Law” means any Law imposing liability, standards or obligations
of conduct concerning pollution or protection of human health and safety
(including the health and safety of workers under the U.S. Occupational Safety
and Health Act of 1970 (29 U.S.C. §§ 651 et seq.)), flora and fauna, any
Environmental Media, including (a) any Law relating to any actual or threatened
emission, discharge, release, manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of any hazardous waste (as
defined by 42 U.S.C. § 6903(5)), hazardous substance (as defined by 42 U.S.C.
§ 9601(14)), hazardous material (as defined by 49 U.S.C. § 5102(2)), toxic
pollutant (as listed pursuant to 33 U.S.C. § 1317), or pollutant or contaminant
(as pollutant or contaminant is defined in 42 U.S.C. § 9601(33)), any oil (as
defined by 33 U.S.C. § 2701(23)); and (b) the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.)
and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) with any
amendments or reauthorization thereto or thereof, and any and all regulations
promulgated thereunder, and all analogous state and local counterparts or
equivalents.
“Equity Capital Contribution Date” means (a) each day that a capital
contribution is required to be made to a Fund Company by the Intermediate
Company, or (b) as required to be made by the Members to fund the Company or the
Intermediate Company, in each case, as set forth in a Capital Contribution
Request delivered by the Manager to the Members.
“ERISA” is defined in Section 8.10(h).
“Fair Market Value” means, with respect to any Asset, the price at which the
Asset would change hands between a willing buyer and a willing seller, neither
being under any compulsion to buy or to sell, and both having reasonable
knowledge of the relevant facts, and specifically with respect to any Project or
any Membership Interest.
“FERC” means the Federal Energy Regulatory Commission and any successor agency.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“FICO® Score” means a score based on the credit risk rating system established
and maintained by the Fair Isaac Corporation.
“Fiscal Quarter” means the calendar quarters each ended March 31st, June 30th,
September 30th and December 31st during each Fiscal Year.
“Fiscal Year” means (a) the period commencing on the Effective Date and ending
on the immediately succeeding December 31, (b) any subsequent calendar year, and
(c) the final Fiscal Year of the Company shall end on the date on which the
Company is terminated under Article XII hereof.
“Flip Date” means the end of the last day of the month in which the Flip Point
occurs.
“Flip Point” means the point in time at which the Class A Units are determined,
under the procedures set forth in Article X, to have realized an After‑Tax IRR
equal to the Target IRR.
“FPA” means the Federal Power Act, as amended, and the regulations of the FERC
thereunder.
“Fund Addendum” means an addendum in the form of Exhibit A that includes Fund
Company specific agreements of the Members that, upon execution, will be deemed
to supplement this Agreement with respect to the Members’ and the Company’s
investment in such Fund Company. Each executed Fund Addendum will include the
agreed upon updated Approved Budget, the Fund Base Case Model, the Fund Credit
Profile, the Tax Assumptions and the form of Officer’s Certificate applicable to
the respective Fund Company, in each case reflecting the acquisition of the
applicable Fund Company and the Capital Contributions made, or to be made, by
the Members thereto.
“Fund Base Case Model” means the base case financial model in connection with
each Fund Company, which will be attached to the applicable Fund Addendum, which
shall specifically set forth the Capital Contributions required to be made by
each Member to the Company in order to fund the Company’s capital contribution
to such Fund Company, in each case computed so that the Class A Members are
projected to achieve the Target IRR on the Target Flip Date. For clarity,
following the Investment Period, the Fund Base Case Model will not be used by
the Members for purposes of this Agreement.
“Fund Company” and “Fund Companies” are defined in the recitals to this
Agreement.
“Fund Company Call Event” means an option to purchase a Fund Investor’s
membership interest in a Fund Company is then available pursuant to the
applicable Fund Documents in favor of an Intermediate Company (whether through a
purchase option or buyout event or otherwise).

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Fund Company Presentation Package” means the following information and
documentation regarding a proposed investment in a Fund Company: (a) a proposed
Fund Addendum with the Fund Base Case Model and proposed amended Approved Budget
attached as exhibits, (b) a summary of the proposed transaction and (c) all
relevant Fund Documents; provided that if not all Fund Documents are in final
form, all current drafts thereof shall be provided with the initial Fund Company
Presentation Package and final drafts shall be provided to the Members prior to
the Intermediate Company’s execution of such documents.
“Fund Company Presentation Notice” is defined in Section 6.3(b).
“Fund Company Put Event” means that an Intermediate Company is required to
purchase a Fund Investor’s membership interest in a Fund Company pursuant to the
applicable Fund Documents.
“Fund Credit Profile” means, with respect to each Fund Company, the expected
aggregate credit profile of the counterparties to the offtake and/or lease
agreements, including (a) the average expected FICO Score, (b) the minimum
average FICO Score permitted under the Fund Documents, (c) the minimum FICO
Score for any such counterparty permitted under the Fund Documents, (d) the
actual minimum FICO Score of any such counterparty known to the Class B Member
at such time and (e) an allowable percentage of such counterparties below a
minimum FICO Score to be determined by the Members, which agreed upon percentage
and minimum score will be included in the applicable Fund Addendum.
“Fund Documents” means, with respect to each Fund Company, the material
documents in connection with the ownership and operation of such Fund Company,
including, if applicable, the purchase agreement whereby the applicable
Intermediate Company acquired its interest in such Fund Company, the Fund
Company’s operating agreement, the purchase and sale agreement or other similar
document pursuant to which the Fund Company purchased or will purchase Projects,
any operations and maintenance agreements, administrative service agreements or
similar documents providing for the administration of such Fund Company and the
operation and maintenance of the Projects, and any other material documents
contemplated by any of the foregoing.
“Fund Investor” and “Fund Investors” are defined in the recitals to this
Agreement.
“Fund Investor Interests” is defined in Section 6.3(e).
“Funding Notice” is defined in Section 3.4(a).
“GAAP” means United States generally accepted accounting principles, as amended,
consistently applied.
“Good Management Standard” means that a Person will perform its management
functions in good faith and in a manner it reasonably believes to be in the best
interests of the Company. Good Management Standard is not intended to be limited
to a single set of practices, methods and acts.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, court, commission, board, bureau, agency
or instrumentality, or any regulatory, administrative or other department,
agency, or any political or other subdivision, department or branch of any of
the foregoing, any Taxing Authority and any electric reliability organization,
regional transmission organization or independent system operator or any
successor thereto.
“Highest Marginal Rate” means, with respect to any Member, the then highest
marginal federal income tax rate applicable to such Member. The Highest Marginal
Rate applicable to the Class A Member shall be 37.6%, as such rate may be
adjusted with respect to any Fund Company if specified otherwise in a Fund
Addendum.
“Holder” means, as to a Class A Unit, the Class A Member holding such Class A
Unit, and, as to a Class B Unit, the Class B Member holding such Class B Unit.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Indebtedness” means indebtedness for borrowed money and any lease of any
property as lessee the obligations of which are required to be classified or
accounted for as a capital lease on the balance sheet of the applicable Person,
off-balance sheet leases, but expressly does not include short-term (i.e., less
than one (1) year in maturity) trade payables incurred in the ordinary course of
business.
“Indemnified Party” is defined in Section 11.1.
“Indemnifying Member” is defined in Section 11.3.
“Initial Capital Contribution” means a Capital Contribution made on the
Effective Date.
“Initial Class A Member” means NRG Yield RPV Holding LLC, a Delaware limited
liability company.
“Initial Class B Member” means NRG Residential Solar Solutions LLC, a Delaware
limited liability company.
“Intent Notice” is defined in is defined in Section 9.6(d).
“Intermediate Company” and “Intermediate Companies” are defined in the recitals
to this Agreement.
“Investment Documents” means this Agreement and any other documents entered into
by the Company in connection with the Members acquiring and maintaining their
Membership Interests in the Company.
“Investment Response Notice” is defined in Section 6.3(b).

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Investment Period” means the period from the Effective Date until the later of
(a) December 31, 2016 and (b) the final capital contribution required in
connection with the purchase of Projects under any Fund Document entered into
prior to such date.
“IRS” means the Internal Revenue Service and any successor Governmental
Authority.
“Issued Interest” is defined in the recitals to this Agreement.
“ITC” means the energy tax credit provided for under Section 48 of the Code.
“Law” means any applicable constitution, statute, law, ordinance, regulation,
rate, ruling, order, judgment, legally binding guideline, restriction,
requirement, writ, injunction or decree that has been enacted, issued or
promulgated by any Governmental Authority.
“Licenses and Permits” means filings and registrations with, and licenses,
permits, notices, approvals, grants, easements, exemptions, variances and
authorizations from, any Governmental Authority.
“Liquidating Events” is defined in Section 12.1(a).
“Manager” means the Person appointed by the Members pursuant to Article VI to
manage the affairs of the Company and any other Person hereafter appointed as a
successor Manager of the Company as provided in Article VI. Pursuant to its
appointment by the Members in Section 6.1, the Initial Class B Member shall be
the initial Manager of the Company.
“Master Services Provider” means NRG Asset Services LLC, a Delaware limited
liability company. For purposes of this Agreement the Master Services Provider
shall be considered an Affiliate of the Initial Class B Member but not an
Affiliate of the Initial Class A Member.
“Member” means any Person who executes the signature page of this Agreement as
of the Effective Date or thereafter agrees to be bound hereby and is admitted to
the Company as a Member pursuant to this Agreement, excluding any Person that
has ceased to be a Member.
“Member Contribution Event” means an event requiring a Member to make a Capital
Contribution to the Company in connection with a liability of a Subject Company
under a Fund Document or otherwise that is the obligation of that Member (a) as
a result of such Member’s indemnity obligations to the other Members under
Article XI, or (b) with respect to the Class B Member, non-utilization fees,
non-deployment fees or commitment fees that are payable to a Fund Investor
arising under the Fund Documents or any legal or other fees and costs in
connection with the negotiation and entry by the Intermediate Company or any
other Person into any Fund Documents, which obligation shall be borne solely by
the Class B Member.
“Member Loan” is defined in Section 3.4(a).
“Member Nonrecourse Debt” has the meaning given the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704‑2(b)(4).

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Member Nonrecourse Debt Minimum Gain” has the meaning given the term “partner
nonrecourse debt minimum gain” set forth in Treasury Regulations
Section 1.704‑2(i)(2), and will be computed as provided in Treasury Regulations
Section 1.704‑2(i)(3).
“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704‑2(i)(1) and
1.704‑2(i)(2).
“Membership Interest” means either the Class A Interest or the Class B Interest
or both, as the context requires.
“Moody’s” means Moody’s Investor Service, or any successor entity.
“Nonrecourse Deductions” has the meaning given to such term in Treasury
Regulations Sections 1.704‑2(b)(1) and 1.704‑2(c).
“Nonrecourse Liability” has the meaning given such term in Treasury Regulations
Section 1.704‑2(b)(3).
“Officers” is defined in Section 6.7(a).    
“Original Agreement” has the meaning given that term in the introductory
paragraph.


“Party” means the Class B Member, the Company or the Class A Member, as the
context requires.
“Permitted Investments” is defined in Section 8.5.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, joint venture, a labor union, a trust or any other
entity or organization, including a Governmental Authority.
“Placed‑in‑Service” means, with respect to any Project that is owned by a Fund
Company, the applicable definition of “placed in service” provided in such Fund
Documents, and, for any other Project, that (a) all necessary permits and
licenses for operating such Project (including, for the avoidance of doubt, the
permission to operate letter) have been obtained , (b) all critical
commissioning and testing activities necessary for proper operation of such Fund
Company have been performed, (c) legal title and control to such Project has
been transferred to the Company, (d) initial synchronization of such Project to
the grid has occurred and (e) daily operation of such Project has begun.
“Placed‑in‑Service Date” in respect of a Project means the date such Project is
Placed in Service.
“Portfolio Material Adverse Effect” means any act, event, condition or
circumstance that, individually or in the aggregate, has, or could reasonably be
expected to have, a material adverse effect on (a) the Projects, taken as a
whole, (b) the business, earnings, Assets,

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




liabilities (contingent or otherwise), results of operations, prospects,
condition (financial or otherwise) or properties of the Projects, taken as a
whole, or any of the following Persons:  the Company, the Subject Companies
(taken as a whole) or, to the extent expressly specified, any Member, or on the
ability of any such Person to timely perform any of its respective obligations
under any Investment Document, (c) the rights and remedies of any Class A Member
under any Investment Document or (d) the legality, validity, binding effect or
enforceability of any Investment Document.
“Post Investment Period Contribution Percentage” means, with respect to each
Member opting or required to participate in a Contribution Event following the
Investment Period in accordance with this Agreement, the percentage of the
Capital Call Amount required in connection with such Contribution Event (for
clarity, not including amounts required in connection with a Member Contribution
Event) derived by dividing the total amount of Capital Contributions made by
such Member during the Investment Period by the total amount of Capital
Contributions made by all Members during the Investment Period that are opting
or required to participate in such Contribution Event in accordance with this
Agreement, in each case, excluding Capital Contributions made with respect to
Member Contribution Events.
“Preliminary Intent Notice” is defined in Section 9.6(b).
“Project” is defined in the recitals to this Agreement.
“Project Documents” means collectively, with respect to each Fund Company, all
Fund Documents and all other Contracts with respect to such Fund Company to
which the Company or any Subject Company is a party or by which it or its Assets
are bound.
“PUHCA” means the Public Utility Holding Company Act of 2005, 42 U.S.C. §§ 16451
et seq. (2013) and the regulations of the FERC thereunder at 18 C.F.R. §§ 366.1,
et seq. (2013).
“Purchase Option” is defined in Section 9.6.
“Purchase Option Period” is defined in Section 9.6(a).
“Purchase Option Price” is defined in Section 9.6(a).
“Qualified Transferee” means a nationally recognized Person (or a direct or
indirect subsidiary of a Person): (a) that, with respect to an Encumbrance on a
Class B Unit, (i) owns and manages or operates (before giving effect to any
Transfer hereunder) not less than 100 MWs of solar projects in the United
States, and such Person (or such Person’s direct or indirect Parent) must have
done so for a period of at least three (3) years prior to the Transfer or (ii)
engages a Person (at its own cost and expense) meeting the qualifications of
clause (i) above to act as a non-member manager hereunder, and (b) that (i) has
a credit rating of “BBB” or higher by S&P and “Baa2” or higher by Moody’s, or
(ii) has a direct or indirect parent with a credit rating of “BBB” or higher by
S&P and “Baa2” or higher by Moody’s, and such parent provides a guaranty in
favor of the Members not party to such Encumbrance, in form and substance
reasonably acceptable to such Members.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Qualifying Facility” means a “qualifying small power production facility” as
defined in PURPA and the implementing regulations of the FERC thereunder.
“Recapture Event” means an event within the meaning of Section 50 of the Code
and the Treasury Regulations thereunder that results in a reduction, denial or
recapture of the ITC, or a portion thereof, by any Governmental Authority, at
either the Company level or from any individual Member.
“Recapture Period” means the period from the date that the first Project is
Placed in Service until the date that is five (5) years from the date that the
last Project is Placed in Service.
“RECs” means any credits, credit certificates, green tags or similar
environmental or green energy attributes (such as those for greenhouse reduction
or the generation of green power or renewable energy) created by a Governmental
Authority or independent certification board or group generally recognized in
the electric power generation industry, and generated by or associated with a
Project or electricity produced therefrom, but excluding ITCs or any other tax
benefits.
“Reference Rate” means the rate of interest published in The Wall Street Journal
as the prime lending rate or “prime rate”, with adjustments in that varying rate
to be made on the same date as any change in that rate is so published.
“Register” is defined in Section 2.8.
“Regulatory Allocations” is defined in Section 4.3(i).
“Rejected Acquisition” is defined in Section 6.3(b).
“Related Party(ies)” means at any time during the Recapture Period, any Person
who is considered for federal income tax purposes to be purchasing electricity
generated by the applicable Project and who is related to the Company or the
applicable Fund Company within the meaning of Section 267(b) or Section 707(b)
of the Code or any successor provision, but excluding any Person that so
purchases electricity generated by such Project to the extent such Person
resells the electricity to another Person who is not related to the Company or
the applicable Fund Company within the meaning of Section 267(b) or
Section 707(b) of the Code or any successor provision.
“Representatives” is defined in Section 7.7(a).
“Review Period” is defined in Section 6.3(b).
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor entity.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions‑related list of designated Persons maintained by the Office of Foreign
Assets Control of

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union or any European Union member state,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons.
“Sanctions” mean (a) all U.S. and applicable international economic and trade
sanctions and embargoes, including any sanctions or regulations administered and
enforced by the U.S. Department of State, the U.S. Department of the Treasury
(including the Office of Foreign Assets Control) and any executive orders, rules
and regulations relating thereto, (b) all applicable Laws concerning
exportation, including rules and regulations administered by the U.S. Department
of Commerce, the U.S. Department of State or the Bureau of Customs and Border
Protection of the U.S. Department of Homeland Security, and (c) any anti-boycott
Laws, including any executive orders, rules and regulations.
“Securities” means, with respect to any Person, such Person’s capital stock or
limited liability company interests or any options, warrants or other securities
which are directly or indirectly convertible into, or exercisable or
exchangeable for, such Person’s capital stock or limited liability company
interests, whether or not such derivative securities are issued by such Person,
and any reference herein to “Securities” refers also to any such derivative
securities and all underlying securities directly or indirectly issuable upon
conversion, exchange or exercise of such derivative securities.
“Securities Act” means the Securities Act of 1933 or any successor statute, as
amended from time to time.
“Special DRO Allocations” is defined in Section 4.2(a).
“Subject Companies” means, collectively, the Fund Companies and the Intermediate
Companies (and each Fund Company and each Intermediate Company individually, a
“Subject Company”).
“Subject Company Material Adverse Effect” means any act, event, condition or
circumstance that, individually or in the aggregate, is, or could reasonably be
expected to be, materially adverse to the business, earnings, Assets,
liabilities (contingent or otherwise), results of operations, prospects,
condition (financial or otherwise) or properties of any Subject Company, or on
the ability of any such Subject Company to timely perform any of its respective
obligations under any Fund Document to which it is a party or the legality,
validity, binding effect or enforceability of any such Fund Document.
“Target Flip Date” means with respect to a calculation to be performed on each
Equity Capital Contribution Date, the date when the Members expect the Target
IRR to be achieved by the Class A Equity Investors, which shall be the earlier
of (a) the date specified in the most recent Fund Addendum and (b) the date that
is two (2) calendar years preceding the last date on which any Project
referenced in the Fund Base Case Model on such Equity Capital Contribution Date
is subject to an offtake contract or lease with respect to the energy generated
by such Project.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Target IRR” means an After‑Tax IRR of [***] and [***] percent ([***]%).
“Tax” or “Taxes” means all taxes, charges, fees, levies, penalties or other
assessments imposed by any federal, state or local or foreign taxing authority,
including, but not limited to, income, excise, ad valorem, real or personal
property, sales, transfer, franchise, payroll, withholding, social security,
gross receipts, license, stamp, occupation, employment or other taxes, including
any interest, penalties or additions attributable thereto.
“Tax Assumptions” means for each Fund Company or Intermediate Company the
applicable tax methods, conventions and assumptions that will be used by the
Company to calculate the Tax Costs and Tax Benefits accruing to each Class A
Member for purposes of determining the Class A Member’s After-Tax IRR at any
point in time as specified in the Fund Addendum.
“Tax Benefits” means, with respect to a Class A Unit, the periodic federal
income tax savings resulting from (a) the distributive share of ITCs allocated
by the Company to the Holder of such Class A Unit, and (b) the distributive
share of tax losses and deductions allocated by the Company to the Holder of
such Class A Unit, in each case, as such federal income tax savings is
determined in accordance with Section 10.2(e) as such determination may be
supplemented or modified by the applicable Fund Addendum.
“Tax Costs” means, with respect to a Class A Unit, the periodic federal income
tax liability (after taking into account any suspended losses of the Class A
Members under Section 704(d)) resulting from (a) the distributive share of
taxable income and gain allocated by the Company to the Holder of such Class A
Unit (including expected chargebacks of Company Minimum Gain pursuant to Section
4.3(a), expected chargebacks of Member Nonrecourse Debt Minimum Gain pursuant to
Section 4.3(b), and expected allocations of Items of income pursuant to the
first sentence of Section 12.2(a)(iv)), (b) any gain recognized by such Holder
under Sections 731(a) of the Code from Cash Distributions, in each case, as such
federal income tax liability is determined in accordance with Section 10.2(e),
as such determination may be supplemented or modified by the applicable Fund
Addendum.
“Tax Information” is defined in Section 7.7(b).
“Tax Matters Member” is defined in Section 8.7(a).
“Tax Payment Dates” is defined in Section 10.2(d).
“Tax Return” means the Company’s federal income tax return for each Taxable
Year, including Schedule K‑1s (the “Tax Return”).
“Taxable Year” means the taxable year of the Company for federal income tax
purposes, which shall be (a) the period commencing on the Effective Date and
ending on the immediately succeeding December 31, (b) any subsequent calendar
year or (c) any portion of the period described in clause (a) or (b) for which
the Company is required to allocate Company Items pursuant to Article IV or
Section 12.2(a)(iv).

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




“Taxing Authority” means, with respect to a particular Tax, the agency or
department of any Governmental Authority responsible for the administration and
collection of such Tax.
“TEFRA” means Tax Equity and Fiscal Responsibility Act of 1982 (Pub. L. 97-248).
“Terminated Member” is defined in Section 9.7.
“Third Party” means a Person other than a Member or an Affiliate of a Member.
“Transaction” means the transactions contemplated and provided for in the
Investment Documents.
“Transfer” means the sale, transfer, assignment, conveyance, gift, exchange or
other disposition of Class A Units or Class B Units (and the Membership
Interests represented thereby), whether directly by the Member or indirectly,
excluding the creation of an Encumbrance, but including any such sale, transfer,
assignment, conveyance, gift, exchange or other disposition in connection with,
or in lieu of, the foreclosure of an Encumbrance.
“Transferee” means a Person to which a Transfer is or would be made.
“Transferring Member” means the Member effecting a Transfer.
“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of Treasury, as such regulations may be amended from
time to time. All references herein to specific sections of the regulations
shall be deemed also to refer to any corresponding provisions of succeeding
regulations, and any reference to temporary regulations shall be deemed also to
refer to any corresponding provisions of final regulations.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code in effect
in the State of Delaware from time to time.
“Uncontracted RECs” means any REC projected to be generated by a Project in the
future, that, as of the date on which the Class A Member is making a Capital
Contribution with respect to the associated Project, is not a Contracted REC.
“Units” means either the Class A Units or the Class B Units or both, as the
context requires.
“Value” means, with respect to any Asset of the Company, such Asset’s adjusted
basis for federal income tax purposes, except as follows:
(a)    the initial Value of any Asset contributed by a Member to the Company
shall be the gross fair market value of such Asset, as agreed to by the Members;
(b)    the Value of all Assets of the Company shall be adjusted to equal their
respective gross fair market values (taking Code Section 7701(g) into account),
as

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




determined by the Members, in accordance with Treasury Regulations
Section 1.704‑1(b)(2)(iv)(f), as of the following times: (i) the acquisition of
an additional Membership Interest in the Company by any new or existing Member
in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Company Assets as consideration for the acquisition of a Membership Interest in
the Company; (iii) the grant of a Membership Interest in the Company (other than
a de minimis interest) as consideration for the provision of services to or for
the benefit of the Company by an existing Member acting in a Member capacity or
a new Member acting in a Member capacity or in anticipation of being a Member;
and (iv) the liquidation of the Company within the meaning of Treasury
Regulations Section 1.704‑1(b)(2)(ii)(g); provided that any adjustment described
in clauses (i), (ii) or (iii) of this paragraph shall be made only upon the
Consent of the Members;
(c)    the Value of any Asset distributed to any Member shall be adjusted to
equal the gross fair market value of such Asset on the date of distribution
(taking Code Section 7701(g) into account), as determined by the Consent of the
Members; and
(d)    the Value of Company Assets shall be increased (or decreased) to reflect
any adjustments to the adjusted basis of such Assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704‑1(b)(2)(iv)(m); provided, however, that the
Value shall not be adjusted pursuant to this clause (d) to the extent the
Members determine that an adjustment pursuant to clause (b) of this definition
is necessary or appropriate in connection with a transaction that would
otherwise result in an adjustment pursuant to this clause (d).
If the Value of an Asset has been determined or adjusted pursuant to clause (a),
(b) or (d) of this definition, such Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such Asset for purposes of
determining Company Items and not by the depreciation, amortization, or other
cost recovery deductions taken into account with respect to that asset for
federal income tax purposes.
“Working Capital Loan” is defined in Section 3.4(a).
“Working Capital Notice” is defined in Section 3.4(a).
Section 1.2    Other Definitional Provisions
(a)    Construction. As used herein, the singular shall include the plural, the
masculine gender shall include the feminine and neuter and the neuter gender
shall include the masculine and feminine unless the context otherwise indicates.
(b)    References. References to Articles and Sections are intended to refer to
Articles and Sections of this Agreement, and all references to Annexes, Exhibits
and Schedules are intended to refer to Annexes, Exhibits and Schedules attached
to this Agreement, each of which is made a part of this Agreement for all
purposes. The terms “include,” “includes” and “including” mean “including,
without limitation.” Any date specified for action that is not a Business Day
shall mean the first Business Day after such date. Any reference to a Person
shall be deemed to include such Person’s successors and permitted assigns. Any
reference to any document or documents shall be deemed to refer to such document
or documents as amended, modified, supplemented or replaced from time to time in
accordance with the terms of this Agreement. References to laws refer to such
laws as they may be amended from time to time, and references to particular
provisions of a Law include any corresponding provisions of any succeeding Law.
The words “herein,” “hereof” and “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular section or
subsection of this Agreement. References to money refer to legal currency of the
United States of America.
(c)    Accounting Terms. As used in this Agreement and in any certificate or
other documents made or delivered pursuant hereto, accounting terms not defined
in this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, will have the respective meanings given to
them under GAAP. To the extent that the definitions of accounting terms in this
Agreement or in any such certificate or other document are inconsistent with the
meanings of such terms under GAAP, the definitions contained in this Agreement
or in any such certificate or other document will control.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article II    
THE COMPANY
Section 2.1    Continuation of Limited Liability Company.
The Initial Class A Member is hereby admitted as a Class A Member of the Company
and the Initial Class B Member is hereby admitted as a Class B Member. The
parties hereto hereby continue the Company, which was formed as a Delaware
limited liability company by the filing of the Delaware Certificate pursuant to
the Act. The rights and obligations of the Members shall be as provided in the
Act, except as otherwise expressly provided herein. The Manager shall from time
to time execute or cause to be executed all such certificates, instruments and
other documents, and cause to be done all such filings and other actions, as the
Manager may deem necessary or appropriate to operate, continue, or terminate the
Company as a limited liability company under the laws of the State of Delaware
and to qualify the Company to do business in all jurisdictions other than the
State of Delaware in which the Company conducts or proposes to conduct business
and in any other jurisdiction where such qualification is necessary or
appropriate.
Section 2.2    Name.
The name of the Company is, and the business of the Company shall continue to be
conducted under the name of, “NRG RPV HOLDCO 1 LLC” or such other name or names
as the Manager may designate from time to time, with the Consent of the Members.
The Manager shall take any action that it determines is required to comply with
the Act, assumed name act, fictitious name act, or similar statute in effect in
each jurisdiction or political subdivision in which the Company conducts or
proposes to conduct business and the Members agree to execute any documents
reasonably requested by the Manager in connection with any such action.
Section 2.3    Principal Office.
The Company shall maintain a principal office at 211 Carnegie Center, Princeton,
NJ 08540. The Manager may change the principal office of the Company from time
to time upon prior written notice to the Members. The Manager shall maintain all
records of the Company at its principal office or such location designated by
the Manager in a notice to the Members.
Section 2.4    Registered Office; Registered Agent.
The name of the registered agent of the Company in the State of Delaware is CT
Corporation System. The address of the Company’s registered office in the State
of Delaware is at Corporation Trust Center, 1209 Orange Street, Wilmington, DE
19801.
Section 2.5    Purposes.
The purpose of the Company is to directly or indirectly (a) own the Intermediate
Companies and the Fund Companies (collectively, the “Subject Companies”) that
may (i) own, finance, lease, occupy, equip, test, operate, maintain and repair
the Projects for the purpose of producing electricity and RECs and (ii) sell
electricity produced by the Projects and to sell RECs generated from the
Projects; (b) enter into, comply with and perform its obligations and enforce
its rights under this Agreement and each other Investment Document to which it
is a party and to cause each Subject Company to comply with, and perform its
obligations and enforce its rights under each Fund Document and each other
Project Document to which such Subject Company is a party; and (c) engage in and
perform any and all activities necessary, incidental, related or appropriate to
accomplish the foregoing that may be engaged in by a limited liability company
formed under the Act. The Company shall not engage in any activity or own any
Assets that are not directly related to the Company’s purpose as set forth in
the first sentence of this Section 2.5.
Section 2.6    Term.
The Company was formed on January 22,2015, and shall continue in existence until
dissolved and terminated in accordance with this Agreement or the Act.
Section 2.7    Title to Property.
Title to Company Assets, whether tangible or intangible, shall be held in the
name of the Company, and no Member, individually, shall have title to or any
interest in such property
by reason of being a Member. Membership Interests of each Member shall be
personal property for all purposes.
Section 2.8    Units; Certificates of Membership Interest; Applicability of
Article 8 of UCC.
Membership Interests shall be represented by Units, divided into Class A Units
(in the case of Class A Interest) and Class B Units (in the case of Class B
Interest). The Membership Interests represented by Class A Units and Class B
Units shall have the respective rights, powers and preferences ascribed to
Class A Units and Class B Units in this Agreement. The class of Membership
Interest of a Member shall be as provided in Annex I. The Members hereby
specify, acknowledge and agree that all Units (and the Membership Interests
represented thereby) are securities governed by Article 8 and all other
provisions of the Uniform Commercial Code, and pursuant to the terms of
Section 8‑103(c) of the Uniform Commercial Code, such interests shall be
“certificated securities” for all purposes under such Article 8 and under all
other provisions of the Uniform Commercial Code. All Units (and the Membership
Interests represented thereby) shall be represented by certificates
substantially in the form attached hereto as Exhibit B, shall be recorded in a
register (the “Register”) thereof maintained by the Company, and shall be
subject to such rules for the issuance thereof in compliance with this Agreement
and applicable Law.
Section 2.9    No Partnership.
The Members intend that the Company not be a partnership (including a limited
partnership) or joint venture, and that no Member be a partner or joint venturer
of any other Member, for any purposes other than tax purposes, and this
Agreement may not be construed to suggest otherwise.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article III    
CAPITAL CONTRIBUTIONS
Section 3.1    Class A Interest.
On the Effective Date, the Class A Member has made its Initial Capital
Contribution in cash in exchange for its Class A Units in an amount set forth in
Annex I, which Class A Units comprise one hundred percent (100%) of the Class A
Interest. Each Class A Member shall be entitled to the allocations,
distributions and other rights as are prescribed for a Class A Member in this
Agreement. Each Class A Member’s Capital Account balance as of the Effective
Date with respect to its Class A Interest is as indicated on Annex I. The number
of Class A Units held by each Class A Member with respect to its Class A
Interest as of the Effective Date is the number indicated on Annex I.
Section 3.2    Class B Interest.  
On the Effective Date, the Class B Member has made its Class B Initial Capital
Contribution in cash in exchange for its Class B Units in an amount set forth in
Annex I, which Class B Units comprise one hundred percent (100%) of the Class B
Interest. Each Class B Member shall be entitled to the allocations,
distributions and other rights as are prescribed for a Class B Member in this
Agreement. Each Class B Member’s Capital Account balance as of the Effective
Date with respect to its Class B Interest is as indicated on Annex I. The number
of Class B Units held by each Class B Member with respect to its Class B
Interest as of the Effective Date is the number indicated on Annex I.
Section 3.3    Other Required Capital Contributions.
(a)    Except as provided in this Section 3.3, Section 3.1, Section 3.2 and
Section 12.3, no Member shall be obligated to make Capital Contributions.
(b)    Immediately upon receipt of (i) the presentation made to a Fund Company
of a tranche of Projects for purchase, (ii) a formal capital contribution
request from a Fund Company with respect to a tranche of Projects, that in
either case sets forth an amount of capital contributions that will be required
from the members of such Fund Company and a date by which contributions to a
Fund Company must be made or (iii) any notice delivered to the Company in
connection with a Contribution Event pursuant to Section 3.3(e), the Manager
shall deliver to the Members a request for Capital Contributions (the “Capital
Contribution Request”), consisting of, with respect to clauses 3.3(b)(i) and
(ii), (A) the amount of capital that a Fund Company or other Subject Company
requires (the “Capital Call Amount”), (B) a reasonably detailed explanation of
the intended use of such capital by the Company and each applicable Subject
Company, (C) the Fund Base Case Model used to calculate the Capital
Contributions being requested, (D) the Equity Capital Contribution Date when the
requested Capital Contributions must be made, which shall be the same date as
the capital contributions are required by the underlying Fund Company, if
applicable, and otherwise shall be at least ten (10) days following delivery of
the Capital Contribution Request, (E) the Class A Capital Contribution Amount,
as determined in accordance with Section 3.3(c), and (F) the Class B Capital
Contribution Amount, as determined in accordance with Section 3.3(d).
(c)    On each Equity Capital Contribution Date other than with respect to a
Contribution Event, the Class A Members shall each make a Capital Contribution
in cash equal to the percentage of the Capital Call Amount required so that each
Class A Member is projected to achieve the Target IRR on the Target Flip Date
(the “Class A Capital Contribution Amount”), as determined pursuant to the
applicable Fund Base Case Model.
(d)    On each Equity Capital Contribution Date other than with respect to a
Contribution Event, the Class B Members shall make a Capital Contribution (if
more than one, then pro rata in accordance with their Class B Units) in cash
equal to the Capital Call Amount minus the Class A Capital Contribution Amount
(the “Class B Capital Contribution Amount”), as determined pursuant to the
applicable Fund Base Case Model.
(e)    In addition to the Capital Contributions contemplated by Section 3.3(b),
the Manager may (or, in the case of clause (iv), shall) request from the
Members, and the Members shall be obligated to make, as applicable, Capital
Contributions to fund (i) the purchase price of an Accepted Acquisition, (ii) a
Fund Company Put Event, (iii) a Fund Company Call Event approved in accordance
with Section 6.3 or (iv) a Member Contribution Event (each a “Contribution
Event”), in each case, by delivering a Capital Contribution Request to the
applicable Member(s) (with a copy to the other Members) in accordance with the
time requirements of Section 3.3(b), consisting of (A) a detailed explanation of
the Contribution Event and the total capital required from the Company in
connection therewith, (B) the amount of such Capital Contribution requested of
each such Member, and (C) all notices and other documentary evidence received by
the Intermediate Company in connection with such Contribution Event. In the case
of an Accepted Acquisition, the Manager shall determine the Members’ respective
Capital Contribution amounts in accordance with Section 3.3(c) and Section
3.3(d) respectively, except that the Aggregate Tracking Model will be used
instead of the Fund Base Case Model. In the event that a Contribution Event
other than a Member Contribution Event occurs following the Investment Period,
the Capital Contribution to be made by each Member shall be the applicable
Capital Call Amount multiplied by such Member’s Post Investment Period
Contribution Percentage.
(f)    Notwithstanding anything herein to the contrary, but subject to the Class
A Members’ obligation to make further Capital Contributions in connection with a
Contribution Event if and as required by this Agreement, (i) in no event shall
the Class A Members be obligated to make Capital Contributions to the Company
that in the aggregate exceed the Class A Member Capital Contribution Commitment
or if the credit profile of the tranche of projects intended to be funded by the
Capital Contributions is substantially different than the Fund Credit Profile
defined in the applicable Fund Addendum (as determined by the Class A Members in
their reasonable discretion) and (ii) the obligation of the Class A Members
under this Section 3.3 with respect to the acquisition of Projects by a Fund
Company are subject to receipt by the Class A Members of evidence satisfactory
to them that the Investor Member under any applicable Fund Documents has agreed
to make its required capital contribution pursuant to the terms of the Fund
Documents. If the Class A Members do not fund any portion of the Capital
Contribution requested of them contained in a Capital Contribution Request
because such amount exceeds Class A Member Capital Contribution Commitment,
then, in addition to funding such shortfall amount as a Member Loan pursuant to
Section 3.4 below, the Class B Members may fund such shortfall as a Capital
Contribution (if more than one Class B Member desires to do so, then pro rata in
accordance with their Class B Units), and the Members shall work together in
good faith to adjust to the allocations under Section 4.1 and the distributions
under Section 5.1 to reflect such increased Capital Contributions made by the
Class B Members.
(g)    If any Member disputes the amount of its Capital Contribution set forth
in a Capital Contribution Request, then such Member shall immediately deliver
notice to the other Members and the Manager and all Members and the Manager
shall, within three (3) Business Days, meet in good faith to resolve any
discrepancies causing such dispute and if they are not able to resolve such
dispute, then such matter will be handled pursuant to the dispute resolution
mechanisms set forth in Section 10.3.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Section 3.4    Member Loans.
(a)    In the event that, from time to time after the Effective Date, additional
working capital is needed to enable the Company to cause the Assets of the
Company and any Subject Company to be properly operated and maintained (and to
pay and perform the costs, expenses, obligations and liabilities of the Company
or any Subject Company), but not in connection with a Contribution Event, then,
at the discretion of the Manager, the Manager may give notice to the Members
thereof (the “Working Capital Notice”), and each Member shall have the right
(but not the obligation) to advance all or part of the needed funds to the
Company. Within ten (10) Business Days following the date of the Working Capital
Notice, the participating Members shall give notice to the Manager and the other
Members stating their election whether to provide such funding to the Company
(the “Funding Notice”). If more than one Member states in the Funding Notice
that it elects to provide such funds, then each Member shall provide an equal
amount of funds (or such other amount as the Members decide) to the Company
within five (5) Business Days after the date of the Funding Notice. Amounts
advanced by any Member pursuant to this Section 3.3(g) shall be considered
“Member Loans”.
(b)    Any Member Loan shall be unsecured and shall bear interest at a rate
equal to the lesser of (A) the Reference Rate plus four percent (4%) or (B) the
highest rate of interest that may be charged by a Member in accordance with
applicable Law, unless a lower rate of interest is otherwise agreed to by such
Member in its sole discretion. Member Loans shall be repaid by the Company out
of Available Cash Flow in accordance with the provisions of Section 5.1(b).
Interest on each Member Loan pursuant to this Section 3.4 shall accrue and, if
not paid in accordance with the immediately preceding sentence of this Section
3.4(b), be compounded to the principal amount thereof on each Distribution Date.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Section 3.5    No Right to Return of Capital Contributions.
Except as otherwise provided in this Agreement, no Member may require a return
of any part of its Capital Contributions or the payment of interest thereon from
the Company or from another Member. An unrepaid Capital Contribution is not a
liability of the Company or any Member.
Article IV    
CAPITAL ACCOUNTS; ALLOCATIONS
Section 4.1    Capital Accounts.
(a)    The Company shall maintain for each Member a separate Capital Account in
accordance with the rules of Treasury Regulations Section 1.704‑l(b)(2)(iv).
(b)    A Member’s Capital Account will be increased by (i) such Member’s Capital
Contributions, (ii) the income and gain the Member is allocated by the Company,
including any income and gain that is exempted from tax and including any income
and gain described in Treasury Regulations Section 1.704‑1(b)(2)(iv)(g), but
excluding tax items of income and gain described in Treasury Regulations
Section 1.704‑1(b)(4)(i), and (iii) an amount equal to an allocation of upward
basis adjustment to such Member as a result of a Recapture of ITCs as described
in Treasury Regulations Section 1.704-1(b)(2)(iv)(j). A Member’s Capital Account
will be decreased by (i) the amount of money distributed to the Member by the
Company, (ii) the net value of any property other than money distributed to the
Member by the Company (i.e., the fair market value of the property net of any
liabilities secured by the property that the Member is considered to assume or
take subject to under Section 752 of the Code), (iii) any expenditures of the
Company described in Section 705(a)(2)(B) of the Code (i.e., that cannot be
capitalized or deducted in computing taxable income) that are allocated to the
Member, (iv) losses and deductions that are allocated to the Member, but
excluding tax items of loss or deduction described in Treasury Regulations
Section 1.704‑1(b)(4)(i), and (v) an amount equal to an allocation of downward
basis adjustment to such Member as described in Treasury Regulations Section
1.704-1(b)(2)(iv)(j).
(c)    In the event Units are Transferred in accordance with the terms of this
Agreement, the Transferee shall succeed to the Capital Account of the
Transferring Member to the extent it relates to the Units so Transferred.
(d)    In determining the amount of any liability for purposes of Section 4.2(b)
there shall be taken into account Code Section 752(c) and any other applicable
provisions of the Code and Treasury Regulations.
(e)    The Members’ Initial Capital Contributions and initial Capital Accounts
are set forth on Annex I.
(f)    This Section 4.1 and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704‑1(b), and shall be interpreted and applied in a manner
consistent with such Treasury Regulations.
Section 4.2    Allocations.
For purposes of maintaining Capital Accounts, all Company Items, which, for the
avoidance of doubt, shall be separately determined for each Project, for any
Taxable Year shall be allocated among the Members as follows:
(h)    General Allocations. Subject to Section 4.2(b) through Section 4.2(c),
Section 4.3 and Section 12.2(a)(iv), all Company Items attributable to each
Project for any Taxable Year or relevant portion thereof shall be allocated
among the Members as follows:

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




(i)    first, from and after the Effective Date and through the Flip Date,
ninety-five percent (95%) to the Class A Members, pro rata in accordance with
their Class A Units, and five percent (5%) to the Class B Members, pro rata in
accordance with their Class B Units; and
(ii)    thereafter, five percent (5%) to the Class A Members, pro rata in
accordance with their Class A Units, and ninety-five percent (95%) to the
Class B Members, pro rata in accordance with their Class B Units.
Notwithstanding the foregoing, if a Class A Member would have a deficit in its
Capital
Account balance as of the end of any Taxable Year ending on or after the Flip
Date, income and gain of the Company (but not loss or deductions of the Company)
shall be allocated ninety-nine percent (99%) to the Class A Members, pro rata
among the Class A Members in accordance with the deficit in its Capital Account
balances in excess of the amount such Class A Member is deemed obligated to
restore pursuant to the penultimate sentences of Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)(5), and one percent (1%) to the Class B Members, in
accordance with their Class B Units, until each Class A Member's deficit Capital
Account balance is not in excess of the amounts that such Class A Member is
deemed obligated to restore (any such allocations, a "Special DRO Allocation").


(i)    Items in Connection with Liquidation. Company Items for the Taxable Year
in which there is a disposition or deemed disposition of all or substantially
all of the Assets of the Company pursuant to Section 12.2(a)(iii) shall be
allocated pursuant to Section 12.2(a)(iv).
(j)    RECs. Prior to the Flip Date, and subject to Section 4.2(b), (x) each
Company Item that is realized in respect of RECs that are Contracted RECs for
any Taxable Year shall be allocated ninety‑five percent (95%) to the Class A
Members, pro rata in accordance with their Class A Units, and five percent (5%)
to the Class B Members, pro rata in accordance with their Class B Units, and (y)
each Company Item that is realized in respect of Uncontracted RECs for any
Taxable Year shall be allocated ninety‑five percent (95%) to the Class B
Members, pro rata in accordance with their Class B Units, and five percent (5%)
to the Class A Members, pro rata in accordance with their Class A Units.
Following the Flip Date, and subject to Section 4.2(b), each Company Item that
is realized in respect of RECs that are Contracted RECs or Uncontracted RECs for
any Taxable Year shall be allocated ninety‑five percent (95%) to the Class B
Members, pro rata in accordance with their Class B Units, and five percent (5%)
to the Class A Members, pro rata in accordance with their Class A Units;
provided, however, that if the Class B Members provide the notice described in
Section 5.1(c) hereof, then all Company Items realized in respect of the
Uncontracted RECs shall be allocated ninety‑five percent (95%) to the Class A
Members and five percent (5%) to the Class B Members.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Section 4.3    Adjustments.
The following adjustments shall be made to the allocations set forth in
Section 4.2 in the following order of priority in order to comply with Treasury
Regulations Sections 1.704‑1(b) and 1.704‑2:
(c)    Company Minimum Gain Chargeback. Notwithstanding the other provisions of
this Article IV, except as provided in Treasury Regulations Section 1.704‑2(f),
if there is a net decrease in Company Minimum Gain during any taxable year of
the Company, each Member shall be allocated Company Items of income and gain for
such taxable year (and, if necessary subsequent taxable years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704‑2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
Company Items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704‑2(f)(6) and 1.704‑2(j)(2). This Section 4.3(a) is
intended to comply with the minimum gain chargeback requirement in Treasury
Regulations Section 1.704‑2(f) and shall be interpreted consistently therewith.
(d)    Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding the other provisions of this Article IV, except as provided in
Treasury Regulations Section 1.704‑2(i)(4), if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any taxable year of the Company, each Member who has a share of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulations Section 1.704‑2(i)(5), shall
be allocated Company Items of income and gain for such taxable year (and, if
necessary, subsequent taxable year) in an amount equal to such Member’s share of
the net decrease in Member Nonrecourse Debt, determined in accordance with
Treasury Regulations Section 1.704‑2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The Company Items to be so allocated
shall be determined in accordance with Treasury Regulations
Sections 1.704‑2(i)(4) and 1.704‑2(j)(2). This Section 4.3(b) is intended to
comply with the partner nonrecourse debt minimum gain chargeback requirement in
Treasury Regulations Section 1.704‑2(i)(4) and shall be interpreted consistently
therewith.
(e)    Limitation on Losses and Deductions. No items of loss or deduction may be
allocated to any Member to the extent the allocation would result in or increase
an Adjusted Capital Account Deficit at the end of any Taxable Year. In the event
some but not all of the Members would have Adjusted Capital Account Deficits as
a consequence of an allocation of items of loss or deduction, this limitation
shall be applied on a Member-by-Member basis and items of loss or deduction not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in the manner otherwise required pursuant to Section 4.2 and
Section 12.2(a)(iv) to the extent such other Members may be allocated such items
of loss or deduction without producing an Adjusted Capital Account Deficit.
(f)    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulations
Sections 1.704‑1(b)(2)(ii)(d)(4), (5) or (6), Company Items of income and gain
shall be allocated to such Member in an amount and manner sufficient to
eliminate as quickly as possible, to the extent required by the Treasury
Regulations, any Adjusted Capital Account Deficit; provided that an allocation
pursuant to this Section 4.3(d) shall be made only if and to the extent that
such Member would have such a deficit Capital Account after all other
adjustments provided for in this Section 4.3 have been tentatively made as if
this Section 4.3(d) were not in this Agreement.
(g)    Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Taxable Year that is in excess of the amount such
Member is deemed obligated to restore pursuant to the penultimate sentences of
Treasury Regulations Sections 1.704‑2(g)(1) and 1.704‑2(i)(5), each such Member
shall be specially allocated Company Items of income and gain in the amount of
such excess as quickly as possible; provided that an allocation pursuant to this
Section 4.3(e) shall be made only if and to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other special
allocations provided for in this Section 4.3 have been made as if Section 4.3(d)
and this Section 4.3(e) were not in this Agreement.
(h)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company Asset pursuant to Code Section 734(b) or Section 743(b) is
required pursuant to Treasury Regulations Section 1.704‑1(b)(2)(iv)(m)(2) or
Section 1.704‑1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company or a distribution to a Member other than
in complete liquidation of such Member’s interest in the Company, the amount of
such adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the Asset) or loss (if the adjustment
decreases such basis). Such gain or loss shall be specially allocated to the
Members as follows: (A) to the Member to whom such distribution was made in the
event the first sentence of Treasury Regulations Section 1.704‑1(b)(2)(iv)(m)(4)
applies; (B) in accordance with how the corresponding item of “displaced” gain
or loss would be allocated to the Members pursuant to Section 4.2 to the extent
the second sentence of Treasury Regulations Section 1.704‑1(b)(2)(iv)(m)(4)
applies; and (C) in accordance with the Members’ “interests in the Company”
under Treasury Regulations Section 1.704‑1(b)(3) in the event Treasury
Regulations Section 1.704‑1(b)(2)(iv)(m)(2) applies.
(i)    Nonrecourse Deductions. Nonrecourse Deductions for any Taxable Year shall
be allocated to the Members in accordance with (i) Section 4.2, as in effect at
the time the Nonrecourse Deduction arises, or (ii) if applicable,
Section 12.2(a)(iv), as in effect at the time the Nonrecourse Deduction arises.
(j)    Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Taxable Year shall be allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704‑2(i)(1).
(k)    Regulatory Allocations. The allocations required in Section 4.3(a)
through Section 4.3(h) (the “Regulatory Allocations”) are intended to comply
with certain requirements of the Treasury Regulations. It is the intent of the
Members that, to the extent consistent with the Treasury Regulations, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with allocations of other Company Items. Therefore, notwithstanding any other
provisions of this Article IV, the Regulatory Allocations shall be taken into
account in allocating other Company Items among the Members such that, to the
extent consistent with the Treasury Regulations, the net amount of allocations
of such items and the Regulatory Allocations to each Member shall be equal to
the net amount that would have been allocated to each Member if the Regulatory
Allocations had not occurred and all Company Items were allocated pursuant to
Section 4.2, this Section 4.3 (excluding the Regulatory Allocations) and this
Section 4.3(i) and Section 12.2(a)(iv).
Section 4.4    Tax Allocations.
(a)    Except as otherwise provided in this Section 4.4, for federal, state and
local income tax purposes each item of the Company’s income, gain, loss,
deduction and credit as determined for federal income tax purposes shall be
allocated to the Members in the same manner as the correlative Company Items are
allocated for book purposes pursuant to Section 4.2, Section 4.3 and
Section 12.2(a)(iv).
(b)    In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, items of the Company’s income, gain, loss, deduction and credit as
determined for federal income tax purposes that are attributable to any non-cash
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Value using the “remedial” method permitted by
Treasury Regulations Section 1.704‑3(d).
(c)    In the event the Value of any Company Asset is adjusted pursuant to
subparagraph (b) of the definition of Value, subsequent allocations of Company
Items with respect to such Asset shall take account of any variation between the
adjusted basis of such Asset for federal income tax purposes and its Value in
the same manner as under Code Section 704(c) and the Treasury Regulations
thereunder.
(d)    Allocations pursuant to this Section 4.4 are solely for federal, state,
and local income taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or distributive share of Company
Items or distributions pursuant to any provision of this Agreement.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 4.5    Other Allocation Rules.
(a)    The Members are aware of the income tax consequences of the allocations
made by this Article IV and Section 12.2(a) and hereby agree to be bound by the
provisions of this Article IV and by Section 12.2(a) in reporting their
distributive shares of Company Items for income tax purposes, unless otherwise
required by applicable Law. If the respective Membership Interests or allocation
ratios described in this Article IV of the existing Members in the Company
change or if a Membership Interest is Transferred in compliance with this
Agreement to any other Person, then, for the Taxable Year in which the change or
Transfer occurs, all Company Items resulting from the operations of the Company
shall be allocated, as between the Members for the Taxable Year in which the
change occurs or between the Transferring Member and the Transferee, by taking
into account their varying interests using the interim closing of the books
method permitted by Treasury Regulations Section 1.706‑1(c)(2)(ii), unless
otherwise agreed in writing by all the Members.
(b)    The Members agree that solely for purposes of determining a Member’s
proportionate share of the “excess nonrecourse liabilities” of the Company
within the meaning of Treasury Regulations Section 1.752‑3(a)(3), the Members’
interests in Company profits are in accordance with Section 4.2 as in effect at
the time the excess nonrecourse liability arises.
(c)    Each Member agrees to provide the Company with information in connection
with a transaction subject to Sections 734 and 743 of the Code and the elections
permitted and provisions required thereunder, including Treasury Regulations
Section 1.743‑1.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article V    
DISTRIBUTIONS
Section 5.1    Distributions of Available Cash Flow.
Available Cash Flow shall be distributed to the Members as follows:
(k)    Subject to Section 5.1(b), (c) and (d) from and after the Effective Date,
Available Cash Flow shall be distributed to the Members on each Distribution
Date on which the Company has Available Cash Flow, in the following order and
priority:
(i)    first, from and after the Effective Date until the Flip Date, ninety-five
percent (95%) to the Class A Members, pro rata in accordance with their Class A
Units, and five percent (5%) to the Class B Members, pro rata in accordance with
their Class B Units;
(ii)    thereafter, five percent (5%) to the Class A Members, pro rata in
accordance with their Class A Units, and ninety-five percent (95%) to the
Class B Members, pro rata in accordance with their Class B Units;
(l)    Notwithstanding Section 5.1(a), on any Distribution Date on which there
is an unpaid balance on any Member Loan made by a Member in accordance with
Section 3.4, Available Cash Flow shall be distributed to the Members
participating in such Member Loan on such Distribution Date in an amount not to
exceed the outstanding balance of such Member Loan.
(m)    Notwithstanding Section 5.1(a), all proceeds from the sale of
Uncontracted RECs shall be distributed one hundred percent (100%) to the Class B
Members; provided, that the Class B Members may, at any time and from time to
time, deliver notice to the other Members and the Manager that any Uncontracted
RECs should be included in Available Cash Flow to be distributed pursuant to
Section 5.1(a) and thereafter all Uncontracted RECs specified in such notice
shall be distributed pursuant to Section 5.1(a).
(n)    Notwithstanding Section 5.1(a), if on any Distribution Date within a
Taxable Year that begins on or after the Flip Date, the distributions of
Available Cash Flow distributed to the Class A Member within that Taxable Year
are not at least equal to the Tax Costs for the Class A Member to date for such
Taxable Year, then a portion of the Available Cash Flow otherwise distributable
to the Class B Member equal to that shortfall shall instead be distributed to
the Class A Member.
Section 5.2    Limitation.
The distributions described in this Article V shall be made only from Available
Cash Flow and only to the extent that there shall be sufficient Available Cash
Flow to enable the Manager to make payments in accordance with the terms hereof.
Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a distribution to a Member on account of its Membership
Interest if such distribution (including a return of Capital Contributions)
would violate the Act or any other applicable Law.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 5.3    Withholding.
Notwithstanding any other provision of this Agreement, the Company shall comply
with any withholding requirements under any Law and shall remit amounts withheld
to, and file required forms with, applicable taxing authorities. To the extent
that the Company is required to withhold and pay over any amounts to any taxing
authority with respect to distributions or allocations to any Member, the amount
withheld shall be treated as a distribution of cash to such Member in the amount
of such withholding. The Company shall notify the Member and permit the Member,
if permitted by applicable Law, to contest the applicability of the underlying
Tax prior to making such withholding, provided that the Company shall not incur
any interest, penalties or additions to tax (unless the contesting Member shall
have agreed to indemnify and hold harmless the Company for any such additional
liabilities). If an amount required to be withheld was not withheld from an
actual distribution, the Company may reduce subsequent distributions by the
amount of such required withholding and any penalties or interest thereon. Each
Member agrees to furnish to the Company such forms or other documentation as is
reasonably necessary to assist the Company in determining the extent of, and in
fulfilling, its withholding obligations.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article VI    
MANAGEMENT
Section 6.1    Manager.
(l)    The Initial Class B Member is hereby appointed by the Members as the
initial Manager of the Company. Except as provided in Section 6.2 or as
otherwise expressly provided in this Agreement, the Manager shall conduct,
direct and exercise control over all activities of the Company, and shall have
full power and authority on behalf of the Company to manage and administer the
business and affairs of the Company and to do or cause to be done any and all
acts reasonably considered by the Manager to be necessary or appropriate to
conduct the business of the Company (including, without limitation, taking all
necessary actions to cause the Company to cause each Subject Company to perform
its obligations and enforce its rights under the Project Documents to which it
is a party and to otherwise carry out its purposes) without the need for
approval by or any other consent from any Member, including the authority to
bind the Company in making contracts and incurring obligations in the Company’s
name in the course of the Company’s business. The Manager may delegate its
management duties and obligations to third parties, including the Management
Services Provider, or Officers but such delegation shall not relieve the Manager
of its primary obligation with respect to such duties and obligations. Except to
the extent that a Member is also the Manager or authority is delegated from the
Manager, no Member shall have any authority to bind the Company. Without
limiting the generality of the foregoing, the Manager shall (provided that, in
each case as it relates to any Subject Company, only to the extent that the
Company has (directly or indirectly) the authority to control the management of
such Subject Company):
(i)    in accordance with Article VIII hereof, keep and maintain books of
account that are true and correct in all material respects and prepare and
timely file all necessary tax returns and make all necessary or desirable tax
elections for the Company and each Subject Company;
(ii)    prepare and submit all filings of any nature that are required to be
made by the Company and each Subject Company under any laws, regulations,
ordinances or otherwise applicable to the Company, the Subject Companies or the
Projects;
(iii)    procure and maintain all Licenses and Permits (if any) required for the
Company and the Subject Companies;
(iv)    comply with the terms and conditions of the Investment Documents, the
Project Documents, the Licenses and Permits and applicable Law;
(v)    procure and maintain, or cause to be procured and maintained, all
insurance required to be maintained pursuant to the Project Documents;

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




(vi)    enforce the Company’s and the Subject Companies’ and any counterparty’s
compliance with the terms and conditions of all Contracts under which the
Company or any Subject Company has any obligations or rights, including this
Agreement and the Project Documents and ensure compliance with applicable Laws,
including Environmental Laws, Anti‑Corruption Laws and Laws relating to
Sanctions;
(vii)    manage the Company’s and the Subject Companies’ cash according to
investment guidelines set forth in Section 8.5 and make distributions out of
available cash as provided under the relevant provisions of this Agreement, the
Fund Documents and the Subject Companies’ organizational documents, including
the prompt distribution of cash from the Subject Companies to the Company;
(viii)    prepare and deliver all of the reports and other information set forth
in Section 8.4; and
(ix)    create and maintain the Register, including to reflect any Encumbrance
on or Transfer of Membership Interests.
(m)    In addition to the actions required pursuant to Section 6.1(a), and in no
event in limitation thereof, the Manager shall provide the following services to
the Company and the Subject Companies, as applicable (provided that, in each
case as it relates to any Subject Company, only to the extent that the Company
has (directly or indirectly) the authority to control the management of such
Subject Company):
(i)    Accounting Services. The Manager shall and/or shall cause the Master
Services Provider to provide accounting and administrative support for all
operations, including the following accounting services, to the Company and the
Subject Companies, as applicable:
(A)    preparation, filing, storage and dissemination of all necessary
documentation of each such Person’s actions and transactions as required by law,
by the applicable Fund Documents (including all reporting required thereunder)
and of all documentation reasonably deemed necessary or appropriate by the
Manager;
(B)    maintenance of accounting and tax records of each such Person’s
transactions in accordance with the accounting standards set forth in the
applicable Fund Documents and this Agreement;
(C)    facilitation of payment by the Company and each Subject Company of all
reasonable expenses of the Company and such Subject Company in accordance with
the applicable Fund Documents and this Agreement, as reflected in the annual
budget for the Company and such Subject Company, or reasonably related thereto;

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




(D)    preparation and distribution of all applicable financial reports,
financial models and accompanying certificates in accordance with the applicable
Fund Documents and this Agreement;
(E)    preparation and distribution of an annual budget for the Subject
Companies and as may be required by the Fund Documents and  this Agreement
(including Section 6.8 hereof);
(F)    negotiation and administration of an engagement letter with the Certified
Public Accountant for annual audit (if required) and tax return review services;
and
(G)    preparation, facilitation and / or distribution of all other reports,
certificates, or transactional information or analysis as reasonably required by
the Subject Companies.
(ii)    Taxes. Subject to Article VIII and other more specific provisions of
this Agreement and the related provisions contained in the Fund Documents, the
Manager shall provide, or cause to be provided, the following tax services to
the Company and the Subject Companies in accordance with its obligations
required by the Fund Documents, as applicable (provided that, in each case as it
relates to any Subject Company, only to the extent that the Company has
(directly or indirectly) the authority to control the management of such Subject
Company):
(A)    preparation and timely filing of all applicable federal, state, local
and / or other Tax returns, including income, franchise, excise, gross receipts,
sales and use tax returns and / or reports in accordance with the terms and
conditions of the Fund Documents and this Agreement, including the performance
or coordination of any tax law research to support such filing;
(B)    administration, invoicing and coordination of property taxes including
preparation of all applicable business property tax returns; the review of any
property tax assessment on the Projects; the review and timely payment of
property tax bills; and administration of any property tax agreement, if
applicable; and
(C)    cause the Tax Matters Member to represent the Company, and cause the tax
matters member of each Subject Company to represent such Subject Company, in any
audit, examination, or review conducted by an appropriate taxing authority of
any of the Company’s or such Subject Company’s federal, state, provincial, or
local income, franchise, gross receipts, sales and use, or property tax filings.
(iii)    Treasury Services. The Manager shall provide, or cause to be provided,
the following treasury services, to the extent necessary, to the Company and the
Subject Companies, as applicable (provided that, in each case as it relates to
any Subject

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Company, only to the extent that the Company has (directly or indirectly) the
authority to control the management of such Subject Company):
(A)    establishment, maintenance, and administration of one or more bank
accounts in the name of the Company and the Subject Companies (with respect to
the Subject Companies, if and as required) in which to deposit the Company’s or
the Subject Companies’ receipts, and from which to draw upon for the payment of
all reasonable expenses of the Company or the Subject Companies;
(B)    investment and distribution of the Company and the Subject Companies’
funds in association with reasonable and customary cash forecast and cash
management practices and in accordance with the terms, conditions, and
limitations of all applicable Fund Documents and this Agreement;
(C)    maintenance and administration of any revolving lines of credit available
to the Company or the Subject Companies subject to the terms and conditions of
all applicable Fund Documents and this Agreement;
(D)    maintenance and administration of any letters of credit issued by, on
behalf of, or for the benefit of the Company or any Subject Company subject to
the terms and conditions of all applicable Fund Documents and this Agreement;
(E)    maintenance by the Manager of the Company’s and the Subject Companies’
relationships with its banks, bondholders, rating agencies and / or other
financial institutions, and their respective legal counsels; and
(F)    periodic maintenance and analysis of the Projects’ long-term economic
projections.
(iv)    Legal. The Manager shall coordinate legal services, in the name of and
on behalf of the Company and the Subject Companies for whom the Company has
(directly or indirectly) management authority, as it deems necessary to ensure
the proper administration and management of the Projects. In coordinating these
legal services, the Manager will determine whether such legal services are to be
performed by in-house legal staff (if at the time such legal services are
performed during the term of this Agreement the Manager has in its employ any
in-house legal staff), outside legal counsel, or any combination thereof.
(v)    Insurance. If required under the Fund Documents or any of the other
Project Documents, the Manager shall procure insurance coverage for, and in the
name of, the Company and (to the extent the Company has (directly or indirectly)
management authority for any Subject Company) shall cause the Subject Companies
to procure, at the Company’s or the Subject Companies’ expense, as applicable,
and shall enforce its rights to such insurance coverage, defense and
indemnification; provided, however, that if any such insurance (after
consultation with ta reputable insurance broker) is not available on

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




commercially reasonable terms only such insurance shall then be required to be
carried pursuant to this Agreement as is then available on commercially
reasonable terms.
(vi)    Insurance Claims. The Manager shall adjust insurance claims of the
Company and (to the extent the Company has (directly or indirectly) management
authority for any Subject Company) the Subject Companies with insurance
carriers, as applicable, to ensure equitable recovery for property damage and
business interruption claims. Adjustment of such a claim shall include: (A)
filing proof of loss with all applicable supporting documentation, (B) site
inspection, (C) negotiations with insurance carriers, and (D) ensuring that
insurance proceeds be deposited and distributed in accordance with the terms and
conditions of this Agreement and the Project Documents. In the event of a
liability claim, the Manager shall oversee the defense of the claim.
(vii)    Indebtedness. During any such time during which any Company or (to the
extent the Company has (directly or indirectly) management authority for any
Subject Company) Subject Company Indebtedness remains outstanding, the Manager
shall cause the Company and the applicable Subject Companies to:
(A)    comply with the applicable financing documents, including, without
limitation, by repaying such Indebtedness in the amounts and at the times
required under such financing documents; and
(B)    as soon as practicable following the occurrence or existence of a default
or an event of default under any financing documents, use cash or reserves of
the applicable Subject Company or, if such Subject Company does not have
sufficient cash or reserves, cash or reserves of the Company, to effect (or make
commercially reasonable efforts to effect) a cure (or request a waiver) of such
a default or an event of default in accordance with the applicable financing
documents. For the avoidance of doubt, any cash used by the Company to cure (or
attempt to cure or waive) such default or event of default shall be an expense
of the Company and shall not be Available Cash Flow available for distribution
to the Members pursuant to Article V.
(viii)    Anti-Corruption Laws and Sanctions. The Manager shall cause the
Company to maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company and the Subject Companies, and their respective
directors, officers, employees and agents, with Anti‑Corruption Laws and
applicable Sanctions. The Manager shall cause the Company and (to the extent the
Company has (directly or indirectly) management authority for any Subject
Company) the Subject Companies, and their respective directors, officers,
employees and agents, not to use any Company or Subject Company funds (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti‑Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country or (C) in any manner that would
result in the violation of any Sanctions.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




For the avoidance of doubt, all services required to be performed by the Manager
pursuant to this Section 6.1 shall be provided by the Manager at no cost or
expense to the Company, except to the extent otherwise provided in this
Agreement or the Approved Budget, including fees and expenses incurred pursuant
to any subcontract entered into for the provision of such services in accordance
with this Agreement.
(n)    A Member shall not be deemed to be participating in the control of the
business of the Company by virtue of its possessing or exercising any rights set
forth in this Agreement or the Act or any other Contract relating to the
Company.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Section 6.2    Standard of Care; Required Consents.
(e)    In carrying out its duties hereunder, the Manager shall perform its
duties and obligations hereunder in all material respects in accordance with the
Project Documents, Licenses and Permits, applicable Laws, the purposes set forth
in Section 2.5 and in accordance with the Good Management Standard.
(f)    Notwithstanding any other provision of this Agreement to the contrary,
the Manager may not take, or cause or permit the Company or (to the extent the
Company has (directly or indirectly) management authority for any Subject
Company) any Subject Company to take, any of the following actions without
having first obtained the Consent of the Members, taking into account the best
interests of the Company and the mutual benefit of its Members; provided, that
following the Flip Date, the actions described in clauses (xi) (solely to the
extent any such action would not adversely affect the rights of the Class A
Members), (xiii), (xiv), (xvi), (xxii) and (xxvi) of this Section 6.2(b) shall
not require the consent of the Class A Members:
(iii)    Do any act in contravention of this Agreement or of the organizational
documents of the Company or any Subject Company;
(iv)    With respect to (A) the Company, engage in any business or activity that
is not within the purpose of the Company, as set forth in Section 2.5, or to
change such purpose, and (B) any Subject Company, engage in any business or
activity that is not within the purpose of such Subject Company’s organizational
documents, or to change such purpose;
(v)    Cause the Company to be treated other than as a partnership for tax
purposes or cause any Subject Company listed to be treated other than as set
forth in its Fund Documents, in each case for United States federal income tax
purposes (including by electing under Treasury Regulations Section 301.7701‑3 to
be classified as an association);
(vi)    Permit (A) possession of property of the Company or any Subject Company
by any Member (unless such action is taken pursuant to the express terms of any
Fund Document), (B) the assignment, transfer, Encumbrance or pledge of rights of
the Company or any Subject Company in specific property of the Company or any
Subject Company for other than a Company or Subject Company purpose, as
applicable, or other than for the benefit of the Company or such Subject
Company, or (C) any commingling of the funds of the Company or any Subject
Company with the funds of any other Person;
(vii)    Amend the Delaware Certificate or the certificate of formation,
certificate of incorporation or other formation document, as applicable, of any
Subject Company, in any way that would be materially adverse to any Member;
(viii)    Cause the Company or any Subject Company to be deemed Bankrupt, serve
as one of the three (3) petitioning creditors in connection with an involuntary

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




bankruptcy petition against the Company or any Subject Company, cooperate with
creditors in an effort to commence an involuntary bankruptcy petition, guarantee
such creditors’ claims, or take any action to encourage or assist in any way
with the commencement of an involuntary bankruptcy petition against the Company
or any Subject Company;
(ix)    Make any distribution to any Member, except as specified in this
Agreement;
(x)    Repurchase, redeem or convert any membership interests in, or other
securities of, the Company, except pursuant to the Purchase Option;
(xi)    Enter into any loan, contract or agreement with any Affiliate of the
Manager other than as permitted by this Agreement or to loan any funds of the
Company or any Subject Company to any Person or make any advance payments of
compensation or other consideration to the Manager or any of its Affiliates;
(xii)    Borrow any money in the name or on behalf of the Company or any Subject
Company, as applicable, in excess of $1,000,000 in the aggregate, or execute and
issue promissory notes and other negotiable or non-negotiable instruments and
evidences of indebtedness in excess of $1,000,000 in the aggregate, except the
Manager may borrow, or cause the Company or any Subject Company to borrow money
in the name and on behalf of the Company or such Subject Company, as applicable,
in such amounts as the Manager shall reasonably determine are necessary: (A) to
preserve and protect the Company’s or such Subject Company’s property upon the
occurrence of an accident, catastrophe or similar event, or (B) in connection
with exercise of the Purchase Option so long as such borrowing occurs
simultaneously with the closing of such Purchase Option;
(xiii)    Mortgage, pledge, assign in trust or otherwise encumber any Company or
Subject Company property, or assign any monies owing or to be owing to the
Company or any Subject Company except: (A) to secure the payment of any
borrowing permitted hereunder, (B) for customary liens contained in or arising
under any operating agreements, construction contracts and similar agreements
executed by or binding on the Company or such Subject Company with respect to
amounts not yet due or not yet delinquent (or, if delinquent, that are being
contested by the Manager, the Company or such Subject Company in good faith and
for which adequate reserves have been set aside in accordance with GAAP), or (C)
for statutory liens for amounts not yet due or not yet delinquent (or, if
delinquent, that are being contested by the Manager, the Company or such Subject
Company in good faith and for which adequate reserves have been set aside in
accordance with GAAP); provided, that in no event shall the Manager mortgage,
pledge, assign in trust or otherwise encumber the Company’s right to receive
Capital Contributions from the Members;
(xiv)    Sell, lease, transfer, assign or distribute any interest in (A) any
Subject Company or any Project or (B) any Asset or related group of Assets with
a fair market value in excess of $2,000,000 per annum and $10,000,000 in the
aggregate in one or a related series of transactions, except for (1) the sale of
energy, (2) the sale of RECs or (3) otherwise

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




in the ordinary course of the Subject Companies’ business and in accordance with
the applicable Project Documents;
(xv)    Guarantee in the name or on behalf of the Company or any Subject
Company, the payment of money or the performance of any contract or other
obligation of any Person except, with respect to the Fund Documents, for
responsibilities customarily assumed under operating agreements considered
standard in the solar power industry;
(xvi)    Amend the Approved Budget to increase projected expenditures or expend
funds in excess of the Approved Budget for any Fiscal Year, except for
(A) amendments or expenditures that do not increase the aggregate spending under
the Approved Budget above one hundred ten percent (110%) of the aggregate
expense amount reflected in the Approved Budget for the Fiscal Year, (B) with
respect to any Subject Company, expenditures that, after taking into account
amounts theretofore paid in such Fiscal Year, do not exceed twenty percent (20%)
of the amount budgeted to be expended in such Fiscal Year in the Approved Budget
for such Subject Company, (C) expenditures required to be made under Fund
Documents and (D) in connection with the Accepted Acquisition of a new Fund
Company in accordance with Section 6.3;
(xvii)    Merge or consolidate the Company or any Subject Company with any
Member or other Person or entity, convert the Company or any Subject Company to
a general partnership or other entity, or agree to an exchange of interests with
any other Person, or acquire all or substantially all of the assets, stock or
interests of any other Person other than the Accepted Acquisition of a new Fund
Company in accordance with Section 6.3;
(xviii)    Compromise or settle any lawsuit, administrative matter or other
dispute where the amount the Company or any Subject Company may recover or might
be obligated to pay, as applicable, is in excess of $1,000,000 in the aggregate,
or which includes consent to the award of an injunction, specific performance or
other equitable relief;
(xix)    Admit any additional Member to the Company except as permitted under
Article IX hereof, cause any additional member to be admitted to any Subject
Company except in accordance with such Subject Company’s operating agreement, or
otherwise issue, or permit the issuance of, any additional membership interests
in the Company or any Subject Company except in accordance with such Subject
Company’s operating agreement; provided that the Manager may not permit the
issuance of additional Class A Units at any time during the term of this
Agreement without having first obtained the Consent of the Class A Members;
(xx)    (A) Hire any employees, enter into or adopt any bonus, profit sharing,
thrift, compensation, option, pension, retirement, savings, welfare, deferred
compensation, employment, termination, severance or other employee benefit plan,
agreement, trust, fund, policy or arrangement for the benefit or welfare of any
directors, officers or employees of the Company or any Subject Company, as the
case may be or (B) transfer any Company or Subject Company Assets to satisfy any
liabilities of any Class B Member or its Affiliates arising from ERISA;

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




(xxi)    Change the Company’s or any Subject Company’s methods of accounting as
in effect on the Effective Date, except as required by GAAP, or take any action,
other than reasonable and usual actions in the ordinary course of business or
specifically contemplated under the Fund Documents to which it is a party, with
respect to accounting policies or procedures, unless required by GAAP;
(xxii)    Take any action that would result in a material breach or an event of
default, or that would permit or result in the acceleration of any obligation or
termination of any right, under any Fund Document, which acceleration or
termination would cause a Subject Company Material Adverse Effect.
(xxiii)    Enter into: (A) any amendment, modification, waiver or termination of
a Fund Document or any Licenses or Permits that could reasonably be expected to
have a Subject Company Material Adverse Effect, (B) any substitution or
replacement of any Fund Document that could reasonably be expected to have a
Subject Company Material Adverse Effect, (C) any Additional Project Document not
contemplated by the then current Approved Budget or that could reasonably be
expected to have a Subject Company Material Adverse Effect; or (D) any new
agreement with an Affiliate other than in accordance with this Agreement or
amend any economic provision or otherwise materially amend any existing contract
with an Affiliate;
(xxiv)    Remove the Master Services Provider or appoint a new Person to act in
a similar capacity to the Master Services Provider or consent to or allow the
assignment by the Master Services Provider of the Master Services Agreement or
any of its rights or obligations thereunder, other than to an Affiliate;
(xxv)    Cause an Intermediate Company to make a capital contribution to a Fund
Company to purchase Projects unless any applicable Fund Investor has committed
to fund its respective portion of such purchase price upon satisfaction or
waiver of all of the conditions precedent in favor of such Fund Investor;
(xxvi)    Subject to Section 6.3(e), cause an Intermediate Company to exercise a
purchase option pursuant to a Fund Company Call Event;
(xxvii)    Cause the Company or cause the Company to cause any Subject Company
to change its respective legal form, recapitalize, liquidate, wind up or
dissolve (other than in accordance with this Agreement), or declare itself
Bankrupt; or
(xxviii)    Cause the Company or any Subject Company to hire legal advisors to
act on such company’s behalf; provided that all legal advisors currently used by
such company as of the Effective Date are approved.
(g)    Prior to the dissolution of the Company under the terms of this
Agreement, the Manager shall devote such time and effort to the Company’s
business as may be necessary to adequately promote the interests of the Company
and the mutual interests of the Members.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




(h)    With respect to any actions described in this Agreement that require the
Consent of the Members (including, without limitation, those actions set forth
in this Section 6.2), the Manager shall use commercially reasonable efforts to
request such consent or approval from each Member no later than ten (10)
Business Days prior to the proposed date for the taking of such action, and such
request shall include, to the extent applicable, copies of all material
documentation relating to the proposed action. The failure of any Member to
deliver a response either approving or disapproving any action requiring the
Consent of the Members within such ten (10) Business Day period shall be deemed
such Member’s consent to the proposed action.
Section 6.3    Fund Company Acquisitions; Fund Company Call Events.
(d)    During the Investment Period, the Manager shall present each proposed
Fund Company to the Members in accordance with Section 6.3(b) to obtain Consent
of the Members to either (i) if such proposed Fund Company is a going concern
and owns one or more Projects at the time of such acquisition, purchase such
Fund Company or (ii) if such proposed Fund Company is a newly formed company
that does not yet own any Projects at the time of such acquisition, cause the
applicable Intermediate Company to acquire a membership interest in such Fund
Company and enter into the Fund Documents with any applicable Fund Investor.
(e)    In order to initiate the Company’s investment in a proposed Fund Company,
the Manager shall deliver to the Members a Fund Company Presentation Package for
their review; provided, that such delivery will be considered an informal
delivery unless and until a formal notice is sent by the Manager to the Members
(a “Fund Company Presentation Notice”) indicating that such delivery is intended
to commence the Review Period set forth below. Following receipt of a Fund
Company Presentation Notice, each Member shall respond in writing (each, an
“Investment Response Notice”) within thirty (30) days (the “Review Period”)
indicating whether it accepts (an “Accepted Acquisition”) or rejects (a
“Rejected Acquisition”) such investment opportunity. A proposed investment shall
automatically be treated as a Rejected Acquisition unless all Members deliver
Investment Responses approving such acquisition prior to the expiration of the
applicable Review Period.
(f)    In the case of each Accepted Acquisition, the Members shall be deemed to
have consented to the applicable Fund Documents and the Manager will (i) cause
the applicable Intermediate Company to enter into the applicable Fund Documents
to acquire interests in such Fund Company, (ii) coordinate with each Member any
documents required to be executed by such Member in connection with such
Accepted Acquisition, if any, including any guarantees required in connection
therewith, (iii) the Members shall execute a Fund Addendum and (iv) deliver such
Capital Contribution Notices to the Members as are required to fund such
acquisition.
(g)    If the proposed Fund Base Case Model and proposed amendments to the
Approved Budget contained in the Fund Company Presentation Package in connection
with a proposed acquisition of a Fund Company require an increase to the Class A
Member Capital Contribution Commitment in connection with such acquisition and
such acquisition becomes an Accepted Acquisition, then the Class A Member
Capital Contribution Commitment shall be automatically increased as agreed to by
the Members in connection with the modification of the Approved Budget in
connection with such acquisition.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




(h)    In the event that a Fund Company Call Event arises, the Manager shall
send notice to the Members together with a detailed explanation of the mechanics
for such event in the applicable Fund Documents. Within five (5) Business Days
following receipt of such notice, the Members shall meet to determine whether
the Company should cause the Intermediate Company to purchase the applicable
Fund Investor’s membership interests (the “Fund Investor Interests”) in such
Fund Company; provided, that, if such decision is not required to be made under
the Fund Documents until an appraisal of such Fund Investor Interests has been
completed, then the Members may postpone such decision until such appraisal has
been completed. If the Members agree to exercise the option pursuant to the Fund
Company Call Event, then each Member’s respective Capital Contributions will be
determined in accordance with Section 3.3(e). If the Class A Members and the
Class B Members cannot reach agreement with respect to exercising such option
within the number of days required for such decision contained in the notice
from the Manager (to be determined reasonably by the Manager in each case based
on the required response period in the underlying Fund Documents), then the
Class B Members shall have the right (but not the obligation), to be exercised
within three (3) days]following the initial decision period contained in the
Manager’s notice, to cause the Intermediate Company to exercise such option to
purchase the Fund Investor Interests conditioned on the Class B Members funding
one hundred percent (100%) of the Capital Contributions required to consummate
such purchase. If the Class B Members decline the opportunity to fund one
hundred percent (100%) of the Capital Contributions required to consummate such
purchase, then the Class A Members shall have the right (but not the
obligation), to be exercised within three (3) days following the receipt of the
Class B Members’ response (or deemed response), to cause the Intermediate
Company to exercise such option to purchase the Fund Investor Interests
conditioned on the Class A Members funding one hundred percent (100%) of the
Capital Contributions required to consummate such purchase. The failure of any
Member to respond within the time periods set forth in this Section 6.3(e) shall
be deemed such Member’s rejection of such opportunity. Following any Member’s
delivery of notice that it has elected to fund one hundred percent (100%) of the
Capital Contributions required to consummate the purchase of the Fund Investor
Interests, the Members shall work together in good faith to adjust to the
allocations under Section 4.1 and the distributions under Section 5.1 to reflect
such increased Capital Contributions made by the Class B Members. If more than
one (1) of any class of Member desires to exercise such option than any Members
of such class purchasing such Fund Investor Interests shall do so pro rata in
accordance with their respective number of Units.
Section 6.4    Removal and Election of Manager.
(a)    The Manager shall not have a right to resign unless and until a successor
manager is elected or appointed as specified under this Section 6.4 and assumes
the obligations of the Manager under this Agreement. If the Manager so resigns,
the resigning Manager shall reasonably cooperate with the Members and the
replacement Manager to effect an orderly transition of responsibilities and
duties to the replacement Manager. Such replacement Manager shall be elected by
a majority vote of the Class B Members, subject to subparagraph (b) below.
(b)    The Manager will be subject to removal as Manager by Consent of the
Members (excluding any Member who is the Manager or an Affiliate of the
Manager), if the Manager (in its capacity as Manager or its capacity as Tax
Matters Member ) (i) is proven to have engaged

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




in gross negligence, willful misconduct or fraud or (ii) is proven to have
performed any action that is in breach or violation of this Agreement and that
has or is reasonably expected to have a Portfolio Material Adverse Effect;
provided, however, that in the case of this clause (ii), for any breach or
violation other than a failure to make a cash distribution when due under this
Agreement, the Manager shall have the opportunity to cure such breach or
violation within thirty (30) days of receiving notice of such breach; provided,
further, that if such breach cannot be cured within such period, and the Manager
is proceeding with diligence to cure such breach, the 30-day cure period shall
be extended by an additional sixty (60) days, for a total cure period of ninety
(90) days; provided, further, that during such cure period the Manager may
continue as the Manager (and Tax Matters Member). In addition, the Manager shall
be removed automatically without further vote, action or notice by any Member in
the event of a Bankruptcy of the Manager, the Tax Matters Member (if it is an
Affiliate of the Manager) or any Member who is an Affiliate of the Manager,
unless those Members who are not Affiliates of the Manager elect otherwise upon
written notice.
(c)    If the Manager is removed under subparagraph (b) above, the Consent of
the Members (excluding any Member who is the Manager or an Affiliate of the
Manager) shall be required to elect or appoint a successor Manager to succeed to
all the rights, and to perform all of the obligations, set forth for the Manager
hereunder. If the Manager is so removed, the removed Manager shall reasonably
cooperate with the Members and the replacement Manager to effect an orderly
transition of responsibilities and duties to the replacement Manager. The Person
selected as the successor Manager shall be an entity that is experienced and
reputable in operating solar facilities similar to the Projects and shall
execute a counterpart to this Agreement.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Section 6.5    Indemnification and Exculpation.
(a)    To the fullest extent permitted by Law, the Manager and its respective
officers, directors, employees and agents shall be exculpated from, and the
Company shall indemnify, from Available Cash Flow, such Persons from and
against, all Damages any of them incur by reason of any act or omission
performed or omitted by such Person in a manner reasonably believed to be
consistent with its rights and obligations under Law and this Agreement;
provided, however, that this indemnity does not apply to Damages that are
attributable to the gross negligence, willful misconduct or fraud of such Person
or a material breach by the Manager or any of its Affiliates of their respective
covenants or representations set forth in any of the Investment Documents or any
other Fund Document to which it is a party.
(b)    To the fullest extent permitted by Law, reasonable and documented
expenses to be incurred by an indemnified Person under this Section 6.5 shall,
from time to time, be advanced by or on behalf of the Company, from Available
Cash Flow, prior to the final disposition of any matter upon receipt by the
Company of an undertaking from a Person with sufficient credit capacity to repay
such amount if it shall be determined that the indemnified Person is not
entitled to be indemnified under this Agreement.
(c)    Provided that the same is reflected in the Approved Budget, the Company
may purchase from the funds of the Company and maintain insurance on behalf of
any Person who is or was an officer, employee, or agent of the Company, against
any liability asserted against the Person and incurred by the Person in any
capacity, or arising out of the Person’s status as such, whether or not the
Company would have the power to indemnify the Person against the liability under
the provisions of this Section 6.5.
Section 6.6    Company Reimbursement; Fund Formation Expenses.
The Company shall directly pay and reimburse the Manager for all Company
Reimbursable Expenses incurred from time to time. Notwithstanding anything to
the contrary in this Agreement, the Class A Members shall not be obligated to
make Capital Contributions in connection with any legal or other fees and costs
in connection with the negotiation and entry by the Intermediate Company or any
other Person into any Fund Documents, which obligation shall be borne solely by
the Class B Member as a Member Contribution Event, including the repayment of
the Manager for any such expenses advanced by the Manger.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 6.7    Officers.
(a)    Number. The officers of the Company shall be a President, a Secretary and
any number of Vice Presidents or Assistant Secretaries or other officers (each
an “Officer” and collectively “Officers”) as may be elected by the Manager. Any
two (2) or more offices may be held by the same person.
(b)    Election and Term of Office. The Officers of the Company shall be elected
or appointed by the Manager. Vacancies may be filled or new offices created and
filled by the Manager. Each Officer shall hold office until his successor shall
have been duly elected or appointed or until his death or until he shall resign
or shall have been removed in the manner hereinafter provided. Election of an
Officer shall not of itself create contract rights.
(c)    Vacancies. A vacancy in any office because of death, resignation,
removal, disqualification or otherwise, may be filled by the Manager for the
unexpired portion of the term.
(d)    Removal. Any Officer elected or appointed by the Manager may be removed
by the Manager whenever in its judgment the best interests of the Company would
be served thereby, but such removal shall be without prejudice to the contract
rights, if any, of the person so removed.
(e)    Duties; Standard of Care. Each Officer is only authorized to perform the
duties specifically enumerated herein or as may be specifically assigned to such
Officer in accordance with the terms of this Agreement. Each Officer shall be
subject to the same standard of care applicable to the Manager as set forth in
Section 6.2(a) in carrying out any of their relevant duties whatsoever and shall
be required to obtain the necessary prior consents for actions specified in
Section 6.2(b).
(f)    Indemnification of Officers. To the greatest extent allowed by the Act,
the Officers shall not be liable to the Company or any Member because any taxing
authorities disallow or adjust income, deduction or credits in the Company tax
returns. Furthermore, the Officers shall not have any liability for the
repayment of the capital contributions of any Member. In addition, the doing of
any act or the omission to do any act by the Officers the effect of which may
cause or result in loss or damage to the Company, if done in good faith and
otherwise in accordance with the terms of this Agreement, shall not subject the
Officers or their successors and assigns to any liability to the greatest extent
allowed by the Act. To the greatest extent allowed by the Act, the Company will
indemnify and hold harmless the Officers and their successors, delegees and
assigns from any claim, loss, expense, liability, action or damage resulting
from any such act or omission, including reasonable costs and expenses of
litigation and appeal of such litigation (including reasonable fees and expenses
of attorneys engaged by any of the Officers in defense of such act or omission),
but the Officers shall not be entitled to be indemnified or held harmless due
to, or arising from, their fraud, gross negligence, bad faith or willful
malfeasance. The foregoing indemnification is limited to Available Cash Flow,
and nothing contained herein is intended to create personal liability for any
Member.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 6.8    Approved Budgets.
The Manager shall prepare or cause to be prepared for each Fiscal Year of the
Company and the Subject Companies an operating budget on a consolidated basis
setting forth the anticipated revenues and expenses of the Company and each
Subject Company for such Fiscal Year. The initial operating budget for the
remainder of the Fiscal Year ending December 31, 2015 is attached as Exhibit D
hereto. For a succeeding Fiscal Year (commencing with the fiscal year ending
December 31, 2016), the Manager shall, not later than the first day of the month
preceding the month in which the then current Fiscal Year ends (currently
November 1), submit the proposed operating budget for such succeeding Fiscal
Year to the Members for their review. If the aggregate expense amount reflected
in the proposed operating budget is not more than the lesser of ten percent
(10%) above the annual spending projected in the Aggregate Tracking Model for
the applicable Fiscal Year and five percent (5%) above the aggregate expense
amount reflected in the Approved Budget for the previous Fiscal Year (and in
each case, does not include expenditures exceeding $500,000 in aggregate of a
type not included in the Aggregate Tracking Model for the applicable Fiscal Year
or in the Approved Budget for the previous Fiscal Year, as the case may be),
then the Consent of the Members shall not be required and such proposed
operating budget shall be deemed approved by all of the Members. If such Consent
of the Members is required and if either the Consent of the Members is received
or if no Member objects to such proposed operating budget by the last day of the
month preceding the month in which the then current Fiscal Year ends (currently
November 30), then not later than such date, such operating budget shall be
deemed approved by all of the Members (each budget as attached hereto, approved
or deemed approved, an “Approved Budget”). If the Consent of the Members is
required and not obtained as provided above, then the Manager shall prepare or
cause to be prepared a revised operating budget, which shall be submitted to the
Members for their approval as set forth in the preceding sentences, and, upon
final approval of such operating budget by the Consent of the Members, such
budget shall become an Approved Budget hereunder. To the extent that amounts
relating to any items of a proposed budget are not approved, the corresponding
amounts for the items in the previous Fiscal Year’s Approved Budget will
continue as part of the Approved Budget for such year, until a more current
amount for such item is approved in accordance with this Section 6.8. The
Manager may from time to time during the Fiscal Year propose to amend the
Approved Budget to decrease expected expenditures, or, subject to
Section 6.2(b)(xiv), to increase expected expenditures and as so amended, any
such amended budget shall be the Approved Budget hereunder.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article VII    
RIGHTS AND RESPONSIBILITIES OF MEMBERS
Section 7.1    General.
The rights and responsibilities of the Members shall be as provided in the
Delaware Certificate, this Agreement and the Act.
Section 7.2    Member Consent.
Except as provided in Section 6.2(b) and as otherwise expressly provided in this
Agreement, the Consent of the Members shall constitute the approval by, or the
authorization of, any action by or on behalf of the Company that requires a
vote, consent, approval or action of or an election by the Members; provided,
that, without the prior written approval of each Member adversely affected
thereby, no such consent shall (a) modify the limited liability of a Member;
(b) require a Member to provide funds to the Company, by loan, contribution or
otherwise (or amend any of the conditions to making any loan or contribution);
(c) alter the interest of any Member in Capital Accounts, Company Items, ITCs,
distributions of Available Cash Flow; or (d) amend, supplement or otherwise
modify Section 6.2(b), or this Section 7.2, or, in each case, any of the
definitions of capitalized terms used therein.
Section 7.3    Member Liability.
(d)    To the fullest extent permitted under the Act and any other applicable
Law as currently or hereafter in effect, no Member shall have any personal
liability whatsoever, whether to the Company or to its creditors for the debts,
obligations, expenses or liabilities of the Company, whether arising in
contract, tort or otherwise, which shall be solely the debts, obligations,
expenses or liabilities of the Company, or for any of its losses, in excess of
the value of such Member’s Capital Account, except as expressly provided herein.
(e)    A Member shall be liable only to make its Capital Contributions as
provided herein and, other than as specifically provided in Section 12.3, shall
not be required to restore a deficit balance in its Capital Account. Except as
provided in Section 3.3 no Member shall be required to make any additional
contributions or to lend any funds to the Company. The failure of the Company to
observe any formalities or requirements relating to the exercise of its powers
or management of its business or affairs under this Agreement or the Act shall
not be grounds for imposing personal liability on the Members or the Manager for
liabilities of the Company.
(f)    To the fullest extent permitted by Law, each Member and its respective
officers, directors, managers, employees, direct and indirect owners, attorneys,
contractors, representatives and agents shall be exculpated from, and the
Company shall indemnify, defend and hold harmless such Persons from and against,
all Damages from Third Parties that result by virtue of the Member’s ownership
of its Membership Interest; provided, however, that this indemnity does not
apply: (i) to Damages that are attributable to the proven gross negligence,
willful misconduct or fraud of such Person, (ii) to indemnity obligations of the
Members pursuant to Section 11.1 of this Agreement, or (iii) to a Member acting
in a capacity other than solely as a Member, in the event that any such Claim is
asserted against any Member in its capacity in more than one role (such as, for
the avoidance of doubt, the Class B Member’s role as Member and Manager).
(g)    To the fullest extent permitted by Law, reasonable and documented
expenses actually incurred by an indemnified Person under this Section 7.3
shall, from time to time, be advanced by or on behalf of the Company from
Available Cash Flow, prior to the final disposition of any matter upon receipt
by the Company of an undertaking from a Person with sufficient credit capacity
to repay such amount if it shall be determined that the indemnified Person is
not entitled to be indemnified under this Agreement.
Section 7.4    Withdrawal.
Except as otherwise provided in this Agreement, no Member shall be entitled
to: (a) voluntarily withdraw or resign from the Company; (b) withdraw any part
of such Member’s Capital Contributions from the Company; (c) demand the return
of such Member’s Capital Contributions; or (d) receive property other than cash
in return for such Member’s Capital Contribution.
Section 7.5    Member Compensation.
No Member shall receive any interest, compensation or drawing with respect to
its Capital Contributions or its Capital Account or for services rendered on
behalf of the Company or otherwise in its capacity as a Member, except as
otherwise provided in this Agreement.
Section 7.6    Other Ventures.
Notwithstanding any other provision of this Agreement or any duty existing at
law or in equity, the Members and their respective Affiliates at any time and
from time to time may engage in and possess interests in other business ventures
of any and every type and description, including other business ventures
competitive with, or of the same type and description as, the Company and the
Subject Companies, independently or with others, as long as such venture does
not cause any Subject Company to cease to hold any Energy Regulatory Approval or
to become subject to regulation under PUHCA, other than with respect to
regulations pertaining to maintaining Qualifying Facility status, as applicable,
in each case with no obligation to offer to such Subject Company, the Company,
any Member or any of their respective Affiliates the right to participate in, or
share the results or profits of, those activities (even if those activities may
be made possible or more profitable by reason of the Company’s or such Subject
Company’s activities), except any activity that would cause a Member to be a
Related Party.
Section 7.7    Confidential Information.
(a)    With respect to each of the Company, the Members and the Manager, except
to the extent necessary for the exercise of its rights and remedies and the
performance of its obligations under this Agreement, the Company, such Member
and the Manager will not itself use or intentionally disclose (and will not
permit the use or disclosure by any of its Affiliates, any of the officers,
directors or employees of it or its Affiliates (collectively,
“Representatives”), or any of its advisors, counsel and public accountants
(collectively, “Advisors”)), directly or indirectly, any of the terms and
conditions of the Project Documents, this Agreement, the other Investment
Documents or other information in respect of the transactions contemplated
hereby (“Confidential Information”); provided, that (i) the Company, any such
Member, the Manager and its Affiliates, Representatives and Advisors may use and
disclose Confidential Information to its Affiliates, Representatives and
Advisors and to the Company, any other Member, the Manager and its Affiliates,
Representatives and Advisors provided such use or disclosure is in connection
with its administration of its interests under this Agreement, (ii) the Company,
any such Member, the Manager and its Affiliates, Representatives and Advisors
may disclose Confidential Information to any Governmental Authority having
jurisdiction over the Company, such Member, the Manager or its Affiliates or as
may be required by law, (iii) the Company, any such Member, the Manager and its
Affiliates, Representatives and Advisors may use and disclose Confidential
Information that (A) has been publicly disclosed or is publicly known (other
than by the Company, such Member, the Manager or any of its Affiliates,
Representatives or Advisors in breach of this Section 7.7), (B) has come into
the possession of the Company, such Member, the Manager or any of its
Affiliates, Representatives or Advisors other than from the Company, another
Member or a Person acting on such other Member’s behalf or the Manager under
circumstances not involving to the knowledge of the Company, such Member or the
Manager any breach of any confidentiality obligation, or (C) has been
independently developed by the Company, such Member, the Manager or any of its
Affiliates, Representatives or Advisors without use of information obtained
under this Agreement, (iv) to the extent that such disclosure is (A) required by
law, a subpoena or any other applicable legal process or (B) by request of any
Governmental Authority having jurisdiction over such Party or its Affiliates,
any stock exchange on which such Party’s or its Affiliates Securities are traded
or any self-regulatory body having jurisdiction over such Party (including, to
the extent applicable, the Financial Industry Regulatory Authority, Inc.), the
Company, such Member, the Manager or its Affiliates may disclose Confidential
Information provided that in such case the Company, such Member and the Manager
shall, unless otherwise prohibited by law, (1) give prompt notice to the
Company, the other Members or Manager that such disclosure is or may be required
and (2) cooperate in protecting such confidential or proprietary nature of the
Confidential Information which must so be disclosed; provided that no such
notification shall be required in respect of any disclosure to FERC, any Energy
Regulatory Authority or bank, insurance or financial industry regulatory
authorities having jurisdiction over the Company, such Member, the Manager or
its Affiliates, (v) disclosures to lenders, potential lenders or other Persons
providing financing to the Company or any Subject Company or to their respective
representatives and advisors, the Company, any Member, the Manager or its
Affiliates and potential purchasers of equity interests in the Company, the
Company, any Member, the Manager or its Affiliates are permitted, any person to
which such Member sells or offers to sell its investment in the Company or any
portion thereof, if such Persons have agreed to abide by the terms of this
Section 7.7 or have otherwise entered into an agreement with restrictions on
disclosure substantially similar to the terms of this Section 7.7 (or in the
case of advisors, are otherwise bound by professional or legal obligations of
confidentiality), (vi) the Company, any such Member, the Manager and its
Affiliates, Representatives and Advisors may disclose Confidential Information,
and make such filings, as may be required by this Agreement or the Project
Documents, (vii) any Member which is an insurance company or an Affiliate
thereof may disclose such information to the National Association of Insurance
Commissioners and any rating agency requiring access to its portfolio,
(viii) any Member and its Affiliates, Representatives and Advisors may disclose
Confidential Information relating to any Project (but not Confidential
Information relating to any other Member) to lenders, potential lenders or other
Persons providing financing to any Person developing or proposing to develop the
remaining phases of any Project and potential purchasers of equity interests in
such Person or potential power or REC purchasers from such Persons, or to any
Person in connection with the operation of any Project if, in each case
described in this clause (viii), such Persons have agreed to abide by the terms
of this Section 7.7 or have otherwise entered into a Contract with restrictions
on disclosure substantially the same (and for not less than two (2) years in
duration) as the terms of this Section 7.7 (or in the case of Advisors, are
otherwise bound by professional or legal obligations of confidentiality), and
(ix) any such Member may disclose Confidential Information to the IRS or any
state taxing authority in connection with any communication regarding the tax
consequences of any Project, any Subject Company’s ownership and operation of
the applicable Project or such Member’s ownership of an interest in the Company;
provided that such Member shall, as soon as practicable, notify the other
Members of such disclosure, furnish a copy of any written material provided to
the IRS or any state taxing authority to the other Members and, if practicable,
afford the other Members reasonable opportunity to comment on the proposed
disclosure (but for the avoidance of doubt the other Members will not have the
right to consent to such proposed disclosure). A Member’s obligations pursuant
to this Article VII shall survive the Transfer of its Units.
(b)    The foregoing obligations shall not apply to the tax treatment or tax
structure of the transactions contemplated hereby and each Member (and any
employee, representative, or agent of any Member) may disclose to any and all
Persons of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and all other materials of any kind (including opinions or
other tax analysis) that are provided to any Member relating to such tax
treatment and tax structure (all such information that may be disclosed being
the “Tax Information”). However, any such Tax Information is required to be kept
confidential to the extent necessary to comply with any applicable securities
laws. The preceding sentences are intended to cause the transactions
contemplated hereby not to be treated as having been offered under conditions of
confidentiality for purposes of Treasury Regulations Sections 1.6011‑4(b)(3) and
301.6111‑2(a)(2)(ii) and shall be construed in a manner consistent with such
purpose. For purposes of this provision, the Tax Information includes only those
facts that may be relevant to understanding the purported or claimed U.S.
federal income tax treatment or tax structure of the transactions contemplated
hereby and, to eliminate any doubt, therefore specifically does not include
information that either reveals or standing alone or in the aggregate with other
information so disclosed tends of itself to reveal or allow the recipient of the
information to ascertain the identity of the Company or any Member or the Class
B Member (or potential member), or any other third parties involved in any of
the transactions contemplated hereby or any other potential transactions with
any of the foregoing.
(c)    Except as otherwise permitted by this Section 7.7, no Member shall
include in a press release or otherwise disclose (other than as required to be
included in a filing to FERC, any Energy Regulatory Authority or any bank,
insurance or financial industry regulatory authority having jurisdiction over
such Member, its affiliates or permitted transferees) the name of any Member as
an equity investor or potential equity investor without the prior written
consent of such Member which consent shall not be unreasonably withheld.
(d)    If the Company or any subsidiary thereof is required at any time to make
any regulatory filing to the FERC or any Energy Regulatory Authority that
identifies by name, or otherwise relates specifically to, any Member or any of
its affiliates or permitted transferees, then the Company shall submit (or the
Company shall cause its subsidiary to submit) an advance draft of such
regulatory filing to such Member or its affiliate or permitted transferee, as
applicable, as early as practicable in advance of the specified deadline imposed
by FERC or such Energy Regulatory Authority or its regulations. Such Member (or
its affiliate or permitted transferee, as applicable) shall have the right to
provide comments to such regulatory filing as it relates to such Member (or its
affiliate or permitted transferee), and the Company or its subsidiary shall
incorporate or accommodate, prior to submitting such filing, such comments
timely received. A Member’s failure to promptly provide such comments shall
constitute approval of the making of such regulatory filing by the Company or
subsidiary thereof.
(e)    If any Member is required at any time to make any regulatory filing
(other than a filing to any bank, insurance or financial industry regulatory
authority having jurisdiction over such Member or its affiliates) that
identifies by name, or otherwise relates specifically to, any other Member, then
such Member shall submit an advance draft of the relevant portions of such
regulatory filing to such other Member. Such other Member shall have the right
to provide comments to such regulatory filing as it relates to such other
Member, and the Member making such filing shall incorporate or accommodate,
prior to submitting such filing, such reasonable comments. The Parties
acknowledge and agree that from time to time a Member may be required to submit
a regulatory filing or reporting that may be subject to the Freedom of
Information Act.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 7.8    Company Property.
All property owned by the Company, whether real or personal, tangible or
intangible and wherever located, shall be deemed to be owned by the Company, and
no Member, individually, shall have any ownership of such property.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article VIII    
ADMINISTRATIVE AND TAX MATTERS
Section 8.1    Intent for Income Tax Purposes.
The Members intend that the Company be treated as a partnership for federal,
state and local income tax purposes and that it be operated in a manner
consistent with such treatment, but that the Company not be operated or treated
as a “partnership” for any other purpose, including, but not limited to,
Section 303 of the Federal Bankruptcy Code, and the provisions of this Agreement
may not be construed to suggest otherwise.
Section 8.2    Books and Records; Bank Accounts; Company Procedures.
(h)    The Company’s books of account shall be prepared and maintained in
accordance with GAAP for the type of business of the Company. The Manager shall
cause to be kept, at the principal place of business of the Company, full,
proper, complete and accurate ledgers and other books of account and records of
all receipts and disbursements and other financial activities of the Company in
accordance with prudent business practices and as required by Law, including the
following documents:
(i)    A copy of the Delaware Certificate and all certificates of amendment
thereto, together with executed copies of any powers of attorney pursuant to
which any certificate has been executed;
(ii)    Copies of the Company’s and each Subject Company’s federal, state and
local income tax or information returns and reports, if any, for the six (6)
most recent Taxable Years or, if later, until the statute of limitations expires
on any IRS, state, or local tax audit of such returns or reports of the Company
and the Subject Companies;
(iii)    Copies of this Agreement and all amendments thereto;
(iv)    Copies of the formation documents and operating agreement of each
Subject Company;
(v)    Financial statements, including a balance sheet and statements of income
(or loss), of the Company for, to the extent applicable, each of the six (6)
most recent Fiscal Years, including quarterly and monthly internal financial
statements of the Company;
(vi)    The Company’s books and records for at least the current and, to the
extent applicable, the past three (3) Fiscal Years;
(vii)    the Register;
(viii)    minutes of meetings of the Members; and
(ix)    copies of all Project Documents.
(i)    The books of account of the Company shall be (i) maintained on the basis
of a Fiscal Year and (ii) maintained on an accrual basis in accordance with
GAAP.
(j)    Funds of the Company shall be deposited in such banks or other
depositories, and withdrawals from any such depository shall be made as
determined by the Manager. All monies in bank accounts shall be retained in cash
or invested in Permitted Investments.
(k)    The Manager shall cause the Company to maintain its existence separate
and distinct from any other Person, including causing the Company to take the
following actions:
(i)    maintaining in full effect its existence, rights and franchises as a
limited liability company under the laws of its jurisdiction of formation and
obtaining and preserving its qualification to do business in each jurisdiction
in which such qualification is or will be necessary to protect the validity and
enforceability of its applicable operating agreement and each other Contract
necessary or appropriate to properly administer its applicable operating
agreement and permit and effectuate the transactions contemplated in its
applicable operating agreement;
(ii)    conducting its affairs separately from those of the Manager and its
Affiliates and maintaining accurate and separate books and records;
(iii)    acting solely in its own limited liability company name and not that of
any other Person, including the Manager and its Affiliates;
(iv)    not holding itself out as having agreed to pay, or as being liable for,
the obligations of any other Person;
(v)    not commingling its Assets with those of any other Person;
(vi)    observing all limited liability company formalities required in this
Agreement and the Delaware Certificate;
(vii)    paying the salaries of its own employees, if any;
(viii)    not acquiring obligations of its Members, the Manager or their
respective Affiliates;
(ix)    holding itself out as a separate entity; and
(x)    correcting any known misunderstanding regarding its separate identity.
Section 8.3    Information and Access Rights.
The Members and their respective agents also will have the right, at their sole
risk and expense and upon reasonable prior notice to the Manager, to inspect the
Projects, and the Company’s Assets no more than twice per Taxable Year and to
audit, examine and make copies of all relevant documents, books and records of
the Company. Any such inspection will be conducted during normal business hours
and so as not to unreasonably interfere with the business of the Manager. The
foregoing rights may be exercised through any agent or employee of such Member
designated in writing by it or by an independent public accountant, engineer,
attorney or other consultant so designated. Any inspection of Projects shall be
subject to all restrictions and conditions included in the operating agreement
of the applicable Subject Company.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 8.4    Reports.
The Manager shall, at the Company’s expense, deliver, or caused to be delivered,
to each Member, the following reports, information and consolidated financial
statements for the Company and its consolidated subsidiaries, at the times
indicated below:
(a)    Annually, within one hundred twenty (120) days after the end of each
Fiscal Year (and, for the avoidance of doubt, the first such Fiscal Year for
which financial statements shall be delivered shall be the Fiscal Year ending
December 31, 2015), unaudited consolidated financial statements for the Company
and its consolidated subsidiaries prepared on a GAAP basis effective as of the
end of the immediately-preceding year, including a consolidated balance sheet
and consolidated statements of income, members’ equity and changes in cash
flows;
(b)    The Aggregate Tracking Model prepared pursuant to Section 10.1;
(c)    Quarterly within sixty (60) days after the end of each Fiscal Quarter
other than the fourth Fiscal Quarter, unaudited quarterly consolidated financial
statements of the Company and its consolidated subsidiaries for the Fiscal
Quarter and portion of the Fiscal Year then ended (including a balance sheet,
income statement, statement of cash flows and statement of changes in Member’s
capital schedule) all in reasonable detail and fairly presenting the
consolidated financial position of the Company as of the end of such quarter,
prepared on a GAAP basis, subject to lack of footnotes and normal year-end
adjustment;
(d)    Promptly following any request therefor, such other reports and
information in the possession of the Manager as reasonably requested by the
Members and such other reports reasonably requested by and paid for by the
requesting Member to the extent external costs are incurred with respect to the
preparation of such reports;
(e)    Copies of all material reports or (without duplication of any other
provisions of this Section 8.4) material notices delivered to or by the Company
or any Subject Company under any Project Document;
(f)    Within thirty (30) days after renewal, certificates of insurance
evidencing fire, liabilities, workers’ compensation and other forms of insurance
owned or held by or on behalf of the Company or the Subject Companies, and
promptly following receipt, any notices of nonpayment of premium, nonrenewal or
cancellation; and
(g)    Promptly after execution thereof, a copy of: (i)  any amendment,
modification, waiver or termination of any Fund Document, (ii) any new, or
substitution or replacement of a Fund Document; (iii) any new Contract between
the Company or any Subject Company and an Affiliate thereof and any amendment or
modification of any existing Contract between the Company or any Subject Company
and an Affiliate thereof; and (iv) any new Contract having a term in excess of
one year, or providing for payments by, or revenues to, the Company or any
Subject Company in excess of $2,000,000.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Section 8.5    Permitted Investments.
(g)    All cash of the Company may only be invested and reinvested in one of the
following investment alternatives (“Permitted Investments”):
(ix)    Direct obligations of the United States of America (including
obligations issued or held in book-entry form on the books of the Department of
the Treasury of the United States of America) or obligations the timely payment
of the principal of and interest on which are fully guaranteed by the United
States of America;
(x)    Obligations, debentures, notes or other evidence of Indebtedness issued
or guaranteed by any of the following: Export-Import Bank of the United States,
Federal Housing Administration or other agency or instrumentality of the United
States;
(xi)    Interest-bearing demand or time deposits (including certificates of
deposit) that are either (A) insured by the Federal Deposit Insurance
Corporation, or (B) held in banks and savings and loan associations, having
general obligations rated at least “A-” or equivalent by S&P and Moody’s, or if
not so rated, secured at all times, in the manner and to the extent provided by
Law, by collateral security described in clauses (i) or (iii) of this
Section 8.5(a), of a market value of no less than the amount of moneys so
invested;
(xii)    Obligations of any state of the United States or any agency or
instrumentality of any of the foregoing which are rated at least “AA” by S&P or
at least “Aa” by Moody’s;
(xiii)    Commercial paper rated (on the date of acquisition thereof) at least
“A-1” or “P-1” or equivalent by S&P or Moody’s, respectively (or an equivalent
rating by another nationally recognized credit rating agency of similar standing
if neither of such corporations is then in the business of rating commercial
paper), maturing not more than ninety (90) days from the date of creation
thereof but excluding any such commercial paper issued by any Member or any
Affiliate of the Manager;
(xiv)    Money market mutual funds that are registered with the Securities and
Exchange Commission under the Investment Company Act of 1940, as amended, and
operated in accordance with Rule 2a-7 and that at the time of such investment
are rated “Aaa” by Moody’s and/or “AAA” by S&P, including such funds for which
the Trustee or an affiliate provides investment advice or other services, each
of which must have capital in excess of $500,000,000 and at no point in time
will aggregate investments under this Section 8.5(a)(vi) constitute more than
five percent (5%) of any such fund’s capital; or
(xv)    Any other investments agreed to by the Members and the Manager.
Section 8.6    Tax Elections.
(f)    The Manager shall make the following federal income tax elections on the
appropriate Company tax returns:
(xvi)    To the extent permitted under Code Section 706, to elect the calendar
year as the Company’s Taxable Year;
(xvii)    To elect the accrual method of accounting;
(xviii)    To elect to amortize any organizational and start-up expenses of the
Company ratably over a period of one hundred eighty (180) months as permitted by
Code Section 709(b);
(xix)    If a valid election to adjust the basis of the Company’s properties
under Code Section 754 is not already in effect, to elect and to reelect, as
necessary, pursuant to Code Section 754, to adjust the basis of the Company’s
properties, including for any Taxable Year in which a distribution of the
Company’s property as described in Code Section 734 occurs, or a transfer of a
Membership Interest as described in Section 743 of the Code occurs;
(xx)    The Company shall file an election under Section 6231(a)(1)(B)(ii) of
the Code and the Treasury Regulations thereunder to treat the Company as a
partnership to which the provisions of Sections 6221 through 6234 of the Code,
inclusive, apply, which election shall be made from time to time in the manner
and at the time required by Treasury Regulations Section 301.6231(a)(1)‑1 so
that the Company is subject to the TEFRA unified audit rules contained in
Section 6221 through 6234 of the Code for all Taxable Years ending after the
Effective Date; and
The Manager shall not make, or cause the Company or any Subject Company (to the
extent the Company has (directly or indirectly) management authority for any
Subject Company) to make, any tax election for the Company or any Subject
Company, except as otherwise provided herein, without the Consent of the Members
if such tax election would materially affect the economic consequences to the
Class A Members as set forth in any of the Fund Base Case Models. The Manager,
with the Consent of the Members, may elect to extend the time for filing any
Company tax return as provided for under the Code and applicable state statutes.
Neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state Law. No
Member, Manager, officer or agent of the Company is authorized to, or may, file
IRS Form 8832 (or alternative or successor form) to elect to have the Company or
any Subject Company classified as an association taxable as a corporation for
federal income tax purposes under Treasury Regulations Section 301.7701‑3. The
Manager shall, in addition, affirmatively take such action within its control as
may be necessary or required to maintain the status of the Company as a
partnership for federal, state and local income tax purposes.
Section 8.7    Tax Matters Person and Company Tax Filings.
(a)    The Initial Class B Member shall be, and so long as it continues to be
the Manager, shall continue to be, the “tax matters partner” of the Company
pursuant to Section 6231(a)(7) of the Code (the “Tax Matters Member”); provided,
that if the Initial Class B Member is no longer the Manager, the Person selected
as the successor Manager pursuant to Section 6.4(c) shall nominate a Member to
become the new Tax Matters Member and such Member shall become the new Tax
Matters Member if approved by the Consent of the Class A Members. The Tax
Matters Member shall take such action as may be necessary to cause, to the
extent possible, each other Member to become a “notice partner” within the
meaning of Sections 6231(a)(8) and 6223 of the Code. In the event of any pending
tax action, investigation, claim or controversy involving the Company which
proposes or may result in an adjustment to any item reported on a federal tax
return of the Class A Members, the Tax Matters Member, shall keep the other
Members fully and timely informed by written notice of any audit, administrative
or judicial proceedings, meetings or conferences with the IRS or other similar
matters that come to its attention in its capacity as Tax Matters Member.
Furthermore, the Class A Members shall have the right to review and comment on
any submissions to the IRS, and attend and jointly participate in any meetings
or conferences with the IRS at their own expense. In any such proceedings, the
Tax Matters Member shall take any action or omit to take any action reasonably
requested by the Consent of the Class A Members to the extent such action or
omission of action affects any tax item reported to the Class A Member on a
Schedule K‑1 from the Company and / or reported on any federal income tax return
of the Class A Member or would materially affect the economic consequences to
the Class A Members as set forth in any of the Fund Base Case Models, and is
otherwise consistent with this Agreement and the Fixed Tax Assumptions and is
consistent with applicable Law.
(b)    The Tax Matters Member shall not take any action contemplated by Code
Sections 6221 through 6233 unless the Tax Matters Member has first given the
Members timely written notice of the contemplated action. Other than as provided
in Section 8.7(e), for any issue or matter relating to any Taxable Year, the Tax
Matters Member shall not (i) commence a judicial action (including filing a
petition as contemplated in Section 6226(a) or 6228 of the Code) with respect to
a federal income tax matter or appeal any adverse determination of a judicial
tribunal; (ii) enter into a settlement agreement with the IRS relating to any
Company Item for any Taxable Year; (iii) intervene in any action as contemplated
by Section 6226(b) of the Code; (iv) file any request contemplated in
Section 6227 of the Code; or (v) enter into an agreement extending the period of
limitations as contemplated in Section 6229(b)(1)(B) of Code, or (vi) take or
not take any action in respect of an audit, contest or other tax matter or
proceeding, in each case, the taking or omission of which, respectively,
materially and adversely affects any tax item reported to the Class A Member on
a Schedule K-1 and/or reported on any tax return of the Class A Member or in any
manner materially delays the expected timing of the Class A Member’s achieving
the Target IRR on the Target Flip Date. Subject to the immediately preceding
sentence, the Tax Matters Member shall have the right to defend against any
proposed adjustments with respect to any “partnership item” (as defined in
Section 6231(a)(3) of the Code) in the manner provided, and to the extent
consistent with, Sections 6221 through 6223 of the Code and the Treasury
Regulations issued thereunder. With respect to any other partnership item of the
Company not covered by the two preceding sentences, if any Member intends to
file, pursuant to Section 6227 of the Code, a request for an administrative
adjustment of any such partnership item of the Company, or to file a petition
under Sections 6226, 6228 or other Sections of the Code with respect to any such
partnership item or any other tax matter involving the Company, such Member
shall, at least thirty (30) days prior to any such filing, notify the other
Members of such intent, which notification must include a reasonable description
of the contemplated action and the reasons for such action. Any cost or expense
incurred by the Tax Matters Member in connection with its duties, including, if
relevant, the preparation for or pursuance of administrative or judicial
proceedings, shall be paid by the Company. The Class A Member will use
commercially reasonable efforts to ensure that any Tax Matter relating to the
Company is properly addressed as a “partnership item”, within the meaning of
Section 6231(a)(3) of the Code, at the Company level. In the event that the
Class A Member is unsuccessful in such efforts to cause the IRS to address such
claim as a “partnership item,” the Class A Member shall, to the extent
practicable under the circumstances, provide notification, information,
documents, correspondence and a reasonable opportunity for the Class B Member to
control such matter in the same degree as provided for under this Section 8.7.
(c)    Tax Returns.
(x)    Preparation of Tax Returns. The Tax Matters Member shall prepare, or
cause to be prepared by the Certified Public Accountant, and timely file (on
behalf of the Company) all federal, state and local tax returns required to be
filed by the Company. Each Member shall furnish to the Tax Matters Member all
pertinent information in its possession relating to the Company’s operations
that is reasonably necessary to enable the Company’s tax returns to be timely
prepared and filed.
(xi)    Furnishing Returns. The Tax Matters Member shall use commercially
reasonable efforts to furnish to the Members, (A) by no later than March 10th of
each year, an estimate of all items of Company income, gain, loss, deduction,
and credit (including ITCs) of the Company and the Members’ respective allocable
shares thereof expected by the Tax Matters Member to be reported on the Tax
Return to be filed by the Tax Matters Member for the immediately preceding
Taxable Year, and (B) by no later than June 30 of each Taxable Year (or, if
earlier, thirty (30) days prior to the date on which the Tax Matters Member
intends to file the Tax Return), the Tax Return proposed to be filed by the Tax
Matters Member.
(xii)    Costs of Preparation. The Company shall bear the costs of the
preparation and filing of its returns, including the fees of the independent
public accounting firm.
(d)    The provisions of this Article VIII will survive the termination of the
Company or the termination of any Member’s interest in the Company and will
remain binding on the Member for the period of time necessary to resolve with
the IRS or other federal tax agency any and all federal income tax matters
relating to the Company that are subject to Code Sections 6221 through 6233.
(e)    Additional Requirements for an Indemnified Tax Claim.
(xxi)    The Class B Member will notify the Class A Member of (A) any written
communication it receives from the IRS or a Subject Company that, if sustained
may require the Class B Member to make a contribution to the Company or
otherwise indemnify the Class A Member or any counterparty to any Fund Document
or Subject Company (an “Indemnified Tax Claim”).
(xxii)    Notwithstanding anything in this Agreement to the contrary, after
consulting with the Class A Member, the Class B Member may in its sole
discretion exercise in good faith control any Indemnified Claim, including
controlling any IRS audit (including selection of counsel) determining whether
to settle or to commence a judicial action or to appeal any adverse
determination of a judicial tribunal with respect to an Indemnified Claim.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 8.8    Financial Accounting.
Each Member may report the transactions contemplated hereby for financial
accounting purposes in such manner as the Member and its accountants may
determine appropriate.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Section 8.9    Membership Interest Legend.
(a)    Until (i) the securities representing ownership of membership interests
in the Company are effectively registered under the Securities Act, or (ii) the
holder of such securities delivers to the Company a written opinion of counsel
of such holder to the effect that such legend is no longer necessary under the
Securities Act, the Company will cause each certificate representing its
securities to be stamped or otherwise imprinted with the following legend:
THE MEMBERSHIP INTEREST REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAW OF ANY
STATE. SUCH MEMBERSHIP INTEREST MAY NOT BE SOLD OR TRANSFERRED UNLESS
SUBSEQUENTLY REGISTERED OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
(b)    The Company will also cause each certificate representing its securities
to be stamped or otherwise imprinted with the following legend:
THE MEMBERSHIP INTEREST AND UNITS REPRESENTED BY THIS CERTIFICATE ARE, AND SHALL
BE, FOR ALL PURPOSES, “CERTIFIED SECURITIES” UNDER AND GOVERNED BY ARTICLE 8
(INCLUDING SECTION 8‑103(c) THEREOF) AND ALL OTHER PROVISIONS OF THE UNIFORM
COMMERCIAL CODE IN EFFECT FROM TIME TO TIME IN THE STATE OF DELAWARE.
Section 8.10    Representations, Warranties and Covenants of the Members.
Each Member, severally but not jointly, represents, warrants, and with respect
to clauses (f) and (g) below, covenants to the Company and each other Member
with respect to itself only, that: (I) (x) the following statements are true and
correct as of, with respect to the Member, the Effective Date, (y) the following
statements are true and correct as of, with respect to any other Person
hereafter admitted as a Member pursuant to this Agreement, the date such Person
is so admitted as a Member, and (II) with respect to clauses (f) and (g) below,
shall be true and correct at all times that such Person is a Member:
(a)    It is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.
(b)    It has the full right, power and authority to perform its obligations
hereunder.
(c)    The execution and delivery of this Agreement by the Member and the
consummation by such Member of the transactions contemplated hereby have been
duly authorized by all necessary entity action required on the part of such
Member, its respective members and their respective managing members (as
applicable). This Agreement has been duly executed and delivered by such Member.
This Agreement is a legal valid and binding obligation of such Member
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general equitable principles.
(d)    It has such sophistication, knowledge and experience in financial and
business matters that it is capable of evaluating the merits, risks and
suitability of entering into the Transaction. It is acquiring its Membership
Interest for its own account and not as a nominee or agent. It understands its
Membership Interest have not been, and will not be, registered under the
Securities Act and are being acquired in a transaction not involving a public
offering by reason of a specific exemption from the registration provisions of
the Securities Act, the availability of which depends upon, among other things,
the bona fide nature of each Member’s investment intent and the accuracy of the
Members’ respective representations as expressed herein. It understands that no
public market now exists for the Membership Interests or any of the securities
of the Company and that neither the Company nor any Member or Affiliate thereof
has made any assurances that a public market will ever exist for the Membership
Interests or the Company’s securities.
(e)    It has discussed the Transaction and the accounting and tax treatment
that it intends to accord the Transaction with its independent advisors. It is
solely responsible for deciding to enter into the Transaction and has not relied
on any other party (save for any representations made in this Agreement), other
than its independent advisors, in respect of the accounting or tax treatment to
be applied to the Transaction, or the overall suitability of the Transaction. It
is an “accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of the Securities Act, and is able to bear the economic risk of losing its
entire investment in the Company.
(f)    It will report the Transaction in accordance with this Agreement and its
own applicable regulatory requirements, including the accounting and tax
treatment to be accorded to the Transaction.
(g)    It is not now and it shall not become a Disqualified Entity or Related
Party.
(h)    That no part of the aggregate Capital Contributions made by such Member
and used by such Member to acquire any Units, constitutes Assets of any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or other “benefit
plan investor” (as defined in U.S. Department of Labor Reg. §§ 2510.3-101 et
seq. and Section 3(42) of ERISA) or Assets allocated to any insurance company
separate account or general account in which any such employee benefit plan or
benefit plan investor (or related trust) has any interest.
(i)    It (or, if it is a disregarded entity for federal income tax purposes,
the Person treated for federal income tax purposes as the owner of its assets)
is a “United States person” as defined in Section 7701(a)(30) of the Code and is
not subject to withholding under Section 1446 of the Code.
(j)    It will not take any action or change its status if such action or change
would result in a breach of a Company covenant or is otherwise prohibited by the
terms of the Fund Documents.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 8.11    Survival.
The representations, warranties and covenants herein shall be continuing
agreements of the Members that made them and shall survive the termination of
this Agreement and the Company.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article IX    
TRANSFERS OF INTERESTS; PURCHASE OPTION
Section 9.1    Transfer Restrictions.
A Member may not Transfer or Encumber all or any portion of its Membership
Interest, except in strict accordance with this Article IX. References in this
Agreement to Transfers or Encumbrances of a “Membership Interest” shall also
refer to Transfers or Encumbrances of a portion of a Membership Interest. Any
attempted Transfer or Encumbrance of any Membership Interest, other than in
strict accordance with this Article IX, shall be, and is hereby declared, null
and void ab initio. The Members agree that a breach of the provisions of this
Article IX may cause irreparable injury to the Company and to the other Members
for which monetary damages (or other remedy at Law) are inadequate in view of
(a) the complexities and uncertainties in measuring the actual damages that
would be sustained by reason of the failure of a Member to comply with such
provision and (b) the uniqueness of the Company’s business and the relationship
among the Members. Accordingly, the Members agree that the provisions of this
Article IX may be enforced by specific performance.
Section 9.2    Permitted Transfers.
Prior to the expiration of the Investment Period, a Member may only Transfer
(other than a Transfer pursuant to an Encumbrance entered into in accordance
with Section 9.4) all or part of its Units (and the Class A Interest represented
thereby) with the Consent of the Members. Following the expiration of the
Investment Period, a Member may Transfer all or part of its Units (and
Membership Interest represented thereby) to a Person that is not a Disqualified
Transferee, provided that it satisfies the requirements of Section 9.3.
Notwithstanding anything in this Section 9.2 to the contrary, the following
Transfers shall not require the approval by the Consent of the Members:
(d)    a Transfer to an Affiliate of such Member; or
(e)    a Transfer upon foreclosure (or in lieu of such foreclosure) under an
Encumbrance on such Member’s Units permitted in accordance with Section 9.4.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 9.3    Conditions to Transfers.
Except as otherwise provided in this Article IX, all Transfers permitted hereby
shall be subject to the satisfaction of the following requirements:
(h)    Transfer Documents. The following documents shall have been delivered by
the Transferring Member to the Manager and each other Member:
(xxiii)    Notice. Written notice not less than ten (10) Business Days prior to
the proposed effective date of such Transfer.
(xxiv)    Transfer Instrument. An instrument executed by the Transferring Member
and the Transferee implementing the Transfer, in substantially the form of
Exhibit C hereto or such other form that is reasonably satisfactory to the
Manager (which approval shall not be unreasonably withheld or delayed) and which
contains: (A) the notice address of the Transferee; (B) if applicable, the
Parent of the Transferee; (C) the number of Units as to each class of Membership
Interest held by the Transferring Member and held by the Transferee after the
Transfer (which must total the number of Units as to each class of Membership
Interest held by the Transferring Member before the Transfer); (D) the
Transferee’s ratification of this Agreement and its confirmation that the
representations and warranties in Article VIII applicable to it are true and
correct with respect to it; (E) the Transferee’s ratification of the Investment
Documents to which the Transferring Member is a party and agreement to be bound
by them to the same extent that the Transferring Member was bound by them prior
to the Transfer, including the assumptions of all liabilities and obligations
thereunder with respect to the Transferred Membership Interest (including,
without limitation and for the avoidance of doubt, each Member’s indemnification
obligations under Article XI in connection with any Indemnification Claims
arising out of or resulting from actions of the Member (or any successor
thereto) as Manager prior to any replacement of the Manager pursuant to
Section 6.4); and (F) representations and warranties by the Transferring Member
and its Transferee that the Transfer and the admission of the Transferee as a
Member is being made in accordance with all applicable Law, and that the
applicable conditions set forth in this Section 9.3 have been satisfied. Upon
any such Transfer, the Manager shall update Annex I and the Register
appropriately, and shall provide such updated Register to each Member.
(i)    Fund Documents. Such Transfer does not breach any provision of any Fund
Document or any other Project Document.
(j)    Applicable Law; Securities Law. Such Transfer does not violate any
provision of applicable Law, including, without limitation, applicable
securities Law.
(k)    Tax Consequences.
(i)    Entity Classification. Such Transfer does not cause the Company to be
classified as an entity other than a partnership (or cause the Company to be
treated as a publicly traded partnership taxable as a corporation) for purposes
of the Code.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




(ii)    Recapture. If such Transfer would occur prior to the end of the
Recapture Period, such Transfer does not and will not result in the Recapture of
any ITCs previously accrued to the Company.
(iii)    Termination. Such Transfer would not result in the Company’s
termination within the meaning of Section 708 of the Code unless the transferee
has indemnified the other Members against any adverse tax effects that result
from such termination.
(iv)    Tax-Exempt Entity. Such Transfer is not to a tax-exempt entity (or, if
the transferee is a disregarded entity for federal income tax purposes, the
Person treated for federal income tax purposes as the owner of its assets is not
a tax-exempt entity) (within the meaning of Section 168(h)(2) of the Code) and
such Transfer, in the reasonable determination of the Company, does not present
a material risk that any property of the Company or any Subject Company would
thereby become “tax-exempt use property” within the meaning of Section 168(h)(6)
of the Code.
(l)    Payment of Expenses. The Transferring Member and the Transferee shall
have paid or reimbursed the Company and each Member for all reasonable costs and
expenses incurred by the Company and such Members in connection with the
Transfer and admission, on or before the tenth (10th) day after the receipt by
such Persons of the Company’s or any such Member’s invoice for the amount due.
(m)    No Release. Such Transfer shall not effect a release of the Transferring
Member from any liabilities to the Company or the other Members arising from
events occurring prior to or in connection with the Transfer.
(n)    Regulatory Matters. Such Transfer shall not result in (a) any Project
ceasing to be or a Qualifying Facility, to the extent applicable, (b) any
Subject Company becoming subject to regulation under PUHCA other than with
respect to regulations pertaining to maintaining Qualifying Facility status or
(c) any Subject Company ceasing to hold any other Energy Regulatory Approval.
(o)    Consents and Permits. All consents, approvals and Licenses and Permits
with respect to such Transfer shall have been obtained.
(p)    Investment Company Act. Such Transfer does not require the Company to
register as an “investment company” under the Investment Company Act of 1940, as
amended.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Section 9.4    Encumbrances of Membership Interest.
A Member may Encumber its Membership Interest, and any Parent of a Member may
Encumber such Membership Interest indirectly, so long as the instrument creating
such Encumbrance provides that any Transfer upon foreclosure of such Encumbrance
(or Transfer in lieu of such foreclosure) shall, and the actual Transfer
relating to such Encumbrance (whether through foreclosure or in lieu of
foreclosure) shall (a) not be to a Disqualified Transferee, (b) during the
Investment Period, shall only be to a Qualified Transferee and (c) otherwise
comply with the requirements of Section 9.3. Notwithstanding the foregoing
provisions of this Section 9.4 (a) the Members agree to act in a commercially
reasonable manner in connection with a financing in which a Member intends to
grant a security interest in its Units and take such actions (or refrain from
taking such actions) as are reasonably requested by such Member to facilitate
the closing of such financing, including reasonably cooperating with such Member
to enter into a consent to assignment, provided that such consent to assignment
is reasonably acceptable to the Members, with such Member’s financing parties
and (b) such Member may Encumber its Membership Interests pursuant to and
subject to the terms of any such consent.
Section 9.5    Admission of Transferee as a Member.
Any Transferee in a Transfer permitted under Section 9.2 shall be admitted to
the Company as a Member, with the Membership Interest so transferred to such
Transferee, to the extent that (a) the Transferring Member making the Transfer
has granted the Transferee the Transferring Member’s entire Membership Interest,
or, in the case of Transfer of a part of such Member’s Membership Interest, the
express right to be so admitted as a Member and (b) such Transfer is effected in
strict compliance with Section 9.3.
Section 9.6    Purchase Option.
(f)    The Class B Members shall have an exclusive and irrevocable option to
purchase all, but not less than all, of the Class A Units, for a period of one
hundred eighty (180) days after the Flip Date (each such period, a “Purchase
Option Period”), and otherwise upon the terms and conditions set forth herein
(the “Purchase Option”). The purchase price of the Class A Units during the
Purchase Option Period shall be the Fair Market Value of such Class A Units
(determined in accordance with this Section 9.6) (the “Purchase Option Price”).
(g)    The Purchase Option may be exercised by a Class B Member by giving
written notice (which notice shall be non-binding on such Class B Member and may
only be given one time during the Purchase Option Period) (the “Preliminary
Intent Notice”) to the Manager and the Class A Members of an intent to determine
the Fair Market Value of such Class A Units. The Preliminary Intent Notice may
be delivered as early as the first day of the Purchase Option Period and shall
be delivered not later than fifteen (15) days prior to the end of the Purchase
Option Period.
(h)    Within twenty (20) days after the date of the Preliminary Intent Notice,
the Class A Members and any participating Class B Members will meet to discuss
and negotiate in good faith to determine and agree upon the Fair Market Value of
the Class A Units. If the Members agree upon such Fair Market Value, such value
will be deemed to be the Fair Market Value for purposes hereof. If they fail to
agree upon such value within thirty (30) days after the date of the Preliminary
Intent Notice, the Company and the Class B Members shall, promptly thereafter,
mutually select an appraiser for purposes of establishing such Fair Market
Value.
(i)    Upon determining the Fair Market Value of the Class A Members’ Class A
Units pursuant to Section 9.6(c), if the Class B Members desire to exercise the
Purchase Option at such Fair Market Value, the Class B Members must deliver
written notice (the “Intent Notice”) of such intent to exercise the Purchase
Option to the Manager and the Class A Members within sixty (60) days of such
determination of the Fair Market Value, specifying (subject to the time periods
set forth in Section 9.6(e)) the effective date of the purchase. Once the Intent
Notice has been delivered, the Purchase Option shall be irrevocable; provided
that if the Class B Members fail to deliver an Intent Notice prior to the
expiration of such 60-day time period, the Purchase Option shall be deemed to
have expired and the Class A Members shall have no further obligations pursuant
to this Section 9.6.
(j)    The closing for purchase and sale shall occur, subject to the receipt of
applicable Licenses and Permits and any necessary approvals from any
Governmental Authority, including the approvals, if any, required under the HSR
Act or required by FERC or any Energy Regulatory Authority, on the later of the
thirtieth (30th) Business Day following the date of the Intent Notice, the
twentieth (20th) Business Day following the determination of the Fair Market
Value of the Class A Units, and the fifth (5th) Business Day after the receipt
of such Licenses and Permits and necessary approvals from any Governmental
Authority. At the closing, each Class A Member shall convey all of its Class A
Units to the participating Class B Members (or their designee(s)) on an “as is,
where is” basis without representations or warranties, expressed or implied,
other than valid title that no Encumbrance against its Class A Units then exists
that has been created by, through or under the Class A Members or any Affiliate
thereof other than those created pursuant to this Agreement. At the closing,
(a) the Class B Members shall expressly assume any and all obligations and
liabilities of the Class A Members under this Agreement and any other Investment
Document, as applicable (except those obligations and liabilities accrued
through the date of such closing), (b) the Members shall amend this Agreement to
reflect the withdrawal of the Class A Members and the transfer of the Class A
Units effective as of the date of such closing, and (c) the Class B Members
shall pay the Purchase Option Price of the Class A Units to the Class A Members
by wire transfer of immediately available funds.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 9.7    Terminated Member.
Upon the closing of a Transfer by a Member of all of its Membership Interest in
the Company in accordance with this Article IX, the following provisions shall
apply to the Transferring Member (now a “Terminated Member”):
(a)    The Terminated Member shall cease to be a Member immediately upon the
occurrence of such closing.
(b)    The Terminated Member shall no longer be entitled to receive any
distributions (including liquidating distributions pursuant to Section 12.2) or
allocations from the Company, and it shall not be entitled to exercise any
voting or consent rights or to receive any further information (or access to
information) from the Company (other than any required tax information).
(c)    The Terminated Member must pay (i) to the Company all amounts owed to the
Company by the Terminated Member and (ii) to each other Member all amounts owed
to such Member by the Terminated Member.
(d)    The Terminated Member shall remain obligated for all liabilities it may
have under this Agreement or otherwise with respect to the Company that accrue
prior to the closing.
(e)    The Membership Interest, including the Capital Account balance
attributable thereto, of the Terminated Member shall be allocated among the
applicable Transferees in proportion to the relative Transferred Units acquired
by such Transferee.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article X    
AGGREGATE TRACKING MODEL AND FLIP DATE
Section 10.1    Aggregate Tracking Model.
(f)    The Manager will calculate at least annually whether the Flip Point has
occurred and will send the Members, within one hundred twenty (120) days after
the date of the Tax Return for the immediately preceding Fiscal Year was filed,
a report in the form of the Aggregate Tracking Model showing where it believes
the Class A Units are in relation to the Flip Point. If the report suggests that
the Flip Point will occur within the next two (2) Fiscal Years, then the Manager
will calculate for each Fiscal Quarter thereafter whether the Flip Point has
occurred, and will send the Class A Members such report within forty-five (45)
days after the end of the applicable Fiscal Quarter.
(g)    If the Manager calculates and determines that the Flip Point will occur
upon the distribution of Available Cash Flow at the next Distribution Date, then
no less than thirty (30) days prior to the Distribution Date, the Manager shall
provide such calculation to the Class A Members in the Aggregate Tracking Model
specifying the Flip Date, and the portion of the Available Cash Flow to be
distributed to the Class A Members under Article V and the portion of Company
Items to be allocated to the Class A Members under Article IV prior to the Flip
Date and after the Flip Date.
(h)    Prior to making any liquidating distribution pursuant to Section 12.2,
the Manager shall calculate and determine as to whether the Flip Point will
occur in connection with the liquidation of the Company. No less than thirty
(30) days prior to making such distribution, the Manager shall provide such
calculation to the Members in the Aggregate Tracking Model specifying the Flip
Date (or stating that the Manager has concluded that the Flip Date will not
occur), and the portion of the liquidation proceeds to be distributed to the
Class A Members and the portion of the Company Items to be allocated to the
Class A Members under Section 12.2 prior to the Flip Date and after the Flip
Date.
(i)    The Manager will make its advisers (if any) available to answer any
questions about its calculations and reports made under this Section 10.1. Any
Class A Member may invoke the dispute resolution procedures in Section 10.3 to
resolve any item or procedure that is in dispute. In the event no objection to a
calculation provided to the Class A Members under subsection (b) or (c) is
received by the Manager from the Members immediately prior to the Distribution
Date or the date of the liquidating distribution, as the case may be, then the
Flip Date shall be deemed to have occurred or not to have occurred, as the case
may be, as specified in such calculation, and the distributions and allocations
as reflected in such calculations and reports shall govern for the applicable
taxable period. In the event such an objection is received by the Manager, then
the determination of the Flip Date and the making of the distributions (and all
subsequent distributions of Available Cash Flow or liquidation proceeds) shall
be suspended until the Flip Date and corresponding distributions and allocations
are finally determined as provided in Section 10.3.
Section 10.2    Calculation Rules and Conventions.
In performing the calculations and making the determinations with respect to the
Flip Point as described in Section 10.1, the Manager shall employ the following
calculation rules and conventions:
(q)    Basis. The calculation shall be made on the basis of each Class A Unit
issued to the Class A Members and any Capital Contribution made pursuant to this
Agreement.
(r)    Continuity of Ownership. The Manager shall treat ownership of the Class A
Units as being continuous from the Effective Date to the Distribution Date (or,
if applicable, the date of distribution of liquidation proceeds) as of which the
calculation is being made, without regard to any change in ownership of the
Class A Units during such period.
(s)    Cash Distributions. The cash distributions taken into account in
determining the After‑Tax IRR with respect to each Class A Unit shall consist
solely of distributions to the Holder of such Class A Unit made on any
Distribution Date or date of distribution of liquidation proceeds (or to be made
on the Distribution Date or date of distribution of liquidation proceeds as of
which date the After‑Tax IRR is being determined) (the “Cash Distributions”).
Also taken into account in determining the After‑Tax IRR are any amounts
received by the Holder of the Class A Unit as proceeds from the sale of RECs or
a recovery or replacement of, or indemnity or compensation for the loss of, an
item which would otherwise be taken into account in the foregoing.
(t)    Tax Payment Dates. The distributive share of Company items of income,
gain, loss, deduction, and ITCs as determined for federal income tax purposes
allocated by the Company to the Holder of such Class A Unit and any gain
recognized by such Holder under Section 731(a) of the Code, shall be calculated
in accordance with a set of Tax Assumptions specified in the Fund Addendum
applicable to all Projects within each particular Fund.
(u)    Tax Costs and Tax Benefits.
(i)    Tax Benefits and Tax Costs shall be calculated on the basis of certain
specified Tax Assumptions set forth in the Fund Addendum. The Tax Assumptions
set forth in a Fund Addendum shall apply to all Tax Benefits and Tax Costs
relating to or arising from all the Projects subject to the applicable Fund
Addendum. With respect to all Projects in any Fund, Tax Benefits shall be
recalculated to include any federal income tax benefit, deduction, and credit
that would have been realized by the Class A Member, but which is not so
recognized as the result of the breach of the representations, warranties or
covenants of the Class A Member in this Agreement.
(ii)    For the avoidance of doubt, in all respects outside those described in
Section 10.2(e)(i) the After‑Tax IRR shall be based upon the present value of
the Tax Costs and Tax Benefits (in accordance with the definition of After-Tax
IRR), without any adjustment or recalculation, in accordance with the federal
income tax accounting methods and tax elections actually used with respect to
such period by the Company in the preparation of its Tax Returns, and as
subsequently adjusted as a result of any amended Tax Return or a final
determination in any federal income tax audit or subsequent administrative or
judicial proceeding.
(v)    Method of Determining the Flip Date; Pro Ration of Distributions.
(i)    If, as of any Distribution Date, the Manager calculates that the Flip
Point has occurred during the calendar month preceding such Distribution Date
(taking account of the distribution of the Available Cash Flow on such
Distribution Date) the Manager will calculate the lowest percentage (the
“Trigger Percentage”) which, when applied to such Available Cash Flow, will
result in a Class A Unit receiving an amount of Available Cash Flow (such amount
of cash calculated using such Trigger Percentage, the “Cash Trigger Amount”)
which will cause the Flip Point to occur. The Cash Trigger Amount shall be
deemed to precede the Flip Date and shall be distributed to the Holders of
Class A Units (notwithstanding anything to the contrary contained in
Section 5.1(a)) and the remainder of such Available Cash Flow shall be
distributed to the Holders of Class A Units and Class B Units under
Section 5.1(a)(ii).
(ii)    If, prior to a distribution of liquidation proceeds, the Manager
calculates that the Flip Point will occur (taking into account the expected
distribution of liquidation proceeds), the Manager will calculate, using an
iterative process, the percentage of the liquidation proceeds which, if
distributed in accordance with Section 12.2(a)(v), will cause the sum of (A) the
cash distributions to be made pursuant to Section 12.2(a)(v) on the date of
distribution of liquidation proceeds to the extent such distributions are
attributable to pro rata allocations pursuant to Section 12.2(a)(iv)(A) and
(B) the Tax Benefits or Tax Costs arising from the allocation of tax attributes
of the Company for the taxable period in which the date of distribution of
liquidation proceeds occurs as a result of such cash distribution, to cause the
Flip Point to occur. Such calculation shall be taken into account in making the
allocations under Section 12.2(a)(iv) in such manner as to ensure that, to the
greatest extent feasible, the balances in the Capital Accounts of the Members
are expected to result in distributions pursuant to Section 12.2(a)(v) in
accordance with the target liquidation distributions contemplated in
Section 12.2(a)(iv)(A) and Section 12.2(a)(iv)(B).
(w)    End of Year True Up.
(i)    Prior to filing the Tax Return for the Taxable Year which includes the
Flip Date, the Manager shall compare the Tax Benefits and Tax Costs for the
portion of the Taxable Year through the calendar month in which such Flip Date
was determined to have occurred, as taken into account in the calculation of
such Flip Date, with the Tax Benefits and Tax Costs for such period as
determined using the amounts reflected in the Tax Return as proposed to be
filed, other than to the extent of any difference in such calculation of the
Flip Date and such amounts reflected in the Tax Returns as the result of the
application of the provisions of Section 10.2(e) or the calculation assumptions
and conventions in this Section 10.2. In the event of any difference
(disregarding de minimis amounts) the Manager shall apply such adjustments
ratably to the Tax Payment Dates for such Taxable Year and shall re-calculate
the Trigger Percentage based upon the amounts reflected in such return and shall
(A) adjust the Flip Date accordingly (including by advancing or retarding the
Flip Date to a prior or subsequent calendar month), and (B) determine the
difference (the “Cash Difference”) between the actual cash distribution to the
Class A Members on the Distribution Date immediately following the month in
which such Flip Date was originally determined to have occurred (and any
subsequent Distribution Dates, if relevant) and the cash distribution which
would have been made on such Distribution Date(s) based on the recalculated
Trigger Percentage (it being acknowledged that any difference between the Tax
Benefits and Tax Costs assumed to be allocable to the Class A Interest at the
time such Flip Date was first determined and the amounts of such Tax Benefits
and Tax Costs reflected in the allocations pursuant to the Tax Return actually
filed has been reflected in the final determination of such Flip Date under this
paragraph (i)).
(ii)    Upon becoming final pursuant to this Section 10.2(g), the Manager shall
apply the adjusted Flip Date for all purposes of this Agreement. On the
Distribution Date immediately following the calculation becoming final, the
sharing percentages set forth in Section 4.2(a)(ii) and Section 5.1(a)(ii) shall
be adjusted to the maximum extent necessary so as to correct the Cash Difference
on a present value basis calculated at the Target IRR, which adjusted sharing
percentages shall remain in effect until elimination of the Cash Difference.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 10.3    Flip Date, Tax Return Dispute.
If any Class A Member shall dispute any item or procedure or calculation of, or
which affects, the Flip Date contained in any notice or report delivered to such
Class A Member under this Article X, such Class A Member shall notify the
Manager within ten (10) days following receipt of the notice or report disputed.
In such case, such Class A Member’s notification will set forth in reasonable
detail such Class A Member’s objections or disagreements, and the Parties shall
attempt in good faith to promptly resolve any differences as to the matters so
disputed. If the Parties are unable to resolve any such differences within ten
(10) days after the date of such Class A Member’s notice, then the actual
determination shall be finally referred to a nationally recognized independent
public accounting firm (which may or may not be the Certified Public Accountant)
selected by the Class A Members (by vote of the Consent of the Class A Members),
which accounting firm will be asked to designate one of its partners to act as
an independent expert for purposes of this Section 10.3 (the “Independent
Expert”). Such Class A Member and the Manager shall submit the Aggregate
Tracking Model, the proposed Tax Return and pertinent information, books and
records, as applicable, and all other data necessary for the Independent Expert
to make his determination, including any additional data requested by the
Independent Expert. The Independent Expert shall keep confidential all
information submitted to him in connection with his resolution of the dispute(s)
hereunder. The Independent Expert shall be requested to render his determination
as promptly as possible after he receives all necessary data and materials. The
determination of the Independent Expert resolving a dispute pursuant to this
Section 10.3 shall be final and binding upon the disputing parties, and such
determination shall apply for all subsequent periods to any item or procedure
substantially similar to that determined hereunder. The Company shall pay the
fees of the Independent Expert incurred for such determination.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article XI    
INDEMNIFICATION
Section 11.1    Indemnification by the Members.
(x)    Indemnification by the Class B Member. Subject to the terms and
conditions of this Article XI, each Class B Member shall indemnify, defend,
reimburse and hold harmless each Class A Member and its respective parent or
subsidiary companies, shareholders, partners, members and other Affiliates, and
each of their respective officers, directors, managers, employees, attorneys,
contractors and agents (collectively, the “Class A Parties”), from and against
any and all claims, actions, causes of action, demands, assessments, losses,
damages, liabilities, judgments, settlements, Taxes, penalties, costs, and
expenses (including reasonable attorneys’ fees and expenses, including such fees
and expenses at trial and on any appeal), of any nature whatsoever
(collectively, “Damages”) asserted against, resulting to, imposed upon, or
incurred by the Class A Parties, directly or indirectly, by reason of or
resulting from (i) any breach or failure by a Class B Member (whether in its
capacity as a Class B Member, the Manager, the Tax Matters Member or otherwise),
of any of its respective representations, warranties, covenants, obligations or
agreements contained in any Investment Document or any certificate delivered
thereunder or hereunder, or (ii) any indemnity obligation due and payable to a
Fund Investor under the Fund Documents (unless caused by the breach or failure
by the a Class A Member of any of its representations, warranties, covenants,
obligations or agreements contained in this Agreement or any other Investment
Document) (collectively, “Class A Claims”). To the extent that any such Damages
relating to an Investor Claim remain unpaid after a claim has been properly made
therefor pursuant to this Article XI that is not a bona fide dispute, any
distributions otherwise payable to the Class B Members under this Agreement
shall be used to satisfy the obligations of each Class B Member (whether in its
capacity as a Class B Member, the Manager, the Tax Matters Member or otherwise),
hereunder.
(y)    Indemnification by the Class A Member. Subject to the terms and
conditions of this Article XI, each Class A Member shall indemnify, defend,
reimburse and hold harmless each Class B Member and its respective parent or
subsidiary companies, shareholders, partners, members and other Affiliates, and
each of their respective officers, directors, managers, employees, attorneys,
contractors and agents (collectively, the “Class B Parties” and together with
the Class A Parties, the “Indemnified Parties”), from and against any and
Damages asserted against, resulting to, imposed upon, or incurred by the Class B
Parties, directly or indirectly, by reason of or resulting from (i) any breach
or failure by the Class A Member of any of its representations, warranties,
covenants, obligations or agreements contained in this Agreement or any other
Investment Document or any certificate delivered thereunder or hereunder, or
(ii) any indemnity obligation due and payable to a Fund Investor under the Fund
Documents only if caused by the breach or failure by the a Class A Member of any
of its representations, warranties, covenants, obligations or agreements
contained in this Agreement or any other Investment Document (collectively,
“Class B Claim” and together with an Investor Claim, an “Indemnity Claim”). To
the extent that any such Damages relating to a Class B Claim remain unpaid after
a claim has been properly made therefor pursuant to this Article XI that is not
a bona fide dispute, any distributions otherwise payable to the Class A Members
under this Agreement shall be used to satisfy the obligations of each Class A
Member hereunder.
Section 11.2    Limitation on Liability.
The indemnification obligations pursuant to this Article XI shall be subject to
the following limitations:
(h)    The amount of Damages for which a Member is obligated to indemnify with
respect to any Indemnity Claim shall be reduced to the extent of any amounts
actually received by the applicable Class A Parties or Class B Parties, as
applicable, after the Effective Date pursuant to the terms of the insurance
policies obtained and maintained by the Company or any Subject Company (if any)
covering such claim or any insurance proceeds from policies obtained and
maintained by or for the benefit of any such Person or any Affiliate thereof be
considered in connection with a reduction of Damages pursuant to this Section
11.2(a).
(i)    Damages paid pursuant to this Article XI shall be treated as a
non-taxable adjustment to purchase price or return of capital for federal income
tax purposes unless the Class A Member receives an opinion at a “more likely
than not” level or higher from a nationally-recognized law firm that such amount
is taxable. If such opinion is received, Damages paid pursuant to this
Article XI shall be grossed-up and paid on an After‑Tax Basis. To the extent an
Indemnified Party subsequently recovers all or a part of the Damages indemnified
under this Article XI, the Indemnified Party shall promptly refund the
applicable Member(s) that paid such Damages the recovered Damages on an
After‑Tax Basis; provided that any such refund shall not exceed the original
amount paid to the Indemnified Party by the applicable Member(s) (on an
After‑Tax Basis) hereunder.
(j)    The indemnification obligations under this Article XI shall be limited to
actual Damages and shall not include special, incidental, consequential,
indirect, punitive, or exemplary Damages (including lost profits and damages for
a lost opportunity); provided, that any incidental, consequential, indirect,
punitive, or exemplary Damages recovered by a third party (including
Governmental Authorities) against a Person entitled to indemnity pursuant to
this Article XI shall be included in the Damages recoverable under such
indemnity; and provided, further, that the loss, disallowance or reduction of
ITCs shall not be considered as special, incidental, consequential, indirect,
punitive or exemplary Damage and shall be included in the Damages recoverable
under this indemnity, but, with respect to Damages for the loss, disallowance or
reduction of ITCs, only with respect to a loss, disallowance or reduction
arising after the Effective Date and prior to the ten (10) year anniversary of
the latest Placed in Service Date for any Project.
(k)    No Indemnified Party may receive compensation for Damages suffered by
such Person to the extent that such Damages are attributable to (i) the gross
negligence or willful misconduct of such Indemnified Party or (ii) the breach of
any representation or warranty by such Indemnified Party in this Agreement to
the extent such representation or warranty was false when made.
Section 11.3    Procedure for Indemnification.
After receipt by an Indemnified Party under Section 11.1 of notice of the
commencement of any action, or any other actual or potential Indemnity Claim,
such Indemnified Party shall, if a claim in respect thereof is to be made
against a Member (the “Indemnifying Member”), give written notice thereof to
such Indemnifying Member. The failure to promptly notify the Indemnifying Member
shall not relieve such Indemnifying Member of any liability that it may have to
any Indemnified Party with respect to such action; provided that, to the extent
that any such failure to provide prompt notice is responsible for an increase in
the indemnity obligations of the Indemnifying Member, the Indemnifying Member
shall not be responsible for any such increase. In the case of any such action
brought against an Indemnified Party for which the Indemnified Party has given
written notice to the Indemnifying Member of the commencement thereof, the
Indemnifying Member shall be entitled to participate therein and, to the extent
that it may wish, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. If the Indemnifying Member elects to
assume the defense of such action, the Indemnified Party shall have the right to
employ separate counsel at its own expense and to participate in the defense
thereof. If the Indemnifying Member elects not to assume (or fails to assume)
the defense of such action, or at any time fails diligently to pursue such
defense, the Indemnified Party shall be entitled to assume the defense of such
action with counsel of its own choice, at the expense of the Indemnifying
Member. If the action is asserted against both the Indemnifying Member and the
Indemnified Party and (a) there is a conflict of interests which renders it
inappropriate for the same counsel to represent both the Indemnifying Member and
the Indemnified Party or (b) such action could reasonably be expected to result
in the imposition of criminal liability, the Indemnifying Member shall be
responsible for paying for separate counsel for the indemnified party; provided,
however, that if there is more than one Indemnified Party and it is practical
for all such parties to be represented by common counsel, the Indemnifying
Member shall not be responsible for paying for more than one separate firm of
attorneys to represent the indemnified parties, regardless of the number of
indemnified parties. If the Indemnifying Member elects to assume the defense of
such action, (y) no compromise or settlement thereof may be effected by the
Indemnifying Member without the indemnified party’s written consent (which shall
not be unreasonably withheld) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Member and (z) the
Indemnifying Member shall have no liability with respect to any compromise or
settlement thereof effected without its written consent (which shall not be
unreasonably withheld) unless the Indemnifying Member has failed to defend such
Indemnified Party against such action.
Section 11.4    Exclusivity.
The Parties agree that, (a) except with respect to fraud or willful misconduct,
in relation to any breach, default, or nonperformance of any representation,
warranty, covenant, or agreement made or entered into by a Member (whether in
its capacity as a Member, the Manager, the Tax Matters Member or otherwise)
pursuant to this Agreement or any certificate, instrument, or document delivered
pursuant hereto or arising out of the transactions contemplated herein, the only
relief and remedy available to the other Members in respect of Damages fully
recoverable and addressed by the payment of money shall be as set forth in this
Article XI, but only to the extent properly claimable hereunder and as limited
pursuant to this Article XI or otherwise hereunder. For the avoidance of doubt,
no Party has waived any rights to pursue equitable remedies under this Agreement
or the other Investment Documents.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 11.5    No Right of Contribution.
After the Effective Date, the Company shall have no liability to indemnify a
Member on account of the breach of any representation or warranty or the
nonfulfillment of any covenant or agreement of the Company; and no Member shall
have any right of contribution against the Company.
Section 11.6    Entire Agreement.
Article XI of this Agreement constitutes the entire agreement and understanding
of the parties with respect to indemnification hereunder.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article XII    
DISSOLUTION, LIQUIDATION AND TERMINATION
Section 12.1    Dissolution.
(l)    The Company will dissolve and its business and affairs will be wound up
on the first to occur of the following (the “Liquidating Events”):
(i)    The unanimous consent of the Members to dissolve the Company;
(ii)    Any other event upon the occurrence of which dissolution is required by
the Act (that the Act does not allow to be waived by agreement of the Parties),
unless, to the extent permitted by the Act, Members (other than the Member with
respect to which such event occurs) unanimously elect in writing, within ninety
(90) days of the date such event described in this Section 12.1(a)(ii) occurs,
to continue the business of the Company, in which case the Company will not
dissolve; or
(iii)    The sale, transfer or other disposition by the Company of all or
substantially all of its business and Assets.
(m)    Each Member agrees that, to the fullest extent permitted by Law, it will
not dissolve itself or the Company or withdraw from the Company except as set
forth in Section 12.1(a).
Section 12.2    Liquidation and Termination.
(g)    On dissolution of the Company, the Manager shall, with the Consent of the
Class A Members, act as liquidator. The liquidator shall proceed diligently to
wind up the affairs of the Company and make final distributions as provided in
this Agreement. The costs of liquidation will be borne as a Company expense.
Until final distribution, the liquidator shall continue to operate the Company
with all of the power and authority of the Members. The steps to be accomplished
by the liquidator are as follows:
(xi)    As promptly as reasonably practicable after dissolution and again after
final liquidation, the liquidator shall cause a proper accounting to be made by
the Certified Public Accountant of the Company’s Assets, liabilities, and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable.
(xii)    The liquidator shall pay from Company funds all of the debts and
liabilities of the Company or otherwise make adequate provision for them
(including the establishment of a cash escrow fund for contingent, conditional
or unmatured liabilities in such amount and for such term as the liquidator may
reasonably determine).
(xiii)    With respect to the remaining Assets of the Company:
(A)    the liquidator shall use all commercially reasonable efforts to obtain
the best possible price and may sell any or all Company Assets (subject to any
and all restrictions to which any Project is subject), including to the Members
at such price, but in no event lower than the Fair Market Value thereof; and
(B)    with respect to all Company Assets that have not been sold, the Values of
such Assets shall be determined pursuant to subparagraph (b) of the definition
of Value.
(xiv)    Any Company Items of income and gain (including any such items
attributable to the disposition or deemed disposition of Assets pursuant to
Section 12.2(a)(iii) for the Taxable Year during which the distribution of
liquidation proceeds occurs that have not been allocated pursuant to the
Regulatory Allocations shall first be allocated to each Member having a deficit
balance in its Capital Account, in the proportion that such deficit balance
bears to the total deficit balances in the Capital Accounts of all Members,
until each Member has been allocated Company Items of income and gain equal to
any such deficit balance in its Capital Account and such deficit balance has
thereby been eliminated. Any remaining Company Items for such Taxable Year
during which the distribution of liquidation proceeds occurs shall be allocated
among the Members in such manner as to ensure that, to the greatest extent
feasible, following these allocations, the balances in the Capital Accounts of
the Members are expected to result in distributions pursuant to
Section 12.2(a)(v) in accordance with the following target liquidation
distributions:
(A)    first, to the Class A Members and the Class B Members in accordance with
the sharing ratios set forth in Section 5.1(a)(i), until the Flip Point shall
occur; and
(B)    thereafter, to the Class A Members and the Class B Members in accordance
with the sharing ratios set forth in Section 5.1(a)(ii) hereof as being
applicable after the Flip Date.
(xv)    After giving effect to all allocations (including those under
Section 4.2 and Section 12.2(a)(iv)), all prior distributions (including those
under Section 5.1) and all Capital Contributions (including those under
Section 3.1, Section 3.2 and Section 3.3) for all periods, all remaining cash
and property (including any Available Cash Flow and liquidation proceeds) shall
be distributed to the Members in accordance with the positive balances in their
Capital Accounts.
(xvi)    Any distribution to the Members in respect of their Capital Accounts
pursuant to this Section 12.2 shall be made by the end of the Company taxable
year in which a Liquidating Event occurs (or if later, within ninety (90) days
after the date of such Liquidating Event).
(h)    The distribution of cash or property to a Member in accordance with the
provisions of this Section 12.2 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member on account
of its Membership Interest and all the Company’s property and constitutes a
compromise to which all Members have consented pursuant to Section 18-502(b) of
the Act.
Section 12.3    Deficit Capital Accounts.
(k)    Except as expressly provided in this Section 12.3, no Member shall be
obligated to contribute cash to restore a deficit in its Capital Account
balance.
(l)    In the event the Class A Member’s interests in the Company are
“liquidated” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), if the Class A Member has a deficit Capital
Account balance in excess of the amount such Class A Member is deemed obligated
to restore pursuant to the penultimate sentences of Treasury Regulations Section
1.704-2(g)(1) and 1.704-2(i)(5) (an “Adjusted Deficit Capital Account Balance”),
then the Class A Member shall be obligated to pay and restore to the Company
cash in an amount equal to such Adjusted Deficit Capital Account Balance by the
end of the Taxable Year during which the liquidation of the Company occurs, or
if later, within ninety (90) days after the date of such liquidation; provided,
however, that such restoration obligation of the Class A Member shall not, under
any circumstances be more than its DRO Amount.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 12.4    Termination.
On completion of the satisfaction of liabilities and distribution of Assets as
provided in this Agreement, the Manager (or such other Person or Persons as the
Act may require or permit) shall file a certificate of cancellation with the
Secretary of State of the State of Delaware and cancel any other filings made as
provided in Section 2.1, and shall take such other actions as may be necessary
to terminate the existence of the Company. Upon the filing of such certificate
of cancellation, the existence of the Company shall terminate (and the term of
the Company shall end), except as may be otherwise provided by the Act or other
applicable Law. All costs and expenses in fulfilling the obligations under this
Section 12.4 shall be borne by the Company.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






Article XIII    
GENERAL PROVISIONS
Section 13.1    Offset.
Whenever the Company (or another Person on behalf of the Company) is to pay any
sum to any Member, any amounts then owed by such Member to the Company may be
deducted from such sum before payment, provided that no Member’s obligation to
make Capital Contributions may be deducted from any payment amounts without such
Member’s consent..
Section 13.2    Notices.
All notices, consents, demands, requests or other communications which may be or
are required to be given under this Agreement shall be in writing and shall
(a) be sent by overnight courier, facsimile, electronic mail or United States
mail, addressed to the recipient, postage paid, and registered or certified,
return receipt requested, or delivered to the recipient in person and (b) be
sent or delivered, in each case, at the addresses set forth on the signature
page of this Agreement or such other address as a Member may specify by notice
to the Company and the other Members; provided, that any Fund Documents,
financial models or reports required to be delivered under this Agreement shall
be emailed to (i) with respect to residential Projects,
NRGRPVHoldCo1LLC@nrg.com, and (ii) with respect to commercial or industrial
Projects, NRGDGPVHoldCo1LLC@nrg.com, and additionally, may be uploaded to a data
site mutually agreed to by the Members, including by allowing access to a Member
to a Fund Company data site, as long as such Members are delivered notice by one
of the other means allowed hereunder when and where such documents are
available. Any notice, request or consent to the Company must be given to the
Manager. Notices, consents, demands, requests and other communications shall be
deemed effective or served on the date of receipt at the address of the Person
to receive it.
Section 13.3    Counterparts.
This Agreement may be executed in one or more counterparts, each bearing the
signatures of one or more Members. Each such counterpart shall be considered an
original and all of such counterparts shall constitute a single agreement
binding all the parties as if all had signed a single document. Facsimile,
electronic mail or pdf signatures shall be accepted as original signatures for
purposes of this Agreement.
Section 13.4    Governing Law and Severability.
This Agreement shall be construed, interpreted and enforced in accordance with
the internal laws and decisions of the State of Delaware without giving effect
to any choice of law or conflict of law rules or provisions of any other state
or jurisdiction that would cause the application of the laws of any jurisdiction
other than the State of Delaware. If any provision of this Agreement shall be
contrary to any other applicable Law, at the present time or in the future, such
provision shall be deemed null and void, but this shall not affect the legality
of the remaining provisions of this Agreement. This Agreement shall be deemed to
be modified and amended so as to be in compliance with applicable Law and this
Agreement shall then be construed in such a way as will best serve the intention
of the Parties at the time of the execution of this Agreement.
Section 13.5    Entire Agreement.
This Agreement, including any Annexes, Schedules and Exhibits, together with the
other Investment Documents, constitutes the entire agreement among the Members
regarding the terms and operations of the Company, except as amended in writing
pursuant to the requirements of this Agreement, and supersedes all prior and
contemporaneous agreements, statements, understandings and representations of
the Parties.
Section 13.6    Effect of Waiver or Consent.
A waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations under this
Agreement, or any Investment Document is not a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement, or any Investment
Document. Failure on the part of a Person to complain of any act of any Person
or to declare any Person in default with respect to its obligations under this
Agreement, or any Investment Document, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with
respect to that default until the applicable statute of limitations period has
run.
Section 13.7    Amendment or Modification.
Except as otherwise provided herein, this Agreement may be amended or modified
from time to time only by a written instrument executed by all Members.
Section 13.8    Binding Effect.
Subject to the restrictions on Transfers set forth in this Agreement, this
Agreement is binding on and inures to the benefit of the Members and their
respective legal representatives, permitted successors and permitted assigns.
Section 13.9    Further Assurances.
In connection with this Agreement and the transactions contemplated hereby, each
Member shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement and those transactions contemplated
here, including all filing, recording, publishing and other acts appropriate to
comply with all requirements for the operation of a limited liability company
under the laws of all jurisdictions where the Company shall conduct business.
Section 13.10    Jurisdiction.
The Parties agree to submit to the exclusive jurisdiction of the Supreme Court
of the State of New York and the Federal District Court located in the Borough
of Manhattan, State of New York, and any court of appeal from either thereof, in
connection with any action or other proceeding relating to this Agreement or the
transactions contemplated hereby. Each Party irrevocably waives and agrees not
to make, to the fullest extent permitted by Law, any objection which it may now
or hereafter have to the jurisdiction of any such court or to the laying of
venue of any such action or proceeding brought in any such court and any claim
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------




Section 13.11    LIMITATION ON LIABILITY.
EXCEPT AS PROVIDED IN SECTION 11.2, NO DAMAGES SHALL BE MADE BY ANY PARTY HERETO
OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS AGAINST ANY
OTHER PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR
AGENTS FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY
DAMAGES (INCLUDING DAMAGES FOR LOST OPPORTUNITY, LOST PROFITS OR REVENUES OR
LOSS OF USE OF SUCH PROFITS OR REVENUES) (WHETHER OR NOT THE CLAIM THEREFORE IS
BASED ON CONTRACT, TORT, DUTY IMPOSED BY LAW OR OTHERWISE), IN CONNECTION WITH,
ARISING OUT OF OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE OTHER INVESTMENT DOCUMENTS OR ANY ACT OR OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH; AND EACH PARTY HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH SPECIAL, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR, PROVIDED, HOWEVER, THAT
TO THE EXTENT A BREACH RESULTS IN THE LOSS, DISALLOWANCE OR REDUCTION OF ITCS,
THE VALUE OF SUCH LOST, DISALLOWED OR REDUCED ITCS TO THE EXTENT PROVIDED IN
SECTION 11.2 SHALL NOT CONSTITUTE SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
OR EXEMPLARY DAMAGES.
[Signature Pages Follow.]




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
 
 
 
CLASS B MEMBER:
 
 
 
 
 
 
 
 
 
NRG RESIDENTIAL SOLAR SOLUTIONS LLC
 
 
 
 
 
 
 
 
By:
/s/ Chad Plotkin
 
 
 
 
Name:
Chad Plotkin
 
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
Address:
211 Carnegie Center
 
 
 
 
 
Princeton, NJ 08540
 
 
 
Attention:
Office of the General COunsel
 
 
 
Phone:
609-524-4500
 
 
 
Fax:
609-524-4501
 
 
 
Email:
ogc@nrg.com

    





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------






 
 
 
CLASS A MEMBER:
 
 
 
 
 
 
 
 
 
NRG YIELD RPV HOLDING LLC
 
 
 
 
 
 
 
 
By:
/s/ Gaetan Frotte
 
 
 
 
Name:
Gaetan Frotte
 
 
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
 
 
Address:
211 Carnegie Center
 
 
 
 
 
Princeton, NJ 08540
 
 
 
Attention:
Office of the General COunsel
 
 
 
Phone:
609-524-4500
 
 
 
Fax:
609-524-4501
 
 
 
Email:
ogc@nrg.com












[A&R Limited Liability Company Agreement of NRG RPV HoldCo 1 LLC]
S-1
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------






 
 
 
Copies of the notices to the Class B Member shall also be sent to:
 
 
 
 
 
 
 
 
 
NRG RPV HOLDCO 1 LLC
 
 
 
 
 
 
 
 
Address: 211 Carnegie Center
 
 
 
 
Princeton, NJ 08540
 
 
 
 
 
Attention: Office of the General Counsel
 
 
 
 
Phone: 609-524-4500
 
 
 
 
Facsimile: 609-524-4501
 
 
 
 
Email: ogc@nrg.com
 










[A&R Limited Liability Company Agreement of NRG RPV HoldCo 1 LLC]
S-2
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------




ANNEX I




Members
Member Name
Address for Notices
Initial Capital Contribution
Capital Account Balance
Number and Class of Units




NRG Yield RPV Holding LLC
Office of the General Counsel
 211 Carnegie Center Blvd.
Princeton, NJ 08540
Telephone: 609-524-4500
Facsimile: 609-524-4501
Email: ogc@nrg.com
$6,933,379.26
$6,933,379.26
1000 Class A Units




NRG Residential Solar Solutions LLC


Office of the General Counsel
 211 Carnegie Center Blvd.
Princeton, NJ 08540
Telephone: 609-524-4500
Facsimile: 609-524-4501
Email: ogc@nrg.com
$7,375,752.26
$7,375,752.26
1000 Class B Units










Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A
Form of Fund Addendum




[See Attached]

Signature Page to Fund Addendum
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------






FUND ADDENDUM


This FUND ADDENDUM (this “Fund Addendum”) dated as of [ _______ ] (the
“Effective Date”), is entered into pursuant to that certain Amended and Restated
Limited Liability Company Agreement of NRG RPV HOLDCO 1 LLC dated as of April 9,
2015 (the “Agreement”), by and between NRG YIELD RPV HOLDING LLC, a Delaware
limited liability company (the “Class A Member”), and NRG RESIDENTIAL SOLAR
SOLUTIONS LLC, a Delaware limited liability company (the “Class B Member”).
Capitalized terms used and not otherwise defined herein have the respective
meanings assigned thereto in the Agreement.


Pursuant to Section 6.3 of the Agreement, [ ______ ] (the “Fund Company”), has
become an Approved Acquisition. The Members are entering into this Fund Addendum
to set forth certain specific agreed terms with respect to Company’s acquisition
of the Fund Company. Attached hereto (a) as Exhibit A is the updated Aggregate
Tracking Model, (b) as Exhibit B is the Fund Base Case Model, (c) as Exhibit C
is the updated Annual Budget, (d) as Exhibit D is the Fund Credit Profile and
(e) as Exhibit E is the Form of Officer’s Certificate, in each case reflecting
the Approved Acquisition. The Officer’s Certificate must be delivered by the
Manager to the Members on or prior to each Equity Capital Contribution Date.
Upon execution, this Fund Addendum shall supplement the Agreement as set forth
herein.






Fund Company:


[_________________]
a [ENTITY]


Notice Address:


Street: ________________________
City: ________________________
Zip: ________________________
Phone: ________________________
Fascimile: ________________________





 
 
 
 
 
 
 
 
 


3
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------






Topic
Agreed Supplement
Target Flip Date
[INSERT DATE]
Tax Assumptions
All of the following to be finalized with appropriate revisions for each Fund
Addendum.
The Highest Marginal Rate Applicable to the Class A Member is [[***]%]
 
The Class A Member desires to provide a DRO Notice in accordance with Section
12.3. The DRO Amount for all purposes of the Agreement is
 [$__________ ]


 
(a)    The distributive share of Company items of income, gain, loss, deduction,
and ITCs as determined for federal income tax purposes allocated by the Company
to the Class A Member and any gain recognized by such Holder under
Section 731(a) of the Code, shall be treated as recognized ratably during the
Taxable Year, with the result that the Tax Benefit or Tax Cost with respect to
such items allocated to the Class A Members shall be treated as having been paid
or received in four equal installments on [April 30], [June 30], [September 30],
and [December 31] during the Taxable Year (the “Tax Payment Dates”).


(b)     In the Taxable Year in which the Flip Date occurs, such items allocated
to the Class A Members for the period prior to the Flip Date and after the Flip
Date will be treated as allocated ratably to each of the Tax Payment Dates
during the Tax Year.


(c)    The ITC for any Project shall be recognized [ratably under the Tax
Payment Dates remaining in such Taxable Year] following the Placed in Service
Date for such Project.


Computation of Tax Benefits and Tax Costs


Full Taxpayer Assumption


For purposes of calculating and determining Tax Costs and Tax Benefits, each
Class A Member shall be treated as able to use immediately and fully any Tax
Benefits at the Highest Marginal Tax Rate without regard to (X) whether the
Class A Member has any income, gains, or tax liability against which it is
permitted to offset such losses, deductions, or credits, (Y) any provision of
Law limiting, restricting, deferring or disallowing such loss, deduction or
credit that is applicable to any Class A Member as opposed to the Company.


4
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------




Topic
Agreed Supplement
Self-Utilization Sheltering Assumption
For purposes of calculating and determining Tax Benefits, each Class A Member
shall be treated as able to use all or any portion of a Tax Benefit only to the
extent that such Class A Member is allocated a Tax Cost for such Taxable Year in
at least an equal amount. Any excess of Tax Benefits over Tax Costs in any
Taxable Year shall be carried forward to subsequent Taxable Years as a Tax
Benefit Carryforward. For purposes of calculating and determining Tax Costs,
each Class A Member shall be treated as taxable at the Highest Marginal Tax Rate
with respect to any Tax Cost allocated to it during a Taxable Year in excess of
the sum of (x) Tax Benefits allocated to it in such Taxable Year, plus (y) any
Tax Benefit Carryforward available to it from a previous Taxable Year.
Deferral to 2020
For purposes of calculating and determining Tax Costs and Tax Benefits, each
Class A Member shall be treated as unable to utilize any Tax Benefits and not
responsible to pay any Tax Costs for any Taxable Year prior to any Taxable Year
that begins in calendar year 2020 (the “Initial Taxable Year”) . In the Initial
Taxable Year, Tax Benefits and Tax Costs shall be taken into account by the
Class A Member by assuming that the Class A Member will incur on the first day
of such Taxable Year the aggregate amount of all Tax Costs and Tax Benefits
accrued in all previous Taxable Years at the Highest Marginal Tax Rate.
Thereafter, each Class A Member shall be treated as able to use immediately and
fully any Tax Benefits without regard to (X) whether the Class A Member has any
income, gains, or tax liability against which it is permitted to offset such
losses, deductions, or credits, (Y) any provision of Law limiting, restricting,
deferring or disallowing such loss, deduction or credit that is applicable to
any Class A Member as opposed to the Company.
Deferral to 2025
For purposes of calculating and determining Tax Costs and Tax Benefits, each
Class A Member shall be treated as unable to utilize any Tax Benefits and not
responsible to pay any Tax Costs for any Taxable Year prior to any Taxable Year
that begins in calendar year 2025 (the “Initial Taxable Year”) . In the Initial
Taxable Year, Tax Benefits and Tax Costs shall be taken into account by the
Class A Member by assuming that the Class A Member will incur on the first day
of such Taxable Year the aggregate amount of all Tax Costs and Tax Benefits
accrued in all previous Taxable Years at the Highest Marginal Tax Rate.
Thereafter, each Class A Member shall be treated as able to use immediately and
fully any Tax Benefits without regard to (X) whether the Class A Member has any
income, gains, or tax liability against which it is permitted to offset such
losses, deductions, or credits, (Y) any provision of Law limiting, restricting,
deferring or disallowing such loss, deduction or credit that is applicable to
any Class A Member as opposed to the Company.




5
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, each of the undersigned has duly executed this Fund Addendum
as of the date first above written.


CLASS A MEMBER:
NRG YIELD RPV HOLDING LLC
By:                        
Name:    
Title:

Signature Page to Fund Addendum
Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------






CLASS B MEMBER:
NRG RESIDENTIAL SOLAR SOLUTIONS LLC
By:
            
Name:    
Title:    






Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------








EXHIBIT A
Aggregate Tracking Model


[See Attached]






EXHIBIT B
Fund Base Case Model


[See Attached]

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT C
Annual Budget


[See Attached]



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT D
Fund Credit Profile


For all counterparties to the offtake and/or lease agreements in the fund as a
whole:
1.
The expected average FICO Score is [____].

2.
The minimum average FICO Score permitted under the Fund Documents is [____].

3.
The minimum individual FICO Score for each counterparty permitted under the Fund
Documents is [____].

4.
The actual minimum individual FICO Score for any counterparty known to the Class
B Member as of the date of the Fund Addendum is [____].

5.
The maximum allowable percentage of counterparties with FICO Scores below [____]
is 10%, as agreed upon by the Members.

All averages have been weighted by the STC DC nameplate MWs of the Purchased
System leased by such counterparty.





Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------






EXHIBIT E
Form of Officer’s Certificate


[See Attached]



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------






OFFICER’S CERTIFICATE
This Certificate is furnished pursuant to that certain Amended and Restated
Limited Liability Agreement of NRG RPV Holdco 1 LLC, a Delaware limited
liability company (the “Company”), dated as of April 9, 2015 (the “LLC
Agreement”), between NRG Residential Solar Solutions LLC, a Delaware limited
liability company and NRG Yield RPV Holding LLC, a Delaware limited liability
company. Unless otherwise defined herein, terms defined in the LLC Agreement and
used herein shall have the meanings given to them in the LLC Agreement.
I, the undersigned officer of NRG Residential Solar Solutions, LLC, acting in
its capacity as the Manager of the Company, DO HEREBY CERTIFY on and as of the
date hereof that, upon due inquiry, to the best of my knowledge:
1.    All of the lease agreements and PPAs for the tranche of Projects presented
to NRG RPV Fund 11 LLC (the “Fund Company”) are located in one or more of the
following states only: Arizona, California, Colorado, Connecticut, Hawaii,
Maryland, Massachusetts, New Jersey, New York, Pennsylvania, and Texas.
2.     Immediately upon investing in the tranche of Projects presented to the
Fund Company (the “Tranche”), (a) the average FICO Score of all natural persons
who are counterparties to lease agreements (the “Customers”) in the Fund
Company’s portfolio will be no less than [***], (b) the number of Customers with
a FICO Score between [***] and [***] will not represent more than [***]% of all
Customers in the Fund Company’s portfolio, and (c) the number of Customers with
a FICO Score between [***] and [***] will not (i) represent more than [***]% of
all Customers in the Fund Company’s portfolio or (ii) be counterparties to lease
agreements in the Fund Company’s portfolio with an aggregate value greater than
$[***] million.
3.    For customer agreements that generate merchant cash flows (e.g. from SRECs
or energy sales), the Fund Company reasonably expects to hedge the merchant risk
through contractual arrangements with NRG Residential Solar Solutions LLC, NRG
Power Marketing LLC or other acceptable third parties. Customer agreements that
generate merchant cash flows but are not reasonably expected to be hedged as
described in the previous sentence have not been taken into account for purposes
of sizing the Class A Capital Contribution.
4.    The Class A Capital Contribution has been determined in accordance with
the most recent Fund Base Case Model such that, based on the model (i) the Class
A Member achieves the Target IRR on the Target Flip Date; (ii) the Fund Company
is over-collateralized by at least [***]%, and (iii) NRG Yield RPV Holding LLC
shall receive a minimum [***]% return based on Available Cash Flow until the
Target Flip Date and no less than a [***]% return based on Available Cash Flow
during the first ten years following the date on which the Class A Capital
Contribution has been made. 
The statements in this Certificate are based on the assumptions contained in the
Fund Base Case Model. For purposes of investment sizing, the leases with
Customers with FICO Scores between [***]-[***] have been assumed to have a
[***]% annual default rate. Over-collateralization, for purposes of investment
sizing, is defined as 1 minus the ratio of “Total after-tax cash flows needed to
achieve the Class A Member Target IRR” as numerator and “Maximum total cash
flows available to the Class A Member during the Contracted/Hedged period
([***]% of total after-tax portfolio cash flows)” as denominator.
[Signature page follows]



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto set my hand on the ___ day of
___________________.


By: __________________________________
Name:
Title: _______________________ of NRG Residential Solar Solutions LLC






























































[Signature page of Officer Certificate of Manager]



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT B
Form of Certificate
THE INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY APPLICABLE STATE
SECURITIES LAWS. ACCORDINGLY, SUCH INTERESTS MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR OTHERWISE DISPOSED OF WITHOUT COMPLIANCE WITH SUCH ACT AND SUCH
STATE SECURITIES LAWS, AND THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL
SATISFACTORY TO IT THAT NO VIOLATION OF SUCH ACT AND SUCH STATE SECURITIES LAWS
WILL RESULT FROM ANY PROPOSED SALE, TRANSFER, ASSIGNMENT OR OTHER DISPOSITION OF
SUCH INTERESTS.
THIS CERTIFICATE EVIDENCES AN INTEREST IN NRG RPV HOLDCO I LLC AND SHALL BE A
SECURITY FOR THE PURPOSES OF ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE AS IN
EFFECT IN THE STATE OF NEW YORK.
No. 1    [_____________]                     Class [A] [B] Units
NRG RPV HOLDCO I LLC
a Limited Liability Company
under the laws of the State of Delaware
Certificate of Interest
This certifies that [______________________] is the owner of a Class [A] [B]
membership interest in NRG RPV HOLDCO I LLC (the “Company”), represented by
[______________] Class [A] [B] Units, which membership interest is subject to
the terms of the Amended and Restated Limited Liability Company Agreement of NRG
RPV Holdco I LLC, dated as of April 9, 2015, as the same may be further amended
from time to time in accordance with the terms thereof (the “Limited Liability
Company Agreement”).
This Certificate of Interest may be transferred by the lawful holders hereof
only in accordance with the provisions of the Limited Liability Company
Agreement.
IN WITNESS WHEREOF, the said Company has caused this Certificate of Interest to
be signed by its duly authorized officer this [___] day of [__________], 20[●].
NRG RPV HOLDCO I LLC




By: ___________________
Name:
Title:







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

EXECUTION VERSION

Form of Disposition Instrument
INSTRUMENT OF DISPOSITION OF
MEMBERSHIP INTEREST IN
NRG RPV HOLDCO I LLC
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
______________________________________________________________________________
(print or type name of assignee) the membership interest evidenced by and within
the Certificate of Interest herewith, and does hereby irrevocably constitute and
appoint ___________________ as attorney to transfer said interest on the books
of NRG RPV HOLDCO I LLC, and to cancel said Certificate of Interest, with full
power of substitution in the premises.
Dated as of:    [__________]
[____________________________]
By:                
Name:
Title:    







Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------




EXHIBIT C
Form of Assignment and Assumption Agreement
This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of
_______, _____, by and among __________ (the “Assignor”); and __________________
(the “Assignee”). Capitalized terms used herein but not defined herein shall
have the meanings ascribed to such terms in the LLC Agreement (defined below).
W I T N E S S E T H:
WHEREAS, the Assignor is a Member of NRG RPV Holdco LLC (the “Company”);
WHEREAS, Section 9.3 of the Amended and Restated Limited Liability Company
Agreement of NRG RPV Holdco LLC, dated as of April 9, 2015 (the “LLC Agreement”)
by and among the Members party thereto, permits, under certain circumstances and
subject to certain restrictions, the Disposition of the Assignor’s Membership
Interest in the Company;
WHEREAS, the Assignor has agreed to sell, grant, convey, transfer, assign and
deliver to the Assignee (or its designee), and the Assignee has agreed to
purchase, accept and assume (or will cause its designee to purchase, accept and
assume), all [or a portion thereof] of the rights, duties and obligations of the
Assignor with respect to its Membership Interest in the Company.
NOW, THEREFORE, for value received, in consideration of the mutual agreements
herein contained and other good and valuable consideration, receipt and
sufficiency thereof being hereby acknowledged, the parties hereto hereby agree
as follows:
1.Assignment. The Assignor hereby irrevocably sells, grants, conveys, transfers,
assigns, and delivers unto Assignee (or its designee), without recourse to the
Assignor, all [or a portion thereof] of the Assignor’s rights, title and
interest in and to the Assignor’s Membership Interest in the Company (the
“Assigned Interest”). The Assignor hereby irrevocably delegates, without
recourse to the Assignor, any and all duties, obligations, responsibilities,
claims, demands and other commitments in connection with the Assigned Interest,
as applicable, unto Assignee.
2.Acceptance of Assignment. Assignee hereby irrevocably purchases, accepts and
assumes the Assigned Interest and from the date hereof agrees to perform and be
bound by all the terms, conditions and covenants of and assumes the duties and
obligations of the Assignor with respect to the Assigned Interest.
3.Representations and Warranties of the Assignor. The Assignor hereby represents
and warrants to the Assignee as follows:
(a)The Assignor (i) is duly organized and validly existing under the laws of its
jurisdiction of organization or incorporation, (ii) is in good standing under
such laws and (iii) has full power and authority to execute, deliver and perform
its obligations under this Agreement.
(b)The rights and duties assigned by the Assignor pursuant to this Agreement are
not subject to any prior sale, transfer, assignment or participation by the
Assignor or any agreement to assign, convey, transfer or participate, in whole
or in part.
4.Representations and Warranties of Assignee. Assignee hereby represents and
warrants to the Assignor that the Assignee (a) is duly organized and validly
existing under the laws of its jurisdiction of organization or incorporation,
(b) is in good standing under such laws, (c) has full power and authority to
execute, deliver and perform its obligations under this Agreement and (d) is
able to make all representations and warranties contained in and perform its
obligations under the LLC Agreement.



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------




5.LLC Agreement Requirements.
(a)As required by Section 9.3(a)(ii)(A) of the LLC Agreement, Assignee’s notice
address for purposes of the LLC Agreement is:
[______________________]


(b)As required by Section 9.3(a)(ii)(B) of the LLC Agreement, [the
Parents/guarantor] of Assignee are: [______________________]
(c)    As required by Section 9.3(a)(ii)(C) of the LLC Agreement, after the
Disposition contemplated by this Agreement, Assignor shall own [__________]
Class [___] Units in the Company and Assignee shall [__________] Class [___]
Units.
(d)    As required by Section 9.3(a)(ii)(D) of the LLC Agreement, Assignee
hereby ratifies the LLC Agreement and confirms that the representations and
warranties in Article VIII of the LLC Agreement are true and correct with
respect to it and this Disposition.
(e)    As required by Section 9.3(a)(ii)(E) of the LLC Agreement, Assignee
hereby ratifies the Invsestment Documents to which Assignor is a party and
agrees to be bound by them to the same extent that Assignor was bound by them
prior to the Disposition contemplated by this Agreement.
(f)    As required by Section 9.3(a)(ii)(F) of the LLC Agreement, each of
Assignor and Assignee hereby represents and warrants that the Disposition
contemplated by this Agreement is being made in accordance with all applicable
Laws and that all conditions set forth in Section 9.3 (other than (A)) are true
and correct.
6.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OR CHOICE OF LAWS OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
7.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall constitute an original, but
all of which counterparts together shall constitute one and the same instrument.
[Signature page to follow]



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
date set forth above.
ASSIGNOR:    [INSERT ASSIGNOR]
By: _____________________
Name:
Title:
ASSIGNEE:    [INSERT ASSIGNEE]
By: _____________________
Name:
Title:









Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------




EXHIBIT D
Initial Approved Budget


Calendar Year                        2015    


[***]



Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934.

